


Exhibit 10.18

 

MULTIFAMILY LOAN AND SECURITY AGREEMENT

(NON-RECOURSE)

 

BY AND BETWEEN

 

BEHRINGER HARVARD ARBORS, LLC

 

AND

 

RED MORTGAGE CAPITAL, LLC

 

DATED AS OF

 

DECEMBER 20, 2011

 

[g315063ko01i001.jpg]

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1 - DEFINITIONS; SUMMARY OF MORTGAGE LOAN TERMS

1

 

 

SECTION 1.01

DEFINED TERMS

1

SECTION 1.02

SCHEDULES, EXHIBITS AND ATTACHMENTS INCORPORATED

1

 

 

ARTICLE 2 - GENERAL MORTGAGE LOAN TERMS

2

 

 

SECTION 2.01

MORTGAGE LOAN ORIGINATION AND SECURITY

2

(a)

Making of Mortgage Loan

2

(b)

Security for Mortgage Loan

2

(c)

Protective Advances

2

SECTION 2.02

PAYMENTS ON MORTGAGE LOAN

2

(a)

Debt Service Payments

2

(b)

Capitalization of Accrued But Unpaid Interest

3

(c)

Late Charges

3

(d)

Default Rate

4

(e)

Address for Payments

5

(f)

Application of Payments

5

SECTION 2.03

LOCKOUT/PREPAYMENT

5

(a)

Prepayment; Prepayment Lockout; Prepayment Premium

5

(b)

Voluntary Prepayment in Full

6

(c)

Acceleration of Mortgage Loan

7

(d)

Application of Collateral

7

(e)

Casualty and Condemnation

7

(f)

No Effect on Payment Obligations

7

(g)

Loss Resulting from Prepayment

7

 

 

ARTICLE 3 - PERSONAL LIABILITY

8

 

 

SECTION 3.01

NON-RECOURSE MORTGAGE LOAN; EXCEPTIONS

8

SECTION 3.02

PERSONAL LIABILITY OF BORROWER (EXCEPTIONS TO NON-RECOURSE PROVISION)

8

(a)

Personal Liability Based on Lender’s Loss

8

(b)

Full Personal Liability for Mortgage Loan

9

SECTION 3.03

PERSONAL LIABILITY FOR INDEMNITY OBLIGATIONS

9

SECTION 3.04

LENDER’S RIGHT TO FOREGO RIGHTS AGAINST MORTGAGED PROPERTY

10

 

 

ARTICLE 4 - BORROWER STATUS

10

 

 

SECTION 4.01

REPRESENTATIONS AND WARRANTIES

10

(a)

Due Organization and Qualification

10

(b)

Location

10

(c)

Power and Authority

10

(d)

Due Authorization

11

(e)

Valid and Binding Obligations

11

(f)

Effect of Mortgage Loan on Borrower’s Financial Condition

11

(g)

Economic Sanctions, Anti-Money Laundering and Anti-Corruption

11

(h)

Borrower Single Asset Status

12

(i)

No Bankruptcies or Judgments

13

(j)

No Litigation

14

(k)

Payment of Taxes, Assessments and Other Charges

14

 

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Fannie Mae

04-11

© 2011 Fannie Mae

 

i

--------------------------------------------------------------------------------


 

(l)

Not a Foreign Person

14

(m)

ERISA

14

(n)

Default Under Other Obligations

15

(o)

Prohibited Person

15

SECTION 4.02

COVENANTS

15

(a)

Maintenance of Existence; Organizational Documents

15

(b)

Economic Sanctions and Anti-Money Laundering

16

(c)

Payment of Taxes, Assessments and Other Charges

17

(d)

Borrower Single Asset Status

17

(e)

ERISA

18

(f)

Notice of Litigation or Insolvency

18

(g)

Payment of Costs, Fees, and Expenses

19

 

 

ARTICLE 5 - THE MORTGAGE LOAN

19

 

 

SECTION 5.01

REPRESENTATIONS AND WARRANTIES

19

(a)

Receipt and Review of Loan Documents

19

(b)

No Default

20

SECTION 5.02

COVENANTS

20

(a)

Ratification of Covenants; Estoppels; Certifications

20

(b)

Further Assurances

21

(c)

Sale of Mortgage Loan

21

(d)

Limitations on Further Acts of Borrower

22

(e)

Financing Statements; Record Searches

22

 

 

ARTICLE 6 - PROPERTY USE, PRESERVATION AND MAINTENANCE

22

 

 

SECTION 6.01

REPRESENTATIONS AND WARRANTIES

22

(a)

Compliance with Law; Permits and Licenses

22

(b)

Property Characteristics

23

(c)

Property Ownership

23

SECTION 6.02

COVENANTS

23

(a)

Use of Property

23

(b)

Property Maintenance

24

(c)

Property Preservation

25

(d)

Property Inspections

26

(e)

Compliance with Laws

26

SECTION 6.03

MORTGAGE LOAN ADMINISTRATION MATTERS REGARDING THE PROPERTY

27

(a)

Property Management

27

(b)

Subordination of Fees to Affiliated Property Managers

28

(c)

Physical Needs Assessment

28

 

 

ARTICLE 7 - LEASES AND RENTS

28

 

 

SECTION 7.01

REPRESENTATIONS AND WARRANTIES

28

(a)

Prior Assignment of Rents

28

(b)

Prepaid Rents

28

SECTION 7.02

COVENANTS

28

(a)

Leases

28

(b)

Commercial Leases

29

(c)

Payment of Rents

30

(d)

Assignment of Rents

30

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Fannie Mae

04-11

© 2011 Fannie Mae

 

ii

--------------------------------------------------------------------------------


 

(e)

Further Assignments of Leases and Rents

31

(f)

Options to Purchase by Tenants

31

SECTION 7.03

MORTGAGE LOAN ADMINISTRATION REGARDING LEASES AND RENTS

31

(a)

Material Commercial Lease Requirements

31

(b)

Residential Lease Requirements

31

 

 

ARTICLE 8 - BOOKS AND RECORDS; FINANCIAL REPORTING

32

 

 

SECTION 8.01

REPRESENTATIONS AND WARRANTIES

32

(a)

Financial Information

32

(b)

No Change in Facts or Circumstances

32

SECTION 8.02

COVENANTS

32

(a)

Obligation to Maintain Accurate Books and Records

32

(b)

Items to Furnish to Lender

33

(c)

Delivery of Books and Records

34

SECTION 8.03

MORTGAGE LOAN ADMINISTRATION MATTERS REGARDING BOOKS AND RECORDS AND FINANCIAL
REPORTING

35

(a)

Right to Audit Books and Records

35

(b)

Credit Reports; Credit Score

35

 

 

ARTICLE 9 - INSURANCE

35

 

 

SECTION 9.01

REPRESENTATIONS AND WARRANTIES

35

(a)

Compliance with Insurance Requirements

35

(b)

Property Condition

36

SECTION 9.02

COVENANTS

36

(a)

Insurance Requirements

36

(b)

Delivery of Policies, Renewals, Notices and Proceeds

36

SECTION 9.03

MORTGAGE LOAN ADMINISTRATION MATTERS REGARDING INSURANCE

37

(a)

Lender’s Ongoing Insurance Requirements

37

(b)

Application of Proceeds on Event of Loss

38

(c)

Payment Obligations Unaffected

40

(d)

Foreclosure Sale

40

(e)

Appointment of Lender as Attorney-In-Fact

40

 

 

ARTICLE 10 - CONDEMNATION

40

 

 

SECTION 10.01

REPRESENTATIONS AND WARRANTIES

40

(a)

Prior Condemnation Action

41

(b)

Pending Condemnation Actions

41

SECTION 10.02

COVENANTS

41

(a)

Notice of Condemnation

41

(b)

Condemnation Proceeds

41

SECTION 10.03

MORTGAGE LOAN ADMINISTRATION MATTERS REGARDING CONDEMNATION

41

(a)

Application of Condemnation Awards

41

(b)

Payment Obligations Unaffected

41

(c)

Appointment of Lender as Attorney-In-Fact

42

(d)

Application of Proceeds

42

 

 

ARTICLE 11 - LIENS, TRANSFERS AND ASSUMPTIONS

42

 

 

SECTION 11.01

REPRESENTATIONS AND WARRANTIES

42

(a)

No Labor or Materialmen’s Claims

42

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Fannie Mae

04-11

© 2011 Fannie Mae

 

iii

--------------------------------------------------------------------------------


 

(b)

No Other Interests

42

SECTION 11.02

COVENANTS

43

(a)

Liens; Encumbrances

43

(b)

Transfers

43

SECTION 11.03

MORTGAGE LOAN ADMINISTRATION MATTERS REGARDING LIENS, TRANSFERS AND ASSUMPTIONS

47

(a)

Assumption of Mortgage Loan

47

(b)

Transfers to Key Principal-Owned Affiliates or Guarantor-Owned Affiliates

49

(c)

Estate Planning

50

(d)

Termination or Revocation of Trust

50

(e)

Death of Key Principal or Guarantor

50

(f)

Bankruptcy of Guarantor

52

(g)

Further Conditions to Transfers and Assumption

53

 

 

ARTICLE 12 - IMPOSITIONS

54

 

 

SECTION 12.01

REPRESENTATIONS AND WARRANTIES

54

(a)

Payment of Taxes, Assessments and Other Charges

54

SECTION 12.02

COVENANTS

54

(a)

Imposition Deposits, Taxes, and Other Charges

54

SECTION 12.03

MORTGAGE LOAN ADMINISTRATION MATTERS REGARDING IMPOSITIONS

55

(a)

Maintenance of Records by Lender

55

(b)

Imposition Accounts

55

(c)

Payment of Impositions; Sufficiency of Imposition Deposits

56

(d)

Imposition Deposits Upon Event of Default

56

(e)

Contesting Impositions

56

(f)

Release to Borrower

57

 

 

ARTICLE 13 - REPLACEMENT RESERVE AND REPAIRS

57

 

 

SECTION 13.01

COVENANTS

57

(a)

Initial Deposits to Replacement Reserve Account and Repairs Escrow Account

57

(b)

Monthly Replacement Reserve Deposits

57

(c)

Payment for Replacements and Repairs

57

(d)

Assignment of Contracts for Replacements and Repairs

58

(e)

Indemnification

58

(f)

Amendments to Loan Documents

58

(g)

Administrative Fees and Expenses

58

SECTION 13.02

MORTGAGE LOAN ADMINISTRATION MATTERS REGARDING RESERVES

59

(a)

Accounts, Deposits, and Disbursements

59

(b)

Approvals of Contracts; Assignment of Claims

65

(c)

Delays and Workmanship

65

(d)

Appointment of Lender as Attorney-In-Fact

66

(e)

No Lender Obligation

66

(f)

No Lender Warranty

66

 

 

ARTICLE 14 - DEFAULTS/REMEDIES

67

 

 

SECTION 14.01

EVENTS OF DEFAULT

67

(a)

Automatic Events of Default

67

(b)

Events of Default Subject to a Specified Cure Period

68

(c)

Events of Default Subject to Extended Cure Period

68

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Fannie Mae

04-11

© 2011 Fannie Mae

 

iv

--------------------------------------------------------------------------------


 

SECTION 14.02

REMEDIES

69

(a)

Acceleration; Foreclosure

69

(b)

Loss of Right to Receive Replacement Reserve Disbursements and Repairs
Disbursements

69

(c)

Remedies Cumulative

70

SECTION 14.03

ADDITIONAL LENDER RIGHTS; FORBEARANCE

70

(a)

No Effect Upon Obligations

70

(b)

No Waiver of Rights or Remedies

71

(c)

Appointment of Lender as Attorney-in-Fact

71

SECTION 14.04

WAIVER OF MARSHALING

73

 

 

ARTICLE 15 - MISCELLANEOUS

73

 

 

SECTION 15.01

GOVERNING LAW; CONSENT TO JURISDICTION AND VENUE

73

(a)

Governing Law

73

(b)

Venue

73

SECTION 15.02

NOTICE

73

(a)

Process of Serving Notice

73

(b)

Change of Address

74

(c)

Default Method of Notice

74

(d)

Receipt of Notices

74

SECTION 15.03

SUCCESSORS AND ASSIGNS BOUND; SALE OF MORTGAGE LOAN

74

(a)

Binding Agreement

74

(b)

Sale of Mortgage Loan; Change of Servicer

75

SECTION 15.04

COUNTERPARTS

75

SECTION 15.05

JOINT AND SEVERAL (OR SOLIDARY) LIABILITY

75

SECTION 15.06

RELATIONSHIP OF PARTIES; NO THIRD PARTY BENEFICIARY

75

(a)

Solely Creditor and Debtor

75

(b)

No Third Party Beneficiaries

75

SECTION 15.07

SEVERABILITY; ENTIRE AGREEMENT; AMENDMENTS

76

SECTION 15.08

CONSTRUCTION

76

SECTION 15.09

MORTGAGE LOAN SERVICING

77

SECTION 15.10

DISCLOSURE OF INFORMATION

77

SECTION 15.11

WAIVER; CONFLICT

77

SECTION 15.12

DETERMINATIONS BY LENDER

77

SECTION 15.13

SUBROGATION

77

SECTION 15.14

COUNTING OF DAYS

78

SECTION 15.15

REVIVAL AND REINSTATEMENT OF INDEBTEDNESS

78

SECTION 15.16

TIME IS OF THE ESSENCE

78

SECTION 15.17

FINAL AGREEMENT

78

SECTION 15.18

WAIVER OF TRIAL BY JURY

79

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Fannie Mae

04-11

© 2011 Fannie Mae

 

v

--------------------------------------------------------------------------------


 

SCHEDULES & EXHIBITS

 

Schedules

Schedule 1

Definitions Schedule (required)

Form 6101.FR [modified]

Schedule 2

Summary of Loan Terms (required)

Form 6102.FR

Schedule 3

Interest Rate Type Provisions (required)

Form 6103.FR

Schedule 4

Prepayment Premium Schedule (required)

Form 6104.01

Schedule 5

Required Replacement Schedule (required)

 

Schedule 6

Required Repair Schedule (required)

 

Schedule 7

Exceptions to Representations and Warranties Schedule (required)

 

 

Exhibits

Exhibit A

Modifications to Loan and Security Agreement (ERISA Plan)

Form 6235

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Fannie Mae

04-11

© 2011 Fannie Mae

 

vi

--------------------------------------------------------------------------------

 

MULTIFAMILY LOAN AND SECURITY AGREEMENT

(Non-Recourse)

 

This MULTIFAMILY LOAN AND SECURITY AGREEMENT (as amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Loan Agreement”) is
made as of the Effective Date (as hereinafter defined) by and between BEHRINGER
HARVARD ARBORS, LLC, a Delaware limited liability company (“Borrower”), and RED
MORTGAGE CAPITAL, LLC, a Delaware limited liability company (“Lender”).

 

RECITALS:

 

WHEREAS, Borrower desires to obtain the Mortgage Loan (as hereinafter defined)
from Lender to be secured by the Mortgaged Property (as hereinafter defined);
and

 

WHEREAS, Lender is willing to make the Mortgage Loan on the terms and conditions
contained in this Loan Agreement and in the other Loan Documents (as hereinafter
defined);

 

NOW, THEREFORE, in consideration of the making of the Mortgage Loan by Lender
and other good and valuable consideration, the receipt and adequacy of which are
hereby conclusively acknowledged, the parties hereby covenant, agree, represent
and warrant as follows:

 

AGREEMENTS:

 

ARTICLE 1- DEFINITIONS; SUMMARY OF MORTGAGE
LOAN TERMS

 

Section 1.01                                                    Defined Terms.

 

Capitalized terms not otherwise defined in the body of this Loan Agreement shall
have the meanings set forth in the Definitions Schedule attached as Schedule 1
to this Loan Agreement.

 

Section 1.02                                                    Schedules,
Exhibits and Attachments Incorporated.

 

The schedules, exhibits and any other addenda or attachments are incorporated
fully into this Loan Agreement by this reference and each constitutes a
substantive part of this Loan Agreement.

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 1

04-11

© 2011 Fannie Mae

 

1

--------------------------------------------------------------------------------


 

ARTICLE 2 - GENERAL MORTGAGE LOAN TERMS

 

Section 2.01                                                    Mortgage Loan
Origination and Security.

 

(a)                                 Making of Mortgage Loan.

 

On the Effective Date and subject to the terms and conditions of this Loan
Agreement and the other Loan Documents, Lender hereby makes the Mortgage Loan to
Borrower and Borrower hereby accepts the Mortgage Loan from Lender.  Borrower
covenants and agrees that it shall:

 

(1)                                 pay the Indebtedness, including the
Prepayment Premium, if any (whether in connection with any voluntary prepayment
or in connection with an acceleration by Lender of the Indebtedness), in
accordance with the terms of this Loan Agreement and the other Loan Documents;
and

 

(2)                                 perform, observe and comply with this Loan
Agreement and all other provisions of the other Loan Documents.

 

(b)                                 Security for Mortgage Loan.

 

The Mortgage Loan is made pursuant to this Loan Agreement, is evidenced by the
Note and is secured by the Security Instrument, this Loan Agreement and the
other Loan Documents that are expressly stated to be security for the Mortgage
Loan.

 

(c)                                  Protective Advances.

 

As provided in the Security Instrument, Lender may take such actions or disburse
such funds as Lender reasonably deems necessary to perform the obligations of
Borrower under this Loan Agreement and the other Loan Documents and to protect
Lender’s interest in the Mortgaged Property.

 

Section 2.02                                                    Payments on
Mortgage Loan.

 

(a)                                 Debt Service Payments.

 

(1)                                 Short Month Interest.

 

If the Effective Date is any day other than the first day of the month, interest
for the period beginning on the Effective Date and ending on and including the
last day of the month in which the Effective Date occurs shall be payable by
Borrower on the Effective Date.

 

(2)                                 Interest Accrual and Computation.

 

Except as provided in Section 2.02(a)(1), interest shall be paid in arrears. 
Interest shall accrue as provided in the Schedule of Interest Rate Type
Provisions and shall be

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 2

04-11

© 2011 Fannie Mae

 

2

--------------------------------------------------------------------------------


 

computed in accordance with the Interest Accrual Method.  If the Interest
Accrual Method is “Actual/360,” Borrower acknowledges and agrees that the amount
allocated to interest for each month will vary depending on the actual number of
calendar days during such month.

 

(3)                                 Monthly Debt Service Payments.

 

Consecutive monthly debt service installments (comprised of either interest only
or principal and interest, depending on the Amortization Type), each in the
amount of the applicable Monthly Debt Service Payment, shall be due and payable
on the First Payment Date, and on each Payment Date thereafter until the
Maturity Date at which time all Indebtedness shall be due.  Any regularly
scheduled Monthly Debt Service Payment that is received by Lender before the
applicable Payment Date shall be deemed to have been received on such Payment
Date solely for the purpose of calculating interest due.

 

(4)                                 Payment at Maturity.

 

The unpaid principal balance of the Mortgage Loan, any Accrued Interest thereon
and all other Indebtedness shall be due and payable on the Maturity Date.

 

(5)                                 Interest Rate Type.

 

See the Schedule of Interest Rate Type Provisions for additional provisions, if
any, specific to the Interest Rate Type.

 

(b)                                 Capitalization of Accrued But Unpaid
Interest.

 

Any accrued and unpaid interest on the Mortgage Loan remaining past due for
thirty (30) days or more may, at Lender’s election, be added to and become part
of the unpaid principal balance of the Mortgage Loan.

 

(c)                                  Late Charges.

 

(1)                                 If any Monthly Debt Service Payment (other
than the payment due on the Maturity Date for repayment of the Mortgage Loan in
full) due hereunder is not received by Lender within ten (10) days (or
fifteen (15) days for any Mortgaged Property located in Mississippi or North
Carolina to comply with applicable law) after the applicable Payment Date, or if
any other amount payable under this Loan Agreement or any other Loan Document is
not received by Lender within ten (10) days (or fifteen (15) days for any
Mortgaged Property located in Mississippi or North Carolina to comply with
applicable law) after the date such amount is due, inclusive of the date on
which such amount is due, Borrower shall pay to Lender, immediately and without
demand by Lender, the Late Charge.

 

The Late Charge is payable in addition to, and not in lieu of, any interest
payable at the Default Rate pursuant to Section 2.02(d).

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 2

04-11

© 2011 Fannie Mae

 

3

--------------------------------------------------------------------------------


 

(2)                                 Borrower acknowledges and agrees that:

 

(A)                               its failure to make timely payments will cause
Lender to incur additional expenses in servicing and processing the Mortgage
Loan;

 

(B)                               it is extremely difficult and impractical to
determine those additional expenses;

 

(C)                               Lender is entitled to be compensated for such
additional expenses; and

 

(D)                               the Late Charge represents a fair and
reasonable estimate, taking into account all circumstances existing on the date
hereof, of the additional expenses Lender will incur by reason of any such late
payment.

 

(d)                                 Default Rate.

 

(1)                                 Default interest shall be paid as follows:

 

(A)                               If any amount due on the Mortgage Loan (other
than amounts due on the Maturity Date) remains past due for thirty (30) days or
more, interest on such unpaid amount(s) shall accrue from the date payment is
due at the Default Rate and shall be payable upon demand by Lender.

 

(B)                               If any principal, Accrued Interest or other
Indebtedness due on the Mortgage Loan is not paid in full on the Maturity Date,
then interest shall accrue at the Default Rate on all such unpaid amounts from
the Maturity Date until fully paid and shall be payable upon demand by Lender.

 

Absent a demand by Lender, any such amounts shall be payable by Borrower in the
same manner as provided for the payment of Monthly Debt Service Payments.  To
the extent permitted by applicable law, interest shall also accrue at the
Default Rate on any judgment obtained by Lender against Borrower in connection
with the Mortgage Loan.

 

(2)                                 Borrower acknowledges and agrees that:

 

(A)                               its failure to make timely payments will cause
Lender to incur additional expenses in servicing and processing the Mortgage
Loan; and

 

(B)                               in connection with any failure to timely pay
all amounts due in respect of the Mortgage Loan on the Maturity Date, or during
the time that any Monthly Debt Service Payment or other payment due on the
Mortgage Loan is delinquent for more than thirty (30) days:

 

(i)                                     Lender’s risk of nonpayment of the
Mortgage Loan will be materially increased;

 

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 2

04-11

© 2011 Fannie Mae

 

4

--------------------------------------------------------------------------------


 

(ii)                                  Lender’s ability to meet its other
obligations and to take advantage of other investment opportunities will be
adversely impacted;

 

(iii)                               Lender will incur additional costs and
expenses arising from its loss of the use of the amounts due;

 

(iv)                              it is extremely difficult and impractical to
determine such additional costs and expenses;

 

(v)                                 Lender is entitled to be compensated for
such additional risks, costs and expenses; and

 

(vi)                              the increase from the Interest Rate to the
Default Rate represents a fair and reasonable estimate of the additional risks,
costs and expenses Lender will incur by reason of Borrower’s delinquent payment
and the additional compensation Lender is entitled to receive for the increased
risks of nonpayment associated with a delinquency on the Mortgage Loan (taking
into account all circumstances existing on the Effective Date).

 

(e)                                  Address for Payments.

 

All payments due pursuant to the Loan Documents shall be payable at Lender’s
Payment Address, or such other place and in such manner as may be designated
from time to time by written notice to Borrower by Lender.

 

(f)                                   Application of Payments.

 

If at any time Lender receives, from Borrower or otherwise, any amount in
respect of the Indebtedness that is less than all amounts due and payable at
such time, then Lender may apply such payment to amounts then due and payable in
any manner and in any order determined by Lender or hold in suspense and not
apply such amount at Lender’s election.  Neither Lender’s acceptance of an
amount that is less than all amounts then due and payable, nor Lender’s
application of, or suspension of the application of, such payment, shall
constitute or be deemed to constitute either a waiver of the unpaid amounts or
an accord and satisfaction.  Notwithstanding the application of any such amount
to the Indebtedness, Borrower’s obligations under this Loan Agreement and the
other Loan Documents shall remain unchanged.

 

Section 2.03                                                   
Lockout/Prepayment.

 

(a)                                 Prepayment; Prepayment Lockout; Prepayment
Premium.

 

(1)                                 Borrower shall not make a voluntary full or
partial prepayment on the Mortgage Loan during any Prepayment Lockout Period nor
shall Borrower make a voluntary partial prepayment at any time.  Except as
expressly provided in this Loan Agreement (including as provided in the
Prepayment Premium Schedule), a Prepayment

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 2

04-11

© 2011 Fannie Mae

 

5

--------------------------------------------------------------------------------


 

Premium calculated in accordance with the Prepayment Premium Schedule shall be
payable in connection with any prepayment of the Mortgage Loan.

 

(2)                                 If a Prepayment Lockout Period applies to
the Mortgage Loan, and during such Prepayment Lockout Period Lender accelerates
the unpaid principal balance of the Mortgage Loan or otherwise applies
collateral held by Lender to the repayment of any portion of the unpaid
principal balance of the Mortgage Loan, the Prepayment Premium shall be due and
payable and equal to the amount obtained by multiplying the percentage indicated
(if at all) in the Prepayment Premium Schedule by the amount of principal being
prepaid at the time of such acceleration or application.

 

(b)                                 Voluntary Prepayment in Full.

 

At any time after the expiration of any Prepayment Lockout Period, Borrower may
voluntarily prepay the Mortgage Loan in full on a Permitted Prepayment Date so
long as:

 

(1)                                 Borrower delivers to Lender a Prepayment
Notice specifying the Intended Prepayment Date not more than sixty (60) days,
but not less than thirty (30) days (if given via U.S. Postal Service) or
twenty (20) days (if given via facsimile, e-mail or overnight courier) prior to
such Intended Prepayment Date; and

 

(2)                                 Borrower pays to Lender an amount equal to
the sum of:

 

(A)                               the entire unpaid principal balance of the
Mortgage Loan; plus

 

(B)                               all Accrued Interest (calculated through the
last day of the month in which the prepayment occurs); plus

 

(C)                               the Prepayment Premium; plus

 

(D)                               all other Indebtedness.

 

In connection with any such voluntary prepayment, Borrower acknowledges and
agrees that interest shall always be calculated and paid through the last day of
the month in which the prepayment occurs (even if the Permitted Prepayment Date
for such month is not the last day of such month, or if Lender approves
prepayment on an Intended Prepayment Date that is not a Permitted Prepayment
Date).  Borrower further acknowledges that Lender is not required to accept a
voluntary prepayment of the Mortgage Loan on any day other than a Permitted
Prepayment Date.  However, if Lender does approve an Intended Prepayment Date
that is not a Permitted Prepayment Date and accepts a prepayment on such
Intended Prepayment Date, such prepayment shall be deemed to be received on the
immediately following Permitted Prepayment Date.  If Borrower fails to prepay
the Mortgage Loan on the Intended Prepayment Date for any reason (including on
any Intended Prepayment Date that is not a Permitted Prepayment Date but is
approved by Lender) and such failure continues for five (5) Business Days or
longer, or into the following month (if sooner), Lender may recalculate the
payoff amount.  Borrower shall immediately pay to Lender any additional amounts
required by any such recalculation.

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 2

04-11

© 2011 Fannie Mae

 

6

--------------------------------------------------------------------------------


 

(c)                                  Acceleration of Mortgage Loan.

 

Upon acceleration of the Mortgage Loan, Borrower shall pay to Lender:

 

(1)                                 the entire unpaid principal balance of the
Mortgage Loan;

 

(2)                                 all Accrued Interest (calculated through the
last day of the month in which the acceleration occurs);

 

(3)                                 the Prepayment Premium; and

 

(4)                                 all other Indebtedness.

 

(d)                                 Application of Collateral.

 

Any application by Lender of any collateral or other security to the repayment
of all or any portion of the unpaid principal balance of the Mortgage Loan prior
to the Maturity Date in accordance with the Loan Documents shall be deemed to be
a prepayment by Borrower.  Any such prepayment shall require the payment to
Lender by Borrower of the Prepayment Premium calculated on the amount being
prepaid in accordance with this Loan Agreement.

 

(e)                                  Casualty and Condemnation.

 

Notwithstanding any provision of this Loan Agreement to the contrary, no
Prepayment Premium shall be payable with respect to any prepayment occurring as
a result of the application of any insurance proceeds or condemnation award in
accordance with this Loan Agreement.

 

(f)                                   No Effect on Payment Obligations.

 

Unless otherwise expressly provided in this Loan Agreement, any prepayment
required by any Loan Document of less than the entire unpaid principal balance
of the Mortgage Loan shall not extend or postpone the due date of any subsequent
Monthly Debt Service Payments, Monthly Replacement Reserve Deposit, or other
payment, or change the amount of any such payments or deposits.

 

(g)                                 Loss Resulting from Prepayment.

 

Borrower acknowledges and agrees that:

 

(1)                                 any prepayment of the unpaid principal
balance of the Mortgage Loan, whether voluntary or involuntary, or resulting
from a default by Borrower, will result in Lender’s incurring loss, including
reinvestment loss, additional risk, expense and frustration or impairment of
Lender’s ability to meet its commitments to third parties;

 

(2)                                 it is extremely difficult and impractical to
ascertain the extent of such losses, risks and damages;

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 2

04-11

© 2011 Fannie Mae

 

7

--------------------------------------------------------------------------------


 

(3)                                 the formula for calculating the Prepayment
Premium represents a reasonable estimate of the losses, risks and damages Lender
will incur as a result of a prepayment; and

 

(4)                                 the provisions regarding the Prepayment
Premium contained in this Loan Agreement are a material part of the
consideration for the Mortgage Loan, and that the terms of the Mortgage Loan are
in other respects more favorable to Borrower as a result of Borrower’s voluntary
agreement to such prepayment provisions.

 

ARTICLE 3 - PERSONAL LIABILITY

 

Section 3.01                                                    Non-Recourse
Mortgage Loan; Exceptions.

 

Except as otherwise provided in this Article 3 or in any other Loan Document,
none of Borrower, or any director, officer or employee of Borrower, shall have
personal liability under this Loan Agreement or any other Loan Document for the
repayment of the Indebtedness or for the performance of any other obligations of
Borrower under the Loan Documents, and Lender’s only recourse for the
satisfaction of such Indebtedness and the performance of such obligations shall
be Lender’s exercise of its rights and remedies with respect to the Mortgaged
Property and any other collateral held by Lender as security for the
Indebtedness.  This limitation on Borrower’s liability shall not limit or impair
Lender’s enforcement of its rights against any Guarantor under any Loan
Document.

 

Section 3.02                                                    Personal
Liability of Borrower (Exceptions to Non-Recourse Provision).

 

(a)                                 Personal Liability Based on Lender’s Loss.

 

Borrower shall be personally liable to Lender for the repayment of the portion
of the Indebtedness equal to any loss or damage suffered by Lender as a result
of:

 

(1)                                 failure to pay to Lender upon demand after
an Event of Default, all Rents to which Lender is entitled under the Loan
Documents and the amount of all security deposits collected by Borrower from
tenants;

 

(2)                                 failure to maintain all insurance policies
required by the Loan Documents;

 

(3)                                 failure to apply all insurance proceeds and
any condemnation award as required by the Loan Documents;

 

(4)                                 failure to comply with any provision of this
Loan Agreement or any other Loan Document relating to the delivery of books and
records, statements, schedules and reports;

 

(5)                                 failure to apply Rents to the ordinary and
necessary expenses of owning and operating the Mortgaged Property (other than
property management fees that are not currently payable pursuant to the terms of
any collateral assignment of property

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 2

04-11

© 2011 Fannie Mae

 

8

--------------------------------------------------------------------------------


 

management agreement required by Lender), and to Debt Service Amounts, except
that Borrower will not be personally liable with respect to Rents that are
distributed in any calendar year if Borrower has paid all ordinary and necessary
expenses of owning and operating the Mortgaged Property and Debt Service for the
calendar year that such Rents are attributable; or

 

(6)                                 waste or abandonment of the Mortgaged
Property;

 

provided, however, Borrower shall not have personal liability under clauses (1),
(3), or (5) above to the extent that Borrower lacks the legal right to direct
the disbursement of the applicable funds due to an involuntary Bankruptcy Event
that occurs without the consent, encouragement or active participation of
Guarantor, Key Principal or Borrower Affiliate.

 

(b)                                 Full Personal Liability for Mortgage Loan.

 

Borrower shall be personally liable to Lender for the repayment of all of the
Indebtedness, and the Mortgage Loan shall be fully recourse to Borrower, upon
the occurrence of any of the following:

 

(1)                                 failure by Borrower to comply with the
single-asset entity requirements of this Loan Agreement or any other Loan
Document;

 

(2)                                 a Transfer (other than a conveyance of the
Mortgaged Property at a Foreclosure Event pursuant to the Security Instrument
and this Loan Agreement) that is not permitted under this Loan Agreement or any
other Loan Document;

 

(3)                                 the occurrence of any Bankruptcy Event
(other than an acknowledgement in writing as described in (b) of the definition
of “Bankruptcy Event”); provided, however, in the event of an involuntary
Bankruptcy Event, Borrower shall only be personally liable if such involuntary
Bankruptcy Event occurs with the consent, encouragement or active participation
of Borrower, Guarantor, Key Principal or any Borrower Affiliate; or

 

(4)                                 fraud or written material misrepresentation
by Borrower, Guarantor, Key Principal, or any officer, director, partner,
member, or shareholder of Borrower, Guarantor, or Key Principal or material
omission in connection with:  any application for or creation of the
Indebtedness, on-going financial or other reporting, or any request for action
or consent by Lender.

 

Section 3.03                                                    Personal
Liability for Indemnity Obligations.

 

Borrower shall be personally and fully liable to Lender for Borrower’s indemnity
obligations under Section 13.01(e), the Environmental Indemnity Agreement and
any other indemnity provided by Borrower under any other Loan Document. 
Borrower’s liability for such indemnity obligations shall not be limited by the
amount of the Indebtedness, the repayment of the Indebtedness, or otherwise.

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

 

 

Article 3

04-11

© 2011 Fannie Mae

 

9

--------------------------------------------------------------------------------


 

Section 3.04                                                    Lender’s Right
to Forego Rights Against Mortgaged Property.

 

To the extent that Borrower has personal liability under this Loan Agreement or
any other Loan Document, Lender may exercise its rights against Borrower
personally to the fullest extent permitted by applicable law without regard to
whether Lender has exercised any rights against the Mortgaged Property, the UCC
Collateral or any other security, or pursued any rights against any Guarantor or
Key Principal, or pursued any other rights available to Lender under this Loan
Agreement, any other Loan Document or applicable law.  For purposes of this
Section 3.04 only, the term “Mortgaged Property” shall not include any funds
that have been applied by Borrower as required or permitted by this Loan
Agreement prior to the occurrence of an Event of Default, or that Borrower was
unable to apply as required or permitted by this Loan Agreement because of a
Bankruptcy Event.  To the fullest extent permitted by applicable law, in any
action to enforce Borrower’s personal liability under this Article 3, Borrower
waives any right to set off the value of the Mortgaged Property against such
personal liability.

 

ARTICLE 4 - BORROWER STATUS

 

Section 4.01                                                    Representations
and Warranties.

 

The representations and warranties made by Borrower to Lender in this
Section 4.01 are made as of the Effective Date, and are true and correct except
as disclosed on the Exceptions to Representations and Warranties Schedule.

 

(a)                                 Due Organization and Qualification.

 

Borrower is validly existing and qualified to transact business and is in good
standing in the state in which it is formed or organized, the Property
Jurisdiction and in each other jurisdiction that qualification or good standing
is required according to applicable law to conduct its business with respect to
the Mortgaged Property and where the failure to be so qualified or in good
standing would adversely affect Borrower’s operation of the Mortgaged Property
or the validity, enforceability or the ability of Borrower to perform its
obligations under this Loan Agreement or any other Loan Document.

 

(b)                                 Location.

 

Borrower’s General Business Address is Borrower’s principal place of business
and principal office.

 

(c)                                  Power and Authority.

 

Borrower has the requisite power and authority:

 

(1)                                 to own the Mortgaged Property and to carry
on its business as now conducted and as contemplated to be conducted in
connection with the performance of its obligations under this Loan Agreement and
under the other Loan Documents to which it is a party; and

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

 

 

Article 3

04-11

© 2011 Fannie Mae

 

10

--------------------------------------------------------------------------------

 

(2)                                 to execute and deliver this Loan Agreement
and the other Loan Documents to which it is a party, and to carry out the
transactions contemplated by this Loan Agreement and the other Loan Documents to
which it is a party.

 

(d)                                 Due Authorization.

 

The execution, delivery and performance of this Loan Agreement and the other
Loan Documents to which it is a party have been duly authorized by all necessary
action and proceedings by or on behalf of Borrower, and no further approvals or
filings of any kind, including any approval of or filing with any Governmental
Authority, are required by or on behalf of Borrower as a condition to the valid
execution, delivery and performance by Borrower of this Loan Agreement or any of
the other Loan Documents to which it is a party, except filings required to
perfect and maintain the liens to be granted under the Loan Documents and
routine filings to maintain good standing and its existence.

 

(e)                                  Valid and Binding Obligations.

 

This Loan Agreement and the other Loan Documents to which it is a party have
been duly executed and delivered by Borrower and constitute the legal, valid and
binding obligations of Borrower, enforceable against Borrower in accordance with
their respective terms, except as such enforceability may be limited by
applicable Insolvency Laws or by the exercise of discretion by any court.

 

(f)                                   Effect of Mortgage Loan on Borrower’s
Financial Condition.

 

Borrower is not presently Insolvent and the Mortgage Loan will not render
Borrower Insolvent.  Borrower has sufficient working capital, including proceeds
from the Mortgage Loan, cash flow from the Mortgaged Property, or other sources,
not only to adequately maintain the Mortgaged Property, but also to pay all of
Borrower’s outstanding debts as they come due, including all Debt Service
Amounts.

 

(g)                                 Economic Sanctions, Anti-Money Laundering
and Anti-Corruption.

 

None of Borrower, any Guarantor, any Key Principal, or any Principal, nor to
Borrower’s knowledge, its general partners, managing members, managers (if
non-member managed), or any Person owning or controlling any of them:

 

(1)                                 is in violation of:

 

(A)                               any applicable anti-money laundering laws,
including those contained in the Bank Secrecy Act;

 

(B)                               any applicable economic sanction laws
administered by OFAC or by the United States Department of State; or

 

(C)                               any applicable anti-drug trafficking,
anti-terrorism, or anti-corruption laws, civil or criminal; or

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 4

04-11

© 2011 Fannie Mae

 

11

--------------------------------------------------------------------------------


 

(2)                                 is a Person:

 

(A)                               that is charged with, or has reason to believe
that he, she or it is under investigation for, any violation of any such laws;

 

(B)                               that has been convicted of any violation of,
has been subject to civil penalties pursuant to, or had any of its property
seized or forfeited under any such laws;

 

(C)                               named on the list of “Specially Designated
Nationals or Blocked Persons” maintained by OFAC (or any successor United States
government office or list), or any similar list maintained by the United States
Department of State (or any successor United States government office or list);

 

(D)                               with whom any United States Person, any entity
organized under the laws of the United States or its constituent states or
territories, or any entity, regardless of where organized, having its principal
place of business within the United States or any of its territories, is
prohibited from transacting business of the type contemplated by this Loan
Agreement and the other Loan Documents under any other applicable law; or

 

(E)                                that is owned, controlled by, or affiliated
with any Person identified in clause (A), (B), (C), and/or (D) of this
Section 4.01(g)(2); or

 

(3)                                 is in violation of any obligation to
maintain appropriate internal controls as required by the governing laws of the
jurisdiction of such Person as are necessary to ensure compliance with the
economic sanctions, anti-money laundering and anti-corruption laws of the United
States and the jurisdiction where the Person resides, is domiciled or has its
principal place of business.

 

(h)                                 Borrower Single Asset Status.

 

Borrower:

 

(1)                                 does not own any real property, personal
property or assets other than the Mortgaged Property;

 

(2)                                 does not own, operate or participate in any
business other than the management and operation of the Mortgaged Property;

 

(3)                                 has no material financial obligation under
any indenture, mortgage, deed of trust, deed to secure debt, loan agreement or
other agreement or instrument to which Borrower is a party or by which Borrower
or the Mortgaged Property is otherwise bound, other than unsecured obligations
incurred in the ordinary course of the operation of the Mortgaged Property and
obligations under the Loan Documents and obligations secured by the Mortgaged
Property to the extent permitted by the Loan Documents;

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 4

04-11

© 2011 Fannie Mae

 

12

--------------------------------------------------------------------------------


 

(4)                                 has accurately maintained its financial
statements, accounting records and other partnership, real estate investment
trust, limited liability company or corporate documents, as the case may be,
separate from those of any other Person, provided, however, that the foregoing
shall not prohibit the financial statements of Borrower from also being included
in the financial statements of another Person when permitted or required by
applicable law or generally accepted accounting principles, provided that such
assets shall also be listed on Borrower’s own separate balance sheet and such
statements, records and documents shall be subject to applicable statutory law
or regulations or generally accepted accounting principles specifying
separateness requirements in financial statements and financial reporting by
such Person;

 

(5)                                 has not commingled its assets or funds with
those of any other Person except as permitted under the Loan Documents or where
such assets and funds can be segregated and identified easily as belonging to
Borrower;

 

(6)                                 has been adequately capitalized in light of
its contemplated business operations;

 

(7)                                 has not assumed, guaranteed or become
obligated for the liabilities of any other Person (except in connection with the
Mortgage Loan or the endorsement of negotiable instruments in the ordinary
course of business) or held out its credit as being available to satisfy the
obligations of any other Person; and

 

(8)                                 has not entered into, and was not a party
to, any transaction with any affiliate of any Person, except in the ordinary
course of business and on terms which are no less favorable to any such Person
than would be obtained in a comparable arm’s length transaction with an
unrelated third party or which relate to the capital contributions or capital
distributions permitted under the organizational documents of Borrower or have
previously been disclosed in writing to Lender.

 

(i)                                    No Bankruptcies or Judgments.

 

None of Borrower, any Guarantor, any Key Principal, or any Principal, nor to
Borrower’s knowledge, its general partners, managing members, managers (if
non-member managed), or any Person owning a Controlling Interest in any of them
is currently:

 

(1)                                 the subject of or a party to any completed
or pending bankruptcy, reorganization, including any receivership or other
insolvency proceeding;

 

(2)                                 preparing or intending to be the subject of
a Bankruptcy Event; or

 

(3)                                 the subject of any judgment unsatisfied of
record or docketed in any court; or

 

(4)                                 Insolvent.

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 4

04-11

© 2011 Fannie Mae

 

13

--------------------------------------------------------------------------------


 

(j)                                    No Litigation.

 

There are no actions, suits or proceedings at law or in equity by or before any
Governmental Authority now pending or, to Borrower’s knowledge, threatened
against or affecting Borrower, any Guarantor, any Key Principal, any Principal
or the Mortgaged Property.

 

(k)                                 Payment of Taxes, Assessments and Other
Charges.

 

Borrower confirms that:

 

(1)                                 it has filed all federal, state, county and
municipal tax returns and reports required to have been filed by Borrower;

 

(2)                                 it has paid all taxes, governmental charges
and assessments due and payable with respect to such returns and reports;

 

(3)                                 there is no controversy or objection
pending, or to the knowledge of Borrower, threatened in respect of any tax
returns of Borrower; and

 

(4)                                 it has made adequate reserves on its books
and records for all taxes that have accrued but which are not yet due and
payable.

 

(l)                                    Not a Foreign Person.

 

Borrower is not a “foreign person” within the meaning of Section 1445(f)(3) of
the Internal Revenue Code.

 

(m)                             ERISA.

 

Borrower acknowledges that:

 

(1)                                 it has no Employee Benefit Plan and does not
maintain or sponsor an Employee Benefit Plan intended to meet the requirements
of a “qualified plan” under Section 401(a) of the Internal Revenue Code;

 

(2)                                 it does not maintain, sponsor or contribute
to any Employee Benefit Plan that is subject to Title IV of ERISA or Section 412
of the Internal Revenue Code;

 

(3)                                 it has not engaged in a non-exempt
“prohibited transaction” described in Section 406 of ERISA or Section 4975 of
the Internal Revenue Code that could result in an assessment of a civil penalty
under Section 502(i) of ERISA or excise tax under Section 4975 of the Internal
Revenue Code and none of the assets of Borrower constitute “plan assets” (within
the meaning of Department of Labor Regulation Section 2510.3-101) of any
Employee Benefit Plan subject to Title I of ERISA;

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 4

04-11

© 2011 Fannie Mae

 

14

--------------------------------------------------------------------------------


 

(4)                                 it has not incurred any “withdrawal
liability” and no “reportable event” has occurred (as such terms are described
in Title IV of ERISA) with respect to any such Employee Benefit Plan, unless
approved by the appropriate Governmental Authority;

 

(5)                                 none of Borrower, any general partner,
manager (if non-member managed), or managing member of Borrower, or any
Guarantor, Principal, or Key Principal, or any person under common control with
Borrower, is or ever has been obligated to contribute to any “multiemployer
plan” (as defined in Section 3(37) of ERISA; and

 

(6)                                 it has no unpaid obligations or liabilities
that have not been discharged arising under ERISA of a character which if unpaid
or unperformed might result in the imposition of a Lien against any of its
properties or assets, including satisfaction of any plan funding requirements.

 

(n)                                 Default Under Other Obligations.

 

(1)                                 The execution, delivery and performance of
the obligations imposed on Borrower under this Loan Agreement and the Loan
Documents to which it is a party will not cause Borrower to be in default under
the provisions of any agreement, judgment or order to which Borrower is a party
or by which such Borrower is bound.

 

(2)                                 None of Borrower, any general partner,
manager (if non-member managed) or managing member of Borrower, or any
Guarantor, Principal or Key Principal is in default under any obligation to
Lender.

 

(o)                                 Prohibited Person.

 

None of Borrower, any Guarantor, any Key Principal or any Principal, nor to
Borrower’s knowledge, its general partners, managing members, managers (if
non-member managed) or any Person owning a Controlling Interest in any of them
is a Prohibited Person.

 

Section 4.02                                                    Covenants.

 

(a)                                 Maintenance of Existence; Organizational
Documents.

 

Borrower shall maintain its existence, its entity status, franchises, rights and
privileges under the laws of the state of its formation or organization (as
applicable).  Borrower shall continue to be duly qualified and in good standing
to transact business in each jurisdiction that qualification or standing is
required according to applicable law to conduct its business with respect to the
Mortgaged Property and where the failure to do so would adversely affect
Borrower’s operation of the Mortgaged Property or the validity, enforceability
or the ability of Borrower to perform its obligations under this Loan Agreement
or any other Loan Document.  Except to evidence permitted Transfers, Borrower
shall not make any material change to its organizational documents, including
changes relating to control of, or the ability to oversee management and
day-to-day operations of, Borrower, without Lender’s prior written consent.

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 4

04-11

© 2011 Fannie Mae

 

15

--------------------------------------------------------------------------------


 

(b)                                 Economic Sanctions and Anti-Money
Laundering.

 

(1)                                 Borrower shall at all times remain, and
shall cause its general partners, managing members and managers (if non-member
managed), and any Guarantor, Key Principal, Principal and any Person owning a
Controlling Interest in any of them to remain, in compliance with:

 

(A)                               any applicable anti-money laundering laws,
including those contained in the Bank Secrecy Act;

 

(B)                               any applicable economic sanction laws
administered by OFAC or by the United States Department of State; and

 

(C)                               any applicable anti-drug trafficking,
anti-terrorism, or anti-corruption laws, civil or criminal.

 

(2)                                 At no time shall Borrower, or its general
partners, managing members, managers (if non-member managed), any Guarantor, Key
Principal, Principal, or any Person owning a Controlling Interest in any of
them, be a Person:

 

(A)                               that is charged with, or has reason to believe
that he, she or it is under investigation for, any violation of any such laws;

 

(B)                               that has been convicted of any violation of,
has been subject to civil penalties pursuant to, or had any of its property
seized or forfeited under, any such laws;

 

(C)                               named on the list of “Specially Designated
Nationals or Blocked Persons” maintained by OFAC (or any successor United States
government office or list), or any similar list maintained by the United States
Department of State (or any successor United States government office or list);

 

(D)                               with whom any United States Person, any entity
organized under the laws of the United States or its constituent states or
territories, or any entity, regardless of where organized, having its principal
place of business within the United States or any of its territories, is
prohibited from transacting business of the type contemplated by this Loan
Agreement and the other Loan Documents under any other applicable law; or

 

(E)                                that is owned, controlled by or affiliated
with any Person identified in clause (A), (B), (C), and/or (D) of this
Section 4.02(b)(2).

 

(3)                                 At no time shall Borrower, its general
partners, managing members, managers, non-member managers, any Guarantor, Key
Principal, Principal and any Person owning a Controlling Interest in any of
them, be a Person in violation of any obligation to maintain appropriate
internal controls as required by the governing laws of

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 4

04-11

© 2011 Fannie Mae

 

16

--------------------------------------------------------------------------------


 

the jurisdiction of such Person as are necessary to ensure compliance with the
economic sanctions, anti-money laundering, and anti-corruption laws of the
United States and the jurisdiction where the Person resides, is domiciled or has
its principal place of business.

 

(c)                                  Payment of Taxes, Assessments and Other
Charges.

 

Borrower shall file all federal, state, county and municipal tax returns and
reports required to be filed by Borrower and shall pay, before any fine,
penalty, interest or cost may be added thereto, all taxes payable with respect
to such returns and reports.

 

(d)                                 Borrower Single Asset Status.

 

Until the Indebtedness is fully paid, Borrower:

 

(1)                                 shall not acquire any real property,
personal property or assets other than the Mortgaged Property;

 

(2)                                 shall not own, operate or participate in any
business other than the management and operation of the Mortgaged Property;

 

(3)                                 shall not commingle its assets or funds with
those of any other Person unless such assets or funds can be segregated and
identified;

 

(4)                                 shall accurately maintain its financial
statements, accounting records and other partnership, real estate investment
trust, limited liability company or corporate documents, as the case may be,
separate from those of any other Person, provided, however, that the foregoing
shall not prohibit financial statements of Borrower from being included in the
consolidated financial statements of another Person when permitted or required
by applicable law or generally accepted accounting principles, provided that
such assets shall also be listed on Borrower’s own separate balance sheet such
statements, records and documents shall be subject to applicable statutory law
or regulations or generally accepted accounting principles specifying
separateness requirements in financial statements and financial reporting by
such Person;

 

(5)                                 shall not assume, guaranty or become
obligated for, the liabilities of any other Person (except in connection with
the Mortgage Loan or the endorsement of negotiable instruments in the ordinary
course of business) or hold out its credit as being available to satisfy the
obligations of any other Person; or

 

(6)                                 except for capital contributions or capital
distributions permitted under the organizational documents of Borrower, a
business management services agreement with an Affiliate of Borrower (included
in connection with any centralized cash management system), and any property
management agreements with an Affiliate of Borrower approved by Lender, shall
not enter into, or become a party to, any transaction with any affiliate of any
Person, except in the ordinary course of business and on terms which are

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 4

04-11

© 2011 Fannie Mae

 

17

--------------------------------------------------------------------------------


 

no less favorable to any such Person than would be obtained in a comparable
arm’s length transaction with an unrelated third party.

 

(e)                                  ERISA.

 

Borrower acknowledges that:

 

(1)                                 it shall not maintain or sponsor an Employee
Benefit Plan or fail to comply with the requirements of a “qualified plan” under
Section 401(a) of the Internal Revenue Code;

 

(2)                                 it shall not maintain, sponsor or contribute
to any Employee Benefit Plan that is subject to Title IV of ERISA or Section 412
of the Internal Revenue Code;

 

(3)                                 it shall not engage in a non-exempt
“prohibited transaction” described in Section 406 of ERISA or Section 4975 of
the Internal Revenue Code that could result in an assessment of a civil penalty
under Section 502(i) of ERISA or excise tax under Section 4975 of the Internal
Revenue Code, and none of the assets of Borrower shall constitute “plan assets”
(within the meaning of Department of Labor Regulation Section 2510.3-101) of any
Employee Benefit Plan subject to Title I of ERISA;

 

(4)                                 it shall not incur any “withdrawal
liability” or trigger a “reportable event” (as such terms are described in
Title IV of ERISA) with respect to any such Employee Benefit Plan, unless
approved by the appropriate Governmental Authority;

 

(5)                                 none of Borrower, any general partner,
manager, managing member or Principal of Borrower, or any Guarantor or Key
Principal, or any person under common control with Borrower, shall withdraw from
any Employee Benefit Plan that is a “multiemployer plan” (as defined in
Section 3(37) of ERISA); and

 

(6)                                 it shall not incur any liabilities under
ERISA that if unpaid or unperformed might result in the imposition of a Lien
against any of its properties or assets, including satisfaction of any plan
funding requirements.

 

(f)                                   Notice of Litigation or Insolvency.

 

Borrower shall give immediate written notice to Lender of any claims, actions,
suits or proceedings at law or in equity (including any insolvency, bankruptcy
or receivership proceeding) by or before any Governmental Authority pending or,
to Borrower’s knowledge, threatened against or affecting Borrower, any
Guarantor, any Key Principal, any Principal or the Mortgaged Property, which
claims, actions, suits or proceedings, if adversely determined would reasonably
be expected to materially adversely affect the financial condition or business
of Borrower, any Guarantor, any Key Principal or any Principal or the condition
or ownership of the Mortgaged Property (including any claims, actions, suits or
proceedings regarding fair housing, anti-discrimination, or equal opportunity,
which shall always be deemed material).

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 4

04-11

© 2011 Fannie Mae

 

18

--------------------------------------------------------------------------------


 

(g)                                 Payment of Costs, Fees, and Expenses.

 

In addition to the payments specified in this Loan Agreement, Borrower shall
pay, on demand, all of Lender’s out-of-pocket fees, costs, charges or expenses
(including the reasonable fees and expenses of attorneys, accountants, and other
experts) incurred by Lender in connection with:

 

(1)                                 any amendment to, or consent, or waiver
required under this Loan Agreement or any of the Loan Documents (whether or not
any such amendments, consents, or waivers are entered into);

 

(2)                                 defending or participating in any litigation
arising from actions by third parties and brought against or involving Lender
with respect to:

 

(A)                               the Mortgaged Property;

 

(B)                               any event, act, condition, or circumstance in
connection with the Mortgaged Property; or

 

(C)                               the relationship between Lender, Borrower, Key
Principal and Guarantor in connection with this Loan Agreement or any of the
transactions contemplated by this Loan Agreement;

 

(3)                                 the administration or enforcement of, or
preservation of rights or remedies under, this Loan Agreement or any other Loan
Documents including or in connection with any litigation or appeals, any
Foreclosure Event or other disposition of any collateral granted pursuant to the
Loan Documents;

 

(4)                                 any Bankruptcy Event or Guarantor Bankruptcy
Event;

 

(5)                                 any disclosure documents, including fees
payable to any rating agencies, including the reasonable fees and expenses of
Lender’s attorneys and accountants.

 

ARTICLE 5 - THE MORTGAGE LOAN

 

Section 5.01                                                    Representations
and Warranties.

 

The representations and warranties made by Borrower to Lender in this
Section 5.01 are made as of the Effective Date, and are true and correct except
as disclosed on the Exceptions to Representations and Warranties Schedule.

 

(a)                                 Receipt and Review of Loan Documents.

 

Borrower has received and reviewed this Loan Agreement and all of the other Loan
Documents.

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 4

04-11

© 2011 Fannie Mae

 

19

--------------------------------------------------------------------------------


 

(b)                                 No Default.

 

No Event of Default exists under any of the Loan Documents and the execution,
delivery and performance of the obligations imposed on Borrower under the Loan
Documents will not cause Borrower to be in default under the provisions of any
agreement, judgment or order to which Borrower is a party or by which Borrower
is bound.

 

Section 5.02                                                    Covenants.

 

(a)                                 Ratification of Covenants; Estoppels;
Certifications.

 

Borrower shall:

 

(1)                                 promptly notify Lender in writing upon any
violation of any covenant set forth in any Loan Document; provided, however, any
such notice by Borrower shall not relieve Borrower of, or result in a waiver of,
any obligation under this Loan Agreement or any other Loan Document; and

 

(2)                                 within ten (10) business days after a
request from Lender (provided that absent an Event of Default, such request
shall not be made more than four (4) times in any calendar year), provide a
written statement, signed and acknowledged by Borrower, certifying to Lender or
any person designated by Lender, as of the date of such statement:

 

(A)                               that the Loan Documents are unmodified and in
full force and effect (or, if there have been modifications, that the Loan
Documents are in full force and effect as modified and setting forth such
modifications);

 

(B)                               the unpaid principal balance of the Mortgage
Loan;

 

(C)                               the date to which interest on the Mortgage
Loan has been paid;

 

(D)                               that Borrower is not in default in paying the
Indebtedness or in performing or observing any of the covenants or agreements
contained in this Loan Agreement or any of the other Loan Documents (or, if
Borrower is in default, describing such default in reasonable detail);

 

(E)                                whether or not there are then existing any
setoffs or defenses known to Borrower against the enforcement of any right or
remedy of Lender under the Loan Documents; and

 

(F)                                 any additional facts requested by Lender.

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 5

04-11

© 2011 Fannie Mae

 

20

--------------------------------------------------------------------------------

 

(b)                                 Further Assurances.

 

(1)                                 Other Documents As Lender May Require.

 

Borrower shall execute, acknowledge and deliver, at its cost and expense, all
further acts, deeds, conveyances, assignments, estoppel certificates, financing
statements, transfers and assurances as Lender may require from time to time in
order to better assure, grant and convey to Lender the rights intended to be
granted, now or in the future, to Lender under this Loan Agreement and the other
Loan Documents.

 

(2)                                 Corrective Actions.

 

Borrower shall provide, or cause to be provided, to Lender within ten (10) days
after the request, at Borrower’s cost and expense, such further documentation or
information deemed necessary or appropriate by Lender in the exercise of its
rights under the related commitment letter between Borrower and Lender or to
correct patent mistakes in the Loan Documents, the Title Policy or the funding
of the Mortgage Loan.

 

(c)                                  Sale of Mortgage Loan.

 

Borrower shall:

 

(1)                                 do anything necessary to comply with the
requirements of Lender or any Investor of the Mortgage Loan or provide, or cause
to be provided, to Lender or any Investor of the Mortgage Loan within
ten (10) days after the request, at Borrower’s cost and expense, such further
documentation or information required by Lender or Investor, in order to enable:

 

(A)                               Lender to sell the Mortgage Loan to such
Investor;

 

(B)                               Lender to obtain a refund of any commitment
fee from any such Investor; or

 

(C)                               any such Investor to further sell or
securitize the Mortgage Loan;

 

(2)                                 ratify and affirm in writing the
representations and warranties set forth in any Loan Document as of such date
specified by Lender modified as necessary to reflect changes that have occurred
subsequent to the Effective Date;

 

(3)                                 confirm that Borrower is not in default in
paying the Indebtedness or in performing or observing any of the covenants or
agreements contained in this Loan Agreement or any of the other Loan Documents
(or, if Borrower is in default, describing such default in reasonable detail);
and

 

(4)                                 execute and deliver to Lender and/or any
Investor such other documentation, including any amendments, corrections,
deletions or additions to this Loan Agreement or other Loan Document(s) as is
required by Lender or such Investor.

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 5

04-11

© 2011 Fannie Mae

 

21

--------------------------------------------------------------------------------


 

(d)                                 Limitations on Further Acts of Borrower.

 

Nothing in Section 5.02(c) shall require Borrower to do any further act that has
the effect of:

 

(1)                                 changing the economic terms of the Mortgage
Loan set forth in the related commitment letter between Borrower and Lender; or

 

(2)                                 imposing on Borrower greater personal
liability under the Loan Documents than that set forth in the related commitment
letter between Borrower and Lender.

 

(e)                                  Financing Statements; Record Searches.

 

(1)                                 Borrower shall pay all filing costs and all
costs and expenses associated with any filing or recording of:

 

(A)                               any financing statements, including all
continuation statements, termination statements and amendments or any other
filings related to security interests in or liens on collateral; and

 

(B)                               any record searches for financing statements
that Lender may require.

 

(2)                                 Borrower hereby authorizes Lender to file
any financing statements, continuation statements, termination statements and
amendments as Lender may require in order to protect and preserve Lender’s lien
priority and security interest in the Mortgaged Property (and to the extent
Lender has filed any such financing statements, continuation statements or
amendments prior to the Effective Date, such filings by Lender are hereby
authorized and ratified by Borrower).

 

ARTICLE 6 - PROPERTY USE, PRESERVATION AND MAINTENANCE

 

Section 6.01                                                    Representations
and Warranties.

 

The representations and warranties made by Borrower to Lender in this
Section 6.01 are made as of the Effective Date, and are true and correct except
as disclosed on the Exceptions to Representations and Warranties Schedule.

 

(a)                                 Compliance with Law; Permits and Licenses.

 

(1)                                 To Borrower’s knowledge, all improvements to
the Land and the use of the Mortgaged Property comply with all applicable laws,
ordinances, statutes, rules and regulations, including all applicable statutes,
rules and regulations pertaining to requirements for equal opportunity,
anti-discrimination, fair housing and environmental protection.

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 5

04-11

© 2011 Fannie Mae

 

22

--------------------------------------------------------------------------------


 

(2)                                 To Borrower’s knowledge, there is no
evidence of any illegal activities on the Mortgaged Property.

 

(3)                                 To Borrower’s knowledge, no permits or
approvals from any Governmental Authority, other than those previously obtained
and furnished to Lender, are necessary for the commencement and completion of
the Repairs or Replacements, as applicable.

 

(4)                                 All required permits, licenses and
certificates to comply with all zoning and land use statutes, laws, ordinances,
rules and regulations, and all applicable health, fire, safety and building
codes, and for the lawful use and operation of the Mortgaged Property, including
certificates of occupancy, apartment licenses or the equivalent, have been
obtained and are in full force and effect.

 

(5)                                 No portion of the Mortgaged Property has
been purchased with the proceeds of any illegal activity.

 

(b)                                 Property Characteristics.

 

(1)                                 The Mortgaged Property contains not less
than:

 

(A)                               the Property Square Footage;

 

(B)                               the Total Parking Spaces; and

 

(C)                               the Total Residential Units.

 

(2)                                 No part of the Land is included or assessed
under or as part of another tax lot or parcel, and no part of any other property
is included or assessed under or as part of the tax lot or parcels for the Land.

 

(c)                                  Property Ownership.

 

Borrower is sole owner of the Mortgaged Property.

 

Section 6.02                                                    Covenants

 

(a)                                 Use of Property.

 

From and after the Effective Date, Borrower shall not, unless required by
applicable law or Governmental Authority:

 

(1)                                 allow changes in the use of all or any part
of the Mortgaged Property;

 

(2)                                 convert any individual dwelling units or
common areas to commercial use;

 

(3)                                 initiate or acquiesce in a change in the
zoning classification of the Land;

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 6

04-11

© 2011 Fannie Mae

 

23

--------------------------------------------------------------------------------


 

(4)                                 establish any condominium or cooperative
regime with respect to the Mortgaged Property; or

 

(5)                                 subdivide the Land.

 

(b)                                 Property Maintenance.

 

Borrower shall:

 

(1)                                 pay the expenses of operating, managing,
maintaining and repairing the Mortgaged Property (including insurance premiums,
utilities, Repairs and Replacements) before the last date upon which each such
payment may be made without any penalty or interest charge being added;

 

(2)                                 keep the Mortgaged Property in good repair
and marketable condition (including the replacement of Personalty and Fixtures
with items of equal or better function and quality), ordinary wear and tear
excepted, and subject to Section 9.03(b) restore or repair promptly, in a good
and workmanlike manner, any damaged part of the Mortgaged Property to the
equivalent of its original condition or condition immediately prior to the
damage (if improved after the Effective Date), whether or not insurance proceeds
are or any condemnation award is available to cover any costs of such
restoration or repair;

 

(3)                                 commence all Required Repairs, Additional
Lender Repairs and Additional Lender Replacements as follows:

 

(A)                               with respect to any Required Repairs, promptly
following the Effective Date (subject to weather conditions, if applicable), in
accordance with the timelines set forth on the Required Repair Schedule, or if
no timelines are provided, as soon as practical following the Effective Date;

 

(B)                               with respect to Additional Lender Repairs, in
the event that Lender determines that Additional Lender Repairs are necessary
from time to time or pursuant to Section 6.03(c), promptly following Lender’s
notice of such Additional Lender Repairs (subject to weather conditions, if
applicable), commence any such Additional Lender Repairs in accordance with
Lender’s timelines, or if no timelines are provided, as soon as practical;

 

(C)                               with respect to Additional Lender
Replacements, in the event that Lender determines that Additional Lender
Replacements are necessary from time to time or pursuant to Section 6.03(c),
promptly following Lender’s notice of such Additional Lender Replacements
(subject to weather conditions, if applicable), commence any such Additional
Lender Replacements in accordance with Lender’s timelines, or if no timelines
are provided, as soon as practical;

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 6

04-11

© 2011 Fannie Mae

 

24

--------------------------------------------------------------------------------


 

(4)                                 make, construct, install, diligently perform
and complete all Replacements and Repairs:

 

(A)                               in a good and workmanlike manner as soon as
practicable following the commencement thereof, free and clear of any Liens,
including mechanics’ or materialmen’s liens and encumbrances (except for
Permitted Encumbrances);

 

(B)                               in accordance with all applicable laws,
ordinances, rules and regulations of any Governmental Authority including
applicable building codes, special use permits and environmental regulations;

 

(C)                               in accordance with all applicable insurance
requirements; and

 

(D)                               within all timeframes required by Lender, and
Borrower acknowledges that it shall be an Event of Default if Borrower abandons
or ceases work on any Repair at any time prior to the completion of the Repairs
for a period of longer than twenty (20) days (except when such cessation results
from causes beyond the control of Borrower and Borrower is diligently pursuing
the reinstitution of such work, provided however any such abandonment or
cessation shall not in any event allow the Repair to be completed after the
Completion Period); and

 

(5)                                 subject to the terms of
Section 6.03(a) provide for professional management of the Mortgaged Property by
a residential rental property manager satisfactory to Lender under a contract
approved by Lender in writing;

 

(6)                                 give notice to Lender of, and, unless
otherwise directed in writing by Lender, appear in and defend any action or
proceeding purporting to affect the Mortgaged Property, Lender’s security for
the Mortgage Loan or Lender’s rights under this Loan Agreement; and

 

(7)                                 upon Lender’s request, submit to Lender any
contracts or work orders described in Section 13.02(b).

 

(c)                                  Property Preservation.

 

Borrower shall:

 

(1)                                 not commit waste, or abandon or permit
impairment or deterioration of the Mortgaged Property, ordinary wear and tear
excepted;

 

(2)                                 except as otherwise permitted herein in
connection with Repairs and Replacements, not remove, demolish or alter the
Mortgaged Property or any part of the Mortgaged Property (or permit any tenant
or any other person to do the same) except in

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 6

04-11

© 2011 Fannie Mae

 

25

--------------------------------------------------------------------------------


 

connection with the replacement of tangible Personalty or Fixtures (provided
such Personalty and Fixtures are replaced with items of equal or better function
and quality);

 

(3)                                 not engage in or knowingly permit, and shall
take appropriate measures to prevent and abate or cease and desist, any illegal
activities at the Mortgaged Property that could endanger tenants or visitors,
result in damage to the Mortgaged Property, result in forfeiture of the Land or
otherwise materially impair the lien created by the Security Instrument or
Lender’s interest in the Mortgaged Property;

 

(4)                                 not permit any condition to exist on the
Mortgaged Property that would invalidate any part of any insurance coverage
required by this Loan Agreement; or

 

(5)                                 not subject the Mortgaged Property to any
voluntary, elective or non-compulsory tax lien or assessment (or opt in to any
voluntary, elective or non-compulsory special tax district or similar regime).

 

(d)                                 Property Inspections.

 

Borrower shall:

 

(1)                                 permit Lender, its agents, representatives
and designees to enter upon and inspect the Mortgaged Property (including in
connection with any replacement, repair or environmental inspections), and shall
cooperate and provide access to all areas of the Mortgaged Property (subject to
the rights of tenants under the Leases) during normal business hours or at such
other reasonable time upon reasonable advance notice, and at any time after an
Event of Default or when exigent circumstances exist, provided that Lender shall
use reasonable efforts not to interfere with the rights of any tenants of the
Mortgaged Property in connection with any such entry for inspection of the
Mortgaged Property; and

 

(2)                                 pay for reasonable costs or expenses
incurred by Lender or its agents in connection with any such inspections.

 

(e)                                  Compliance with Laws.

 

Borrower shall:

 

(1)                                 comply with all laws, ordinances, statutes,
rules and regulations of any Governmental Authority and all recorded lawful
covenants and agreements relating to or affecting the Mortgaged Property,
including all laws, ordinances, statutes, rules and regulations and covenants
pertaining to construction of improvements on the Land, fair housing and
requirements for equal opportunity, anti-discrimination, environmental
protection and Leases;

 

(2)                                 maintain all required permits, licenses and
certificates necessary to comply with all zoning and land use statutes, laws,
ordinances, rules and regulations, and all

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 6

04-11

© 2011 Fannie Mae

 

26

--------------------------------------------------------------------------------


 

applicable health, fire, safety and building codes and for the lawful use and
operation of the Mortgaged Property, including certificates of occupancy,
apartment licenses or the equivalent;

 

(3)                                 comply with all applicable laws that pertain
to the maintenance and disposition of tenant security deposits;

 

(4)                                 at all times maintain records sufficient to
demonstrate compliance with the provisions of this Section 6.02(e); and

 

(5)                                 promptly after receipt or notification
thereof, provide Lender copies of any building code or zoning violation from any
Governmental Authority with respect to the Mortgaged Property.

 

Section 6.03                                                    Mortgage Loan
Administration Matters Regarding the Property.

 

(a)                                 Property Management.

 

From and after the Effective Date, each property manager and each property
management agreement must be approved by Lender.  If, in connection with the
making of the Mortgage Loan, or at any later date, Lender waives in writing the
requirement that Borrower enter into a written contract for management of the
Mortgaged Property, and Borrower later elects to enter into a written contract
or change the management of the Mortgaged Property, such new property manager or
the property management agreement must be approved by Lender.  As a condition to
any approval by Lender, Lender may require that Borrower and such new property
manager enter into a collateral assignment of the property management agreement
on a form approved by Lender.  Nothing herein shall restrict or prohibit
modifications or amendments of part of any master property management agreement
covering multiple properties that do not relate to or affect the Mortgaged
Property.  Notwithstanding anything to the contrary in this Loan Agreement, so
long as no Event of Default has occurred and is continuing, in the event that
Borrower desires to terminate the property management agreement or property
management subcontract with the third-party property manager managing the
Mortgaged Property on the date hereof and transfer the property management
duties and responsibilities to Behringer Harvard Multifamily Management
Services, LLC, the existing property management agreement or property management
subcontract may be terminated and Behringer Harvard Multifamily Management
Services, LLC may be substituted as the property manager without Lender’s
consent, provided that Borrower and Behringer Harvard Multifamily Management
Services, LLC execute and deliver an Assignment of Management Agreement in a
form similar to the form signed as of the date of this Agreement, and Borrower
certifies to Lender that there have been no material changes to the form of the
property management agreement described in such Assignment of Management
Agreement in so far as it affects the Mortgaged Property (or, if such property
management agreement has changed, Borrower provides Lender with a copy of such
amendments as they affect the Mortgaged Property and obtains Lender’s approval
of such amended property management agreement).

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 6

04-11

© 2011 Fannie Mae

 

27

--------------------------------------------------------------------------------


 

(b)                                 Subordination of Fees to Affiliated Property
Managers.

 

Any Property Manager that is a Borrower Affiliate to whom fees are payable for
the management of the Mortgaged Property must enter into a collateral agreement
with Lender, in a form approved by Lender, providing for subordination of those
fees and such other provisions as Lender may require.

 

(c)                                  Physical Needs Assessment.

 

If, in connection with any inspection of the Mortgaged Property, Lender
determines that the condition of the Mortgaged Property has deteriorated
(ordinary wear and tear excepted) since the Effective Date, Lender may obtain,
at Borrower’s expense, a physical needs assessment of the Mortgaged Property. 
Lender’s right to obtain a physical needs assessment pursuant to this
Section 6.03(c) shall be in addition to any other rights available to Lender
under this Loan Agreement in connection with any such deterioration.  Any such
inspection or physical needs assessment may result in Lender requiring
Additional Lender Repairs or Additional Lender Replacements as further described
in Section 13.02(a)(9)(B).

 

ARTICLE 7 - LEASES AND RENTS

 

Section 7.01                                                    Representations
and Warranties.

 

The representations and warranties made by Borrower to Lender in this
Section 7.01 are made as of the Effective Date, and are true and correct except
as disclosed on the Exceptions to Representations and Warranties Schedule.

 

(a)                                 Prior Assignment of Rents.

 

Borrower has not executed any:

 

(1)                                 prior assignment of Rents (other than an
assignment of Rents securing prior indebtedness that has been paid off and
discharged or will be paid off and discharged with the proceeds of the Mortgage
Loan); or

 

(2)                                 instrument which would prevent Lender from
exercising its rights under this Loan Agreement or the Security Instrument.

 

(b)                                 Prepaid Rents.

 

Borrower has not accepted, and does not expect to receive prepayment of, any
Rents for more than two (2) months prior to the due dates of such Rents.

 

Section 7.02                                                    Covenants.

 

(a)                                 Leases.

 

Borrower shall:

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 6

04-11

© 2011 Fannie Mae

 

28

--------------------------------------------------------------------------------


 

(1)                                 comply with and observe Borrower’s
obligations under all Leases, including Borrower’s obligations pertaining to the
maintenance and disposition of tenant security deposits;

 

(2)                                 surrender possession of the Mortgaged
Property, including all Leases and all security deposits and prepaid Rents,
immediately upon appointment of a receiver or Lender’s entry upon and taking of
possession and control of the Mortgaged Property, as applicable; and

 

(3)                                 promptly provide Lender a copy of any
non-Residential Lease at the time such Lease is executed (subject to Lender’s
consent rights for Material Commercial Leases in Section 7.02(b)), and, upon
Lender’s request, promptly provide Lender a copy of any Residential Lease then
in effect as requested by Lender.

 

(b)                                 Commercial Leases.

 

(1)                                 With respect to Material Commercial Leases,
Borrower shall not:

 

(A)                               enter into any Material Commercial Lease
except with the prior written consent of Lender and Lender’s written approval of
such Material Commercial Lease; or

 

(B)                               modify the terms of, extend or terminate any
Material Commercial Lease (including any Material Commercial Lease in existence
on the Effective Date) without the prior written consent of Lender.

 

(2)                                 With respect to any non-Material Commercial
Lease, Borrower shall not:

 

(A)                               enter into any non-Material Commercial Lease
that materially alters the use and type of operation of the premises subject to
the Lease in effect as of the Effective Date, reduces the number or size of
residential units at the Mortgaged Property or causes such non-Material
Commercial Lease to be deemed a Material Commercial Lease; or

 

(B)                               modify the terms of any non-Material
Commercial Lease (including any non-Material Commercial Lease in existence on
the Effective Date) in any way that materially alters the use and type of
operation of the premises subject to such non-Material Commercial Lease in
effect as of the Effective Date, reduces the number or size of residential units
at the Mortgaged Property or causes such non-Material Commercial Lease to be
deemed a Material Commercial Lease.

 

(3)                                 With respect to any Material Commercial
Lease or non-Material Commercial Lease (but, absent an Event of Default, no more
frequently than once in any six (6) month period), Borrower shall cause the
applicable tenant to provide within ten (10) business days of the request (or
other period specified in the applicable Lease for

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 7

04-11

© 2011 Fannie Mae

 

29

--------------------------------------------------------------------------------


 

the delivery of estoppel certificates), a certificate of estoppel, or if not
provided by tenant within such ten (10) day period or such other period
specified in the applicable Lease for the delivery of estoppel certificates,
Borrower shall provide such certificate of estoppel, certifying:

 

(A)                               that such Material Commercial Lease or
non-Material Commercial Lease is unmodified and in full force and effect (or if
there have been modifications, that such Material Commercial Lease or
non-Material Commercial Lease is in full force and effect as modified and
stating the modifications);

 

(B)                               the term of the Lease including any extensions
thereto;

 

(C)                               the dates to which the Rent and any other
charges hereunder have been paid by tenant;

 

(D)                               the amount of any security deposit delivered
to Borrower as landlord;

 

(E)                                whether or not Borrower is in default (or
whether any event or condition exists which, with the passage of time, would
constitute an event of default) under such Lease;

 

(F)                                 the address to which notices to tenant
should be sent; and

 

(G)                               any other information as may be reasonably
required by Lender.

 

(c)                                  Payment of Rents.

 

Borrower shall:

 

(1)                                 pay to Lender upon demand all Rents after
the occurrence of an Event of Default;

 

(2)                                 shall cooperate with Lender’s efforts in
connection with the assignment of Rents set forth in the Security Instrument;
and

 

(3)                                 not accept Rent under any Lease (whether
residential or non-residential) for more than two (2) months in advance.

 

(d)                                 Assignment of Rents.

 

Borrower shall not:

 

(1)                                 perform any acts and shall not execute any
instrument that would prevent Lender from exercising its rights under the
assignment of Rents granted in the Security Instrument or in any other Loan
Document; or

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 7

04-11

© 2011 Fannie Mae

 

30

--------------------------------------------------------------------------------

 

(2)                                 interfere with Lender’s collection of such
Rents.

 

(e)                                  Further Assignments of Leases and Rents.

 

Borrower shall execute and deliver any further assignments of Leases and Rents
as Lender may require.

 

(f)                                   Options to Purchase by Tenants.

 

No Lease (whether a Residential Lease or a non-Residential Lease) shall contain
an option to purchase, right of first refusal or right of first offer, except as
required by applicable law.

 

Section 7.03                                                    Mortgage Loan
Administration Regarding Leases and Rents.

 

(a)                                 Material Commercial Lease Requirements.

 

Each Material Commercial Lease, including any renewal or extension of any
Material Commercial Lease in existence as of the Effective Date, shall provide,
directly or pursuant to a subordination, non-disturbance and attornment
agreement approved by Lender, that:

 

(1)                                 the tenant shall, upon written notice from
Lender after the occurrence of an Event of Default, pay all Rents payable under
such Lease to Lender;

 

(2)                                 such Lease is subordinate to the lien of the
Security Instrument;

 

(3)                                 the tenant shall attorn to Lender and any
purchaser at a Foreclosure Event (such attornment to be self-executing and
effective upon acquisition of title to the Mortgaged Property by any purchaser
at a Foreclosure Event or by Lender in any manner);

 

(4)                                 the tenant agrees to execute such further
evidences of attornment as Lender or any purchaser at a Foreclosure Event may
from time to time request; and

 

(5)                                 such Lease shall not terminate as a result
of a Foreclosure Event unless Lender or any other purchaser at such Foreclosure
Event, but subject to the terms of the subordination, non-disturbance and
attornment agreement, affirmatively elects to terminate such Lease.

 

(b)                                 Residential Lease Requirements.

 

All Residential Leases shall be:

 

(1)                                 with respect to Residential Leases entered
into after the Effective Date, on forms approved by Lender; and

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 7

04-11

© 2011 Fannie Mae

 

31

--------------------------------------------------------------------------------


 

(2)                                 for initial lease terms of not less than six
(6) months and not more than twenty-four (24) months (however, if customary in
the applicable market, Residential Leases with terms of less than six (6) months
and at least one (1) month provided that such Residential Leases do not cover
more than ten percent (10%) of the residential units of the Mortgaged Property,
or as otherwise may be permitted with Lender’s prior written consent).

 

ARTICLE 8 - BOOKS AND RECORDS; FINANCIAL REPORTING

 

Section 8.01                                                    Representations
and Warranties.

 

The representations and warranties made by Borrower to Lender in this
Section 8.01 are made as of the Effective Date, and are true and correct except
as disclosed on the Exceptions to Representations and Warranties Schedule.

 

(a)                                 Financial Information.

 

All financial statements and data, including statements of cash flow and income
and operating expenses, prepared by Borrower, that have been delivered to Lender
in respect of the Mortgaged Property:

 

(1)                                 are true, complete and correct in all
material respects; and

 

(2)                                 accurately represent the financial condition
of the Mortgaged Property as of such date;

 

provided that if any such financial statements and data, including statements of
cash flow and income and operating expenses, are prepared on behalf of Borrower,
this representation and warranty shall be to Borrower’s knowledge.

 

(b)                                 No Change in Facts or Circumstances.

 

All information in the Loan Application and in all financial statements, rent
rolls, reports, certificates and other documents submitted in connection with
the Loan Application are complete and accurate in all material respects.  There
has been no material adverse change in any fact or circumstance that would make
any such information incomplete or inaccurate.

 

Section 8.02                                                    Covenants.

 

(a)                                 Obligation to Maintain Accurate Books and
Records.

 

Borrower shall keep and maintain at all times at the Mortgaged Property or the
property management agent’s offices or Borrower’s General Business Address and,
upon Lender’s request, shall make available at the Land:

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 7

04-11

© 2011 Fannie Mae

 

32

--------------------------------------------------------------------------------


 

(1)                                 complete and accurate books of account and
records (including copies of supporting bills and invoices) adequate to reflect
correctly the operation of the Mortgaged Property; and

 

(2)                                 copies of all written contracts, Leases and
other instruments that affect Borrower or the Mortgaged Property.

 

(b)                                 Items to Furnish to Lender.

 

Borrower shall furnish to Lender the following, certified as true, complete and
accurate by an individual having authority to bind Borrower (or Guarantor, as
applicable), in such form and with such detail as Lender reasonably requires:

 

(1)                                 within forty-five (45) days after the end of
each first, second and third calendar quarter, a statement of income and
expenses for Borrower on a year-to-date basis as of the end of each calendar
quarter, and

 

(2)                                 within one hundred twenty (120) days after
the end of each calendar year:

 

(A)                               a statement of income and expenses for
Borrower and Guarantor for such calendar year;

 

(B)                               a statement of cash flows of Borrower and
Guarantor for such calendar year;

 

(C)                               when requested by Lender, balance
sheet(s) showing all assets and liabilities of Borrower and Guarantor as of the
end of such calendar year; and

 

(D)                               a written certification ratifying and
affirming that:

 

(i)                                     Borrower has taken no action in
violation of Section 4.02(d) regarding its single asset status;

 

(ii)                                  Borrower has received no notice of any
building code violation, or if Borrower has received such notice, evidence of
remediation;

 

(iii)                               Borrower has made no application for
rezoning nor received any notice that the Mortgaged Property has been or is
being rezoned; and

 

(iv)                              Borrower has taken no action and has no
knowledge of any action that would violate the provisions of
Section 11.02(b)(1)(F) regarding liens encumbering the Mortgaged Property;

 

(E)                                when requested by Lender, an accounting of
all security deposits held pursuant to all Leases, including the name of the
institution (if any) and the

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 8

04-11

© 2011 Fannie Mae

 

33

--------------------------------------------------------------------------------


 

names and identification numbers of the accounts (if any) in which such security
deposits are held and the name of the person to contact at such financial
institution, along with any authority or release necessary for Lender to access
information regarding such accounts; and

 

(F)                                 when requested by Lender, a statement that
identifies all owners of any interest in Borrower that represents an interest,
directly or indirectly, in Borrower of twenty percent (20%) or more and the
interest held by each, and if Borrower is a corporation, the names of all
officers and directors of Borrower, and if Borrower is a limited liability
company, the names of all managers who are not members (provided, however, that
such listing shall not be required with respect to the shares or ownership
interests of any Person that is a Publicly-Held Corporation or a Publicly-Held
Trust);

 

(3)                                 within forty-five (45) days after the end of
each first, second and third calendar quarter and within one hundred
twenty (120) days after the end of each calendar year, and at any other time
upon Lender’s request, a rent schedule for the Mortgaged Property showing the
name of each tenant and for each tenant, the space occupied, the lease
expiration date, the rent payable for the current month, the date through which
rent has been paid and any related information requested by Lender;

 

(4)                                 upon Lender’s request (but, absent an Event
of Default, no more frequently than once in any six (6) month period):

 

(A)                               any item described in Section 8.02(b)(1) or
Section 8.02(b)(2) for Borrower, certified as true, complete and accurate by an
individual having authority to bind Borrower;

 

(B)                               a property management or leasing report for
the Mortgaged Property, showing the number of rental applications received from
tenants or prospective tenants and deposits received from tenants or prospective
tenants, and any other information requested by Lender; and

 

(C)                               a statement of income and expenses for
Borrower’s operation of the Mortgaged Property on a year-to-date basis as of the
end of each month for such period as requested by Lender, which statement shall
be delivered within thirty (30) days after the end of such month requested by
Lender.

 

(c)                                  Delivery of Books and Records.

 

If an Event of Default has occurred and is continuing, Borrower shall deliver to
Lender, upon written demand, all books and records relating to the Mortgaged
Property or its operation.

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 8

04-11

© 2011 Fannie Mae

 

34

--------------------------------------------------------------------------------


 

Section 8.03                                                    Mortgage Loan
Administration Matters Regarding Books and Records and Financial Reporting.

 

(a)                                 Right to Audit Books and Records.

 

In the event (i) Borrower fails to provide in a timely manner the statements,
schedules and reports required by Section 8.02 and, thereafter, fails to provide
such statements, schedules and reports within thirty (30) days after receipt
from Lender of written notice of its intent to cause an audit to be made of
Borrower’s books and records in order to obtain such statements, schedules and
reports or (ii) statements, schedules and reports submitted to Lender by
Borrower are not full, complete and accurate in all material respects as
determined by Lender, Lender may require that any or all of the statements,
schedules and reports of Borrower or the Mortgaged Property be audited, at
Borrower’s expense, by independent certified public accountants acceptable to
Lender; provided that such requirement shall be limited to not more than once
per Borrower’s fiscal year so long as no Event of Default has occurred (or any
event which, with the giving of notice or the passage of time, or both, would
constitute an Event of Default has occurred and is continuing).  If Borrower
fails, in a timely manner, to provide any such required audited materials,
Lender shall have the right, at Borrower’s expense, to have such materials
audited by independent certified public accountants selected by Lender.  All
related costs and expenses of Lender shall become immediately due and payable
within ten (10) Business Days after demand therefor.

 

(b)                                 Credit Reports; Credit Score.

 

No more often than once in any twelve (12) month period, Lender is authorized to
obtain a credit report (if applicable) on Borrower or any Guarantor or any Key
Principal, the cost of which report shall be paid by Borrower, Guarantor, and
Key Principal.  Lender is authorized to obtain a Credit Score (if applicable)
for Borrower, any Guarantor or any Key Principal at any time at Lender’s
expense.

 

ARTICLE 9 - INSURANCE

 

Section 9.01                                                    Representations
and Warranties.

 

The representations and warranties made by Borrower to Lender in this
Section 9.01 are made as of the Effective Date, and are true and correct except
as disclosed on the Exceptions to Representations and Warranties Schedule.

 

(a)                                 Compliance with Insurance Requirements.

 

Borrower is in compliance with Lender’s insurance requirements (or has obtained
a written waiver from Lender for any non-compliant coverage) and has timely paid
all premiums on all required insurance policies.

 

Multifamily Loan and Security Agreement

 

 

(Non-Recourse)

Form 6001.NR

 

Article 8

04-11

© 2011 Fannie Mae

 

35

--------------------------------------------------------------------------------


 

(b)                                 Property Condition.

 

(1)                                 The Mortgaged Property has not been damaged
by fire, water, wind or other cause of loss; or

 

(2)                                 if previously damaged, any previous damage
to the Mortgaged Property has been repaired and the Mortgaged Property has been
fully restored.

 

Section 9.02                                                    Covenants.

 

(a)                                 Insurance Requirements.

 

(1)                                 As required by Lender and applicable law,
and as may be modified from time to time, Borrower shall:

 

(A)                               keep the Improvements insured at all times
against any hazards, which insurance shall include coverage against loss by fire
and allied perils, general boiler and machinery coverage, business income
coverage and flood (if any of the Improvements are located in an area identified
by the Federal Emergency Management Agency (or any successor) as an area having
special flood hazards and to the extent flood insurance is available in that
area), and may include sinkhole insurance, mine subsidence insurance, earthquake
insurance, terrorism insurance and, if the Mortgaged Property does not conform
to applicable building, zoning or land use laws, ordinance and law coverage;

 

(B)                               maintain at all times commercial general
liability insurance, workmen’s compensation insurance and such other liability,
errors and omissions and fidelity insurance coverage; and

 

(C)                               maintain workmen’s compensation insurance,
builder’s risk and public liability insurance, and other insurance in connection
with completing the Repairs or Replacements, as applicable.

 

(b)                                 Delivery of Policies, Renewals, Notices and
Proceeds.

 

Borrower shall:

 

(1)                                 cause all insurance policies (including any
policies not otherwise required by Lender) which can be endorsed with standard
non-contributing, non-reporting mortgagee clauses making loss payable to Lender
(or Lender’s assigns) to be so endorsed;

 

(2)                                 promptly deliver to Lender a copy of all
renewal and other notices received by Borrower with respect to the policies and
all receipts for paid premiums;

 

(3)                                 deliver evidence, in form and content
acceptable to Lender, that each existing insurance policy has been renewed not
less than fifteen (15) days prior to the

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 9

04-11

© 2011 Fannie Mae

 

36

--------------------------------------------------------------------------------


 

applicable expiration date or such other period of time as is permitted by the
Loan Servicer and (if such evidence is other than an original or duplicate
original of a renewal policy), deliver the original or duplicate original of
each renewal policy in form and content acceptable to Lender within ninety (90)
days after the applicable expiration date of the original insurance policy);

 

(4)                                 provide immediate written notice to the
insurance company and to Lender of any event of loss;

 

(5)                                 execute such further evidence of assignment
of any insurance proceeds as Lender may require; and

 

(6)                                 provide immediate written notice to Lender
of Borrower’s receipt of any insurance proceeds under any insurance policy
required by Section 9.02(a)(1)(A) above and, if requested by Lender, deliver to
Lender all of such proceeds received by Borrower to be applied by Lender in
accordance with this Article 9.

 

Section 9.03                                                    Mortgage Loan
Administration Matters Regarding Insurance

 

(a)                                 Lender’s Ongoing Insurance Requirements.

 

Borrower acknowledges that Lender’s insurance requirements may change from time
to time (provided that, except for flood insurance which Borrower may be
required to maintain at Lender’s discretion, such modifications are applicable
to all similarly situated borrowers and mortgaged properties of Lender and any
additional insurance is available at commercially reasonable rates as determined
by Lender).  All insurance policies and renewals of insurance policies required
by this Loan Agreement shall be:

 

(1)                                 in the form and with the terms required by
Lender;

 

(2)                                 in such amounts, with such maximum
deductibles and for such periods required by Lender; and

 

(3)                                 issued by insurance companies satisfactory
to Lender.

 

BORROWER ACKNOWLEDGES THAT ANY FAILURE TO COMPLY WITH INSURANCE PROVISIONS SHALL
PERMIT LENDER TO PURCHASE SUCH INSURANCE AT BORROWER’S COST.  SUCH INSURANCE
MAY, BUT NEED NOT, PROTECT BORROWER’S INTERESTS.  THE COVERAGE THAT LENDER
PURCHASES MAY NOT PAY ANY CLAIM THAT BORROWER MAKES OR ANY CLAIM THAT IS MADE
AGAINST BORROWER IN CONNECTION WITH THE MORTGAGED PROPERTY.  IF LENDER PURCHASES
INSURANCE FOR THE MORTGAGED PROPERTY, BORROWER WILL BE RESPONSIBLE FOR THE COSTS
OF THAT INSURANCE, INCLUDING INTEREST AT THE DEFAULT RATE AND ANY OTHER CHARGES
LENDER MAY IMPOSE IN CONNECTION WITH THE PLACEMENT OF THE INSURANCE UNTIL THE
EFFECTIVE DATE OF THE CANCELLATION OR THE

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 9

04-11

© 2011 Fannie Mae

 

37

--------------------------------------------------------------------------------


 

EXPIRATION OF THE INSURANCE.  THE COSTS OF THE INSURANCE SHALL BE ADDED TO
BORROWER’S TOTAL OUTSTANDING BALANCE OR OBLIGATION AND SHALL CONSTITUTE
ADDITIONAL INDEBTEDNESS.  THE COSTS OF THE INSURANCE MAY BE MORE THAN THE COST
OF INSURANCE BORROWER MAY BE ABLE TO OBTAIN ON ITS OWN.  BORROWER MAY LATER
CANCEL ANY INSURANCE PURCHASED BY LENDER, BUT ONLY AFTER PROVIDING EVIDENCE THAT
BORROWER HAS OBTAINED INSURANCE AS REQUIRED BY THIS LOAN AGREEMENT AND THE OTHER
LOAN DOCUMENTS.

 

(b)                                 Application of Proceeds on Event of Loss.

 

(1)                                 Upon an event of loss, Lender may, at
Lender’s option:

 

(A)                               hold such proceeds to be applied to reimburse
Borrower for the cost of Restoration (in accordance with Lender’s then-current
policies relating to the restoration of casualty damage on similar multifamily
residential properties); or

 

(B)                               apply such proceeds to the payment of the
Indebtedness, whether or not then due; provided, however, Lender shall not apply
insurance proceeds to the payment of the Indebtedness and shall permit
Restoration pursuant to Section 9.03(b)(1) if all of the following conditions
are met:

 

(i)                                     no Event of Default has occurred (or any
event which, with the giving of notice or the passage of time, or both, would
constitute an Event of Default has occurred and is continuing);

 

(ii)                                  Lender determines that there will be
sufficient funds to complete the Restoration;

 

(iii)                               Lender determines that the net operating
income generated by the Mortgaged Property after completion of the Restoration
will be sufficient to support a debt service coverage ratio not less than the
debt service coverage ratio immediately prior to the event of loss, but in no
event less than 1.0x (the debt service coverage ratio shall be calculated on a
thirty (30) year amortizing basis in all events and shall include all operating
costs and other expenses, Imposition Deposits, deposits to Collateral Accounts
and Mortgage Loan repayment obligations);

 

(iv)                              Lender determines that the Restoration will be
completed before the earlier of (x) one (1) year before the stated Maturity Date
or (y) one (1) year after the date of the loss or casualty; and

 

(v)                                 Borrower provides Lender, upon request,
evidence of the availability during and after the Restoration of the insurance
required to be maintained by Borrower pursuant to this Loan Agreement.

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 9

04-11

© 2011 Fannie Mae

 

38

--------------------------------------------------------------------------------


 

After the completion of Restoration in accordance with the above requirements,
as determined by Lender, the balance, if any, of such proceeds shall be returned
to Borrower.

 

(2)                                 Notwithstanding the foregoing, if any loss
is estimated to be in an amount equal to or less than $250,000, Lender shall not
exercise its rights and remedies as power-of-attorney herein and shall allow
Borrower to make proof of loss, to adjust and compromise any claims under
policies of property damage insurance, to appear in and prosecute any action
arising from such policies of property damage insurance, and to collect and
receive the proceeds of property damage insurance; provided that each of the
following conditions shall be satisfied:

 

(A)                               Borrower shall immediately notify Lender of
the casualty giving rise to the claim;

 

(B)                               no Event of Default has occurred (or any event
which, with the giving of notice or the passage of time, or both, would
constitute an Event of Default has occurred and is continuing);

 

(C)                               the Restoration will be completed before the
earlier of (i) one (1) year before the stated Maturity Date or (ii) one (1) year
after the date of the loss or casualty;

 

(D)                               there will be sufficient funds to complete the
Restoration;

 

(E)                                all proceeds of property damage insurance
shall be issued in the form of joint checks to Borrower and Lender;

 

(F)                                 all proceeds of property damage insurance
shall be applied to the Restoration;

 

(G)                               Borrower shall deliver to Lender evidence
satisfactory to Lender of completion of the Restoration and obtainment of all
lien releases;

 

(H)                              Borrower shall have complied to Lender’s
satisfaction with the foregoing requirements on any prior claims subject to this
provision, if any; and

 

(I)                                   Lender shall have the right to inspect the
Mortgaged Property.

 

(3)                                 If Lender elects to apply insurance proceeds
to the Indebtedness in accordance with the terms of this Loan Agreement,
Borrower shall not be obligated to restore or repair the Mortgaged Property. 
Rather, Borrower shall restrict access to the damaged portion of the Mortgaged
Property and, at its expense and regardless of whether such costs are covered by
insurance, clean up any debris resulting from the casualty event, and, if
required or otherwise permitted by Lender, demolish or raze any remaining part
of the damaged Mortgaged Property to the extent necessary to keep and maintain
the

 

Multifamily Loan and Security Agreement

 

Form 6001.NR

 

 

(Non-Recourse)

 

[Modified — Behringer]

 

 

Article 9

 

04-11

 

© 2011 Fannie Mae

 

39

--------------------------------------------------------------------------------


 

Mortgaged Property in a safe, habitable and marketable condition.  Nothing in
this Section 9.03(b) shall affect any of Lender’s remedial rights against
Borrower in connection with a breach by Borrower of any of its obligations under
this Loan Agreement or under any Loan Document, including any failure to timely
pay Monthly Debt Service Payments or maintain the insurance coverage(s) required
by this Loan Agreement.

 

(c)                                  Payment Obligations Unaffected.

 

The application of any insurance proceeds to the Indebtedness shall not extend
or postpone the Maturity Date or the due date or the full payment of any Monthly
Debt Service Payment, Monthly Replacement Reserve Deposit, any other
installments referred to in this Loan Agreement or in any other Loan Document. 
Notwithstanding the foregoing, if Lender applies insurance proceeds to the
Indebtedness in connection with a casualty of less than the entire Mortgaged
Property, and after such application of proceeds the debt service coverage ratio
(as determined by Lender) is less than 1.25x based on the then-applicable
Monthly Debt Service Payment and the anticipated on-going net operating income
of the Mortgaged Property after such casualty event, then Lender may, at its
discretion, permit an adjustment to the Monthly Debt Service Payments that
become due and owing thereafter, based on Lender’s then-current underwriting
requirements.  In no event shall the preceding sentence obligate Lender to make
any adjustment to the Monthly Debt Service Payments.

 

(d)                                 Foreclosure Sale.

 

If the Mortgaged Property is transferred pursuant to a Foreclosure Event or
Lender otherwise acquires title to the Mortgaged Property, Borrower acknowledges
that Lender shall automatically succeed to all rights of Borrower in and to any
insurance policies and unearned insurance premiums applicable to the Mortgaged
Property and in and to the proceeds resulting from any damage to the Mortgaged
Property prior to such Foreclosure Event or such acquisition.

 

(e)                                  Appointment of Lender as Attorney-In-Fact.

 

Borrower hereby authorizes and appoints Lender as attorney-in-fact pursuant to
Section 14.03(c).

 

ARTICLE 10 - CONDEMNATION

 

Section 10.01                                             Representations and
Warranties.

 

The representations and warranties made by Borrower to Lender in this
Section 10.01 are made as of the Effective Date, and are true and correct except
as disclosed on the Exceptions to Representations and Warranties Schedule.

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 9

04-11

© 2011 Fannie Mae

 

40

--------------------------------------------------------------------------------

 

(a)                                 Prior Condemnation Action.

 

No part of the Mortgaged Property has been taken in connection with a
Condemnation Action.

 

(b)                                 Pending Condemnation Actions.

 

No Condemnation Action is pending nor, to Borrower’s knowledge, is threatened
for the partial or total condemnation or taking of the Mortgaged Property.

 

Section 10.02                                             Covenants.

 

(a)                                 Notice of Condemnation.

 

Borrower shall:

 

(1)                                 promptly notify Lender of any Condemnation
Action;

 

(2)                                 appear in and prosecute or defend, at its
own cost and expense, any action or proceeding relating to any Condemnation
Action, including any defense of Lender’s interest in the Mortgaged Property
tendered to Borrower by Lender, unless otherwise directed by Lender in writing;
and

 

(3)                                 execute such further evidence of assignment
of any condemnation award in connection with a Condemnation Action as Lender may
require.

 

(b)                                 Condemnation Proceeds.

 

Borrower shall pay to Lender all awards or proceeds of a Condemnation Action
promptly upon receipt.

 

Section 10.03                                             Mortgage Loan
Administration Matters Regarding Condemnation.

 

(a)                                 Application of Condemnation Awards.

 

Lender may apply any awards or proceeds of a Condemnation Action, after the
deduction of Lender’s expenses incurred in the collection of such amounts, to:

 

(1)                                 the restoration or repair of the Mortgaged
Property; or

 

(2)                                 the payment of the Indebtedness, with the
balance, if any, paid to Borrower.

 

(b)                                 Payment Obligations Unaffected.

 

The application of any awards or proceeds of a Condemnation Action to the
Indebtedness shall not extend or postpone the due date or the full payment of
any Monthly Debt Service

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 10

04-11

© 2011 Fannie Mae

 

41

--------------------------------------------------------------------------------


 

Payment, Monthly Replacement Reserve Deposit, any other installments referred to
in this Loan Agreement or in any other Loan Document, or the Maturity Date.

 

(c)                                  Appointment of Lender as Attorney-In-Fact.

 

Borrower authorizes and appoints Lender as attorney-in-fact pursuant to
Section 14.03(c).

 

(d)                                 Application of Proceeds.

 

If Lender elects to apply condemnation proceeds or awards to the Indebtedness in
accordance with the terms of this Loan Agreement, Borrower shall not be
obligated to restore or repair the Mortgaged Property.  Rather, Borrower shall
restrict access to the damaged portion of the Mortgaged Property and, at its
expense and regardless of whether such costs are covered by insurance, clean up
any debris resulting from the casualty event, and, if required or otherwise
permitted by Lender, demolish or raze any remaining part of the damaged
Mortgaged Property to the extent necessary to keep and maintain the Mortgaged
Property in a safe, habitable and marketable condition.  Nothing in this
Section 10.03(d) shall affect any of Lender’s remedial rights against Borrower
in connection with a breach by Borrower of any of its obligations under this
Loan Agreement or under any Loan Document, including any failure to timely pay
Monthly Debt Service Payments or maintain the insurance coverage(s) required by
this Loan Agreement.

 

ARTICLE 11 - LIENS, TRANSFERS AND ASSUMPTIONS

 

Section 11.01                                             Representations and
Warranties.

 

The representations and warranties made by Borrower to Lender in this
Section 11.01 are made as of the Effective Date, and are true and correct except
as disclosed on the Exceptions to Representations and Warranties Schedule.

 

(a)                                 No Labor or Materialmen’s Claims.

 

All parties furnishing labor and materials have been paid in full and there are
no mechanics’ or materialmen’s liens or claims outstanding for work, labor or
materials affecting the Mortgaged Property, whether prior to, equal with or
subordinate to the lien of the Security Instrument.

 

(b)                                 No Other Interests.

 

No Person:

 

(1)                                 other than Borrower has any possessory
ownership or interest in the Mortgaged Property or right to occupy the same
except under and pursuant to the provisions of existing Leases, the material
terms of all such Leases having been previously disclosed to Lender;

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 10

04-11

© 2011 Fannie Mae

 

42

--------------------------------------------------------------------------------


 

(2)                                 has an option, right of first refusal, or
right of first offer (except as required by applicable law) to purchase the
Mortgaged Property, or any interest in the Mortgaged Property, except as may be
disclosed to and approved in writing by Lender.

 

Section 11.02                                             Covenants.

 

(a)                                 Liens; Encumbrances.

 

Subject to Section 12.03(e) and other than Permitted Encumbrances and the lien
of the Security Instrument and this Loan Agreement, Borrower shall not permit
the grant, creation or existence of any Lien, whether voluntary, involuntary or
by operation of law, on all or any portion of the Mortgaged Property (including
any voluntary, elective or non-compulsory tax lien or assessment pursuant to a
voluntary, elective or non-compulsory special tax district or similar regime).

 

(b)                                 Transfers.

 

(1)                                 Mortgaged Property.

 

Borrower shall not Transfer, or cause or permit a Transfer of, all or any part
of the Mortgaged Property (including any interest in the Mortgaged Property)
other than:

 

(A)                               a Transfer to which Lender has consented in
writing;

 

(B)                               the grant or renewal of a Residential Lease
for a term of two (2) years or less and not containing an option to purchase or
right of first refusal (except as required by applicable law);

 

(C)                               the grant of a non-Material Commercial Lease
provided the use and type of operation of such space is unchanged from the use
and type of operation in effect as of the Effective Date and the number and size
of residential units at the Mortgaged Property are not reduced;

 

(D)                               a Transfer of obsolete or worn out Personalty
or Fixtures that are contemporaneously replaced by items of equal or better
function and quality which are free of Liens (other than those created by the
Loan Documents);

 

(E)                                the grant of an easement, servitude or
restrictive covenant to which Lender has consented, and Borrower has paid to
Lender, upon demand, all costs and expenses incurred by Lender in connection
with reviewing Borrower’s request; or

 

(F)                                 the creation of any tax lien, municipal
lien, utility lien, mechanics’ lien, materialmen’s lien, or judgment lien
against the Mortgaged Property if bonded off, released of record or otherwise
remedied to Lender’s satisfaction within sixty (60) days after the earlier of
the date Borrower has actual notice or constructive notice of the existence of
such lien.

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 11

04-11

© 2011 Fannie Mae

 

43

--------------------------------------------------------------------------------


 

(2)                                 Interests in Borrower and/or Key Principal
and/or Guarantor.

 

Other than a Transfer to which Lender has consented in writing, Borrower shall
not Transfer, or cause or permit to be Transferred:

 

(A)                               a direct or indirect Controlling Interest in
Borrower, Key Principal or Guarantor (if applicable);

 

(B)                               more than forty-nine percent (49%) of any Key
Principal’s or Guarantor’s direct or indirect ownership interests in Borrower
that existed on the Effective Date (individually or on an aggregate basis);

 

(C)                               the economic benefits or rights to cash flows
attributable to any ownership interests in Borrower, Key Principal or Guarantor
(if applicable) separate from the Transfer of the underlying ownership interests
if the Transfer of the underlying ownership interest is prohibited by this Loan
Agreement; or

 

(D)                               a Transfer to a new key principal or new
guarantor (if such new key principal or guarantor is an entity) which entity has
an organizational existence termination date that ends before the Maturity Date.

 

Notwithstanding the foregoing, Lender’s consent shall not be required in
connection with the issuance of all varieties of convertible debt, equity and
other similar securities of Behringer Harvard Opportunity REIT II, Inc. (“BH
REIT”), nor any Transfer thereof, provided that:

 

(1)                                 BH REIT continues to be a Publicly-Held
Corporation;

 

(2)                                 BH REIT continues to maintain its status as
a real estate investment trust;

 

(3)                                 no single beneficial owner of BH REIT owns
twenty percent (20%) or more of the voting equity capital of BH REIT (the
holders of such voting equity capital, in the absence of contingencies, is
entitled to elect a majority of the board of directors to trustees (or Persons
performing similar functions);

 

(4)                                 there shall not have occurred a replacement
(other than solely by reason of retirement at age sixty-two or older, death or
disability) of more than 50% (or such lesser percentage as is required for
decision-making by the board of directors or trustees (or such other governing
body, however described)) of the members of the board of directors or trustees
of BH REIT over a one-year period where such replacement shall not have been
approved by a vote of at least a majority of the members of the board of BH REIT
then still in office who either were members of such board at the beginning of
such one-year period or whose election as members of such board was previously
so approved; and

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 11

04-11

© 2011 Fannie Mae

 

44

--------------------------------------------------------------------------------


 

(5)                                 BH REIT continues to wholly own, manage and
control, directly or indirectly, Behringer Harvard Opportunity OP II LP (“BH
OP”).

 

Notwithstanding anything to the contrary in this Section 11.02(b)(2), if any
issuance or Transfer of interests in BH REIT results in any of the foregoing
conditions not being satisfied without Lender’s prior written consent, it shall
be an Event of Default.

 

(3)                                 Entity Conversion.

 

(A)                               Borrower shall not change its name, change its
jurisdiction or organization, or cause or permit a conversion of Borrower from
one type of entity into another type of entity if such conversion results in
either:

 

(i)                                     a Transfer of a Controlling Interest; or

 

(ii)                                  a change in any assets, liabilities, legal
rights or obligations of Borrower (or of Key Principal, Guarantor or any general
partner, manager (if non-member managed) or managing member of Borrower, as
applicable), by operation of law or otherwise.

 

(B)                               Notwithstanding the foregoing, Borrower may
convert from one type of legal entity into another type of legal entity for tax
or other structuring purposes, provided:

 

(i)                                     the provisions of
Section 11.02(b)(2) are satisfied;

 

(ii)                                  Borrower provides Lender with at least
ten (10) days prior written notice of such conversion;

 

(iii)                               Borrower provides Lender any certificates
evidencing such conversion filed with the appropriate Secretary of State within
ten (10) days after filing such certificates;

 

(iv)                              Borrower provides Lender new certificates of
good standing for such entity at least five (5) days prior to such conversion;

 

(v)                                 Lender reserves the right to file UCC-3
amendments where necessary reflecting the conversion;

 

(vi)                              if required by Lender, Borrower executes an
amendment to this Loan Agreement documenting the conversion; and

 

(vii)                           Borrower shall provide Lender with confirmation
from the title company (via electronic mail or letter) that nothing is needed in
the land records (of the appropriate Property Jurisdiction) at such time to
evidence such conversion, and no endorsements to the Title Policy are

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 11

04-11

© 2011 Fannie Mae

 

45

--------------------------------------------------------------------------------


 

necessary to maintain Lender’s coverage; or if any endorsements are necessary,
Borrower shall provide such endorsements at Borrower’s cost.

 

(4)                                 Transfers to BH REIT and BH Subsidiary. 
Notwithstanding the foregoing provisions of this Section 11.02, any Transfer of
all indirect interest of Guarantors in Borrower to BH REIT or a BH Subsidiary
(“BH Subsidiary” means any entity wholly owned and controlled, directly or
indirectly, by BH REIT), or any Transfer occurring as a result of any removal
and replacement of Harbor Town Apartments, a Tennessee general partnership
(“Developer Member”), as managing member of Borrower by BH OP in accordance with
the terms and provisions of the Operating Agreement shall be permitted, so long
as each of the following conditions is satisfied:

 

(A)                               Borrower or BH OP provides Lender with a
non-refundable Review Fee and all information and organizational documents
reasonably requested by Lender, including information with respect to the
transferee;

 

(B)                               BH OP, BH REIT or a BH Subsidiary will be the
managing member of the Borrower and will control and manage, directly or
indirectly, the day-to-day operations of Borrower after any such Transfer;

 

(C)                               At the time Borrower or BH OP delivers to
Lender notice of any such Transfer and thereafter to the date the Transfer is
completed, no Event of Default shall have occurred and be continuing and no
event or condition shall have occurred and be continuing that, with the giving
of notice or the passage of time, or both, would become an Event of Default;

 

(D)                               Borrower or BH OP provides confirmation
acceptable to Lender that Borrower is and will remain in compliance with
Section 4.02(d) after any such Transfer;

 

(E)                                The Mortgaged Property is and will continue
to be managed either by (i) the initial property manager or (ii) a successor
property manager satisfactory to Lender pursuant to a property management
agreement approved by Lender in writing, which successor property manager,
together with Borrower, shall execute an assignment of the management agreement
in form acceptable to Lender; and

 

(F)                                 Such Transfer shall satisfy the applicable
requirements of 11.03(a) (other than 11.03(a)(5)).

 

In connection with any such Transfer pursuant to this Section 11.02(b)(4),
Lender shall be entitled to collect from Borrower, and Borrower shall pay upon
demand, all reasonable costs incurred by Lender; however, if any such proposed
Transfer satisfies the conditions of this Section 11.02(b)(4), the Transfer Fee
otherwise due in connection with such Transfer shall be waived by Lender.

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 11

04-11

© 2011 Fannie Mae

 

46

--------------------------------------------------------------------------------


 

(5)                                 Transfers to Developer Member. 
Notwithstanding the foregoing provisions of this Section 11.02, any Transfer of
all direct interest in Borrower from the BH OP to Developer Member shall be
permitted, so long as each of the following conditions is satisfied:

 

(A)                               Borrower or Developer Member provides Lender
with a non-refundable Review Fee and all information and organizational
documents reasonably requested by Lender after such notice, including
information with respect to the transferee;

 

(B)                               Such Transfer shall satisfy the applicable
requirements of Section 11.03(a) (other than Section 11.03(a)(5));

 

(C)                               At the time Borrower or Developer Member
delivers to Lender notice of any such Transfer and thereafter to the date on
which the Transfer is completed, no Event of Default shall have occurred and be
continuing and no event or condition shall have occurred and be continuing that,
with the giving of notice or the passage of time, or both, would become an Event
of Default;

 

(D)                               Borrower or Developer Member provides
confirmation acceptable to Lender that Borrower is and will remain in compliance
with Section 4.02(d) after any such Transfer; and

 

(E)                                The Mortgaged Property is and will continue
to be managed either by (i) the initial property manager or (ii) a successor
property manager satisfactory to Lender pursuant to a property management
agreement approved by Lender in writing, which successor property manager,
together with Borrower, shall execute an assignment of the management agreement
in form acceptable to Lender.

 

In connection with any such Transfer pursuant to this Section 11.02(b)(5),
Lender shall be entitled to collect from Borrower, and Borrower shall pay upon
demand, all reasonable costs incurred by Lender; however, if any such proposed
Transfer satisfies the conditions of this Section 11.02(b)(5), the Transfer Fee
otherwise due in connection with such Transfer shall be waived by Lender.

 

Section 11.03                                             Mortgage Loan
Administration Matters Regarding Liens, Transfers and Assumptions

 

(a)                                 Assumption of Mortgage Loan.

 

Lender shall consent to a Transfer of the Mortgaged Property to and an
assumption of the Mortgage Loan by a new borrower if each of the following
conditions is satisfied prior to the Transfer:

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 11

04-11

© 2011 Fannie Mae

 

47

--------------------------------------------------------------------------------


 

(1)                                 Borrower has submitted to Lender all
information required by Lender to make the determination required by this
Section 11.03(a);

 

(2)                                 no Event of Default has occurred, and no
event which, with the giving of notice or the passage of time, or both, would
constitute an Event of Default has occurred and is continuing;

 

(3)                                 Lender determines that:

 

(A)                               the proposed new borrower, new key principal
and any other new guarantor fully satisfy all of Lender’s then-applicable
borrower, key principal or guarantor eligibility, credit, management and other
loan underwriting standards (including any standards with respect to previous
relationships between Lender and the proposed new borrower, new key principal
and new guarantor and the organization of the new borrower, new key principal
and new guarantor (if applicable));

 

(B)                               none of the proposed new borrower, new key
principal and any new guarantor, or any owners of the proposed new borrower, new
key principal and any new guarantor, are a Prohibited Person; and

 

(C)                               none of the proposed new borrower, new key
principal and any new guarantor (if any of such are entities) shall have an
organizational existence termination date that ends before the Maturity Date;

 

(4)                                 Lender determines that the Mortgaged
Property satisfies all of Lender’s then-applicable loan underwriting standards,
including physical condition, occupancy and net operating income;

 

(5)                                 the proposed new borrower has executed an
assumption agreement acceptable to Lender that, among other things, requires the
proposed new borrower to assume and perform all obligations of Borrower (or any
other transferor), and that may require that the new borrower comply with any
provisions of any Loan Document which previously may have been waived by Lender
for Borrower, subject to the terms of Section 11.03(g);

 

(6)                                 one or more individuals or entities
acceptable to Lender as new guarantors have executed and delivered to Lender:

 

(A)                               an assumption agreement acceptable to Lender
that requires the new guarantor to assume and perform all obligations of
Guarantor under any Guaranty given in connection with the Mortgage Loan; or

 

(B)                               a substitute Non-Recourse Guaranty and other
substitute guaranty in a form acceptable to Lender;

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 11

04-11

© 2011 Fannie Mae

 

48

--------------------------------------------------------------------------------


 

(7)                                 Lender has reviewed and approved the
Transfer documents; and

 

(8)                                 Lender has received the fees described in
Section 11.03(g).

 

(b)                                 Transfers to Key Principal-Owned Affiliates
or Guarantor-Owned Affiliates.

 

(1)                                 Transfers of direct or indirect ownership
interests in Borrower that are not otherwise permitted by this Loan Agreement
but in which Key Principal or Guarantor, or an entity in which Key Principal or
Guarantor, as applicable, owns a Controlling Interest, is the transferee shall
be consented to by Lender if such Transfer satisfies the applicable requirements
of Section 11.03(a), other than Section 11.03(a)(5).  Notwithstanding the
foregoing, Guarantor and Key Principal shall have the right, up to twice within
eighteen (18) months of the date of this Loan Agreement, to Transfer a direct or
indirect ownership interest in Borrower that is not otherwise permitted by this
Loan Agreement to an entity in which Key Principal or Guarantor, as applicable,
owns a direct or indirect Controlling Interest, without the payment of a Review
Fee or a Transfer Fee, and Borrower shall not be required to obtain the consent
of the Lender, provided that:

 

(A)                               such Transfer involves both transferors and
transferees in which Key Principal or Guarantor, as applicable, owns a, direct
or indirect, Controlling Interest;

 

(B)                               there is otherwise no change in the identity
of the Key Principal or Guarantor;

 

(C)                               such Transfer will not cause a change in the
management and control (directly or indirectly) of Borrower as existed on the
Effective Date;

 

(D)                               Borrower satisfies the requirements of
Sections 11.03(a)(1), (2), (3)(B) and (3)(C); and

 

(E)                                Borrower otherwise provides prior written
notice to Lender of such Transfer, together with reasonable substantiation that
the conditions set forth in Section 11.03(b)(1)(A)-(D) above have been met.

 

(2)                                 Transfers of direct or indirect interests in
Borrower held by a Key Principal or Guarantor to other Key Principals or
Guarantors, as applicable, shall be consented to by Lender if such Transfer
satisfies the following conditions:

 

(A)                               the Transfer does not cause a change in the
management and control of Borrower; and

 

(B)                               the transferor Key Principal or Guarantor
maintains the same right and ability to manage and control Borrower as existed
prior to the Transfer.

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 11

04-11

© 2011 Fannie Mae

 

49

--------------------------------------------------------------------------------

 

If the conditions set forth in this Section 11.03(b) are satisfied, the Transfer
Fee shall be waived provided Borrower shall pay the Review Fee and out-of-pocket
costs set forth in Section 11.03(g).

 

(c)                                  Estate Planning.

 

Notwithstanding the provisions of Section 11.02(b)(2), so long as (1) the
Transfer does not cause a change in the management and control of Borrower and
(2) the transferor Key Principal or Guarantor, as applicable, maintains the same
right and ability to manage and control Borrower as existed prior to the
Transfer, Lender shall consent to Transfers of direct or indirect ownership
interests in Borrower held by a Key Principal or Guarantor to, and Transfers of
direct or indirect ownership interests, in an entity Key Principal or entity
Guarantor to:

 

(A)                               Immediate Family Members of such Key Principal
or Guarantor;

 

(B)                               United States domiciled trusts established for
the benefit of the transferor Key Principal or transferor Guarantor, or
Immediate Family Members of the transferor Key Principal or the transferor
Guarantor; or

 

(C)                               partnerships or limited liability companies of
which the partners or members, respectively, are all Immediate Family Members of
such Key Principal or Guarantor.

 

If the conditions set forth in this Section 11.03(c) are satisfied, the Transfer
Fee shall be waived provided Borrower shall pay the Review Fee and out-of-pocket
costs set forth in Section 11.03(g).

 

(d)                                 Termination or Revocation of Trust.

 

If any of Borrower, Guarantor or Key Principal is a trust, the termination or
revocation of such trust is an unpermitted Transfer; provided that the
termination or revocation of the trust due to the death of an individual trustor
shall not be considered an unpermitted Transfer so long as:

 

(1)                                 Lender is notified within thirty (30) days
of the death; and

 

(2)                                 such Borrower, Guarantor or Key Principal,
as applicable, is replaced with an individual or entity acceptable to Lender, in
accordance with the provisions of Section 11.03(a) within ninety (90) days of
the date of death.

 

If the conditions set forth in this Section 11.03(d) are satisfied, the Transfer
Fee shall be waived; provided Borrower shall pay the Review Fee and
out-of-pocket costs set forth in Section 11.03(g).

 

(e)                                  Death of Key Principal or Guarantor.

 

(1)                                 If Key Principal or Guarantor is a natural
person, Borrower must notify Lender in writing within ninety (90) days in the
event Key Principal or Guarantor dies.

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 11

04-11

© 2011 Fannie Mae

 

50

--------------------------------------------------------------------------------


 

Unless waived in writing by Lender, the deceased Key Principal or Guarantor
shall be replaced by an individual or entity within one hundred eighty (180)
days, subject to Borrower’s satisfaction of the following conditions:

 

(A)                               Borrower has submitted to Lender all
information required by Lender to make the determination required by this
Section 11.03(e);

 

(B)                               Lender determines that:

 

(i)                                     the proposed new key principal and any
other new guarantor fully satisfies all of Lender’s then-applicable key
principal or guarantor eligibility, credit, management and other loan
underwriting standards (including any standards with respect to previous
relationships between Lender and the proposed new key principal and new
guarantor and the organization of the new key principal and new guarantor (if
applicable));

 

(ii)                                  none of the proposed new key principal or
any new guarantor, or any owners of the proposed new key principal or any new
guarantor, is a Prohibited Person; and

 

(iii)                               none of the proposed new key principal or
any new guarantor (if any of such are entities) shall have an organizational
existence termination date that ends before the Maturity Date;

 

(C)                               if applicable, one or more individuals or
entities acceptable to Lender as new guarantors have executed and delivered to
Lender:

 

(i)                                     an assumption agreement acceptable to
Lender that requires the new guarantor to assume and perform all obligations of
Guarantor under any Guaranty given in connection with the Mortgage Loan; or

 

(ii)                                  a substitute Non-Recourse Guaranty and
other substitute guaranty in a form acceptable to Lender.

 

(2)                                 In the event a replacement Key Principal or
Guarantor is required by Lender due to the death described in this
Section 11.03(e), and such replacement has not occurred within such period, the
period for replacement may be extended by Lender to a date not more than
one (1) year from the date of Key Principal’s or Guarantor’s death; however,
Lender may require as a condition to any such extension that:

 

(A)                               the then-current property manager be replaced
with a property manager reasonably acceptable to Lender (or if a property
manager has not been previously engaged, a property manager reasonably
acceptable to Lender be engaged); or

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 11

04-11

© 2011 Fannie Mae

 

51

--------------------------------------------------------------------------------


 

(B)                               a lockbox or cash management arrangement (with
the property manager) reasonably acceptable to Lender during such extended
replacement period be instituted.

 

If the conditions set forth in this Section 11.03(e) are satisfied, the Transfer
Fee shall be waived, provided Borrower shall pay the Review Fee and
out-of-pocket costs set forth in Section 11.03(g).

 

(f)                                   Bankruptcy of Guarantor.

 

(1)                                 Upon the occurrence of any Guarantor
Bankruptcy Event, unless waived in writing by Lender, the applicable Guarantor
shall be replaced by an individual or entity within ninety (90) days of such
Guarantor Bankruptcy Event, subject to Borrower’s satisfaction of the following
conditions:

 

(A)                               Borrower has submitted to Lender all
information required by Lender to make the determination required by this
Section 11.03(f);

 

(B)                               Lender determines that

 

(i)                                     the proposed new guarantor fully
satisfies all of Lender’s then-applicable guarantor eligibility, credit,
management and other loan underwriting standards (including any standards with
respect to previous relationships between Lender and the proposed new guarantor
and the organization of the new guarantor (if applicable));

 

(ii)                                  no new guarantor is a Prohibited Person;
and

 

(iii)                               no new guarantor (if any of such are
entities) shall have an organizational existence termination date that ends
before the Maturity Date;

 

(C)                               one or more individuals or entities acceptable
to Lender as new guarantors have executed and delivered to Lender:

 

(i)                                     an assumption agreement acceptable to
Lender that requires the new guarantor to assume and perform all obligations of
Guarantor under any Guaranty given in connection with the Mortgage Loan; or

 

(ii)                                  a substitute Non-Recourse Guaranty and
other substitute guaranty in a form acceptable to Lender.

 

(2)                                 In the event a replacement Guarantor is
required by Lender due to the Guarantor Bankruptcy Event described in this
Section 11.03(f), and such replacement has not occurred within such period, the
period for replacement may be extended by Lender in its discretion; however,
Lender may require as a condition to any such extension that:

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 11

04-11

© 2011 Fannie Mae

 

52

--------------------------------------------------------------------------------


 

(A)                               the then-current property manager be replaced
with a property manager reasonably acceptable to Lender (or if a property
manager has not been previously engaged, a property manager reasonably
acceptable to Lender be engaged); or

 

(B)                               a lockbox or cash management arrangement (with
the property manager) reasonably acceptable to Lender during such extended
replacement period be instituted.

 

If the conditions set forth in this Section 11.03(f) are satisfied, the Transfer
Fee shall be waived, provided Borrower shall pay the Review Fee and
out-of-pocket costs set forth in Section 11.03(g).

 

(g)                                 Further Conditions to Transfers and
Assumption.

 

(1)                                 In connection with any Transfer of the
Mortgaged Property, or an ownership interest in Borrower, Key Principal or
Guarantor for which Lender’s approval is required under this Loan Agreement,
Lender may, as a condition to any such approval, require:

 

(A)                               additional collateral, guaranties or other
credit support to mitigate any risks concerning the proposed transferee or the
performance or condition of the Mortgaged Property;

 

(B)                               amendment of the Loan Documents to delete or
modify any specially negotiated terms or provisions previously granted for the
exclusive benefit of original Borrower, Key Principal or Guarantor and to
restore the original provisions of the standard Fannie Mae form multifamily loan
documents, to the extent such provisions were previously modified; or

 

(C)                               a modification to the amounts required to be
deposited into the Reserve/Escrow Account pursuant to the terms of
Section 13.02(a)(3)(B).

 

(2)                                 In connection with any request by Borrower
for consent to a Transfer, Borrower shall pay to Lender upon demand:

 

(A)                               except as otherwise provided in this Loan
Agreement, the Transfer Fee (to the extent charged by Lender);

 

(B)                               the Review Fee (regardless of whether Lender
approves or denies such request);

 

(C)                               all of Lender’s out-of-pocket costs (including
reasonable attorneys’ fees) incurred in reviewing the Transfer request, to the
extent such costs exceed the Review Fee; and

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 11

04-11

© 2011 Fannie Mae

 

53

--------------------------------------------------------------------------------


 

(3)                                 Borrower shall provide Lender written notice
of all Transfers whether or not such Transfers are permitted under this Loan
Agreement or approved by Lender no later than ten (10) days prior to the date of
the Transfer, provided that Borrower shall not be required to provide notice of
Transfers resulting from Residential Leases or of the replacement of Fixtures or
Personalty performed pursuant to the terms of the Loan Documents, or notices of
Transfers of the shares in BH REIT that are not prohibited by
Section 11.02(b)(2).

 

ARTICLE 12- IMPOSITIONS

 

Section 12.01                                             Representations and
Warranties.

 

The representations and warranties made by Borrower to Lender in this
Section 12.01 are made as of the Effective Date, and are true and correct except
as disclosed on the Exceptions to Representations and Warranties Schedule.

 

(a)                                 Payment of Taxes, Assessments and Other
Charges.

 

Borrower has:

 

(1)                                 paid (or with the approval of Lender,
established an escrow fund sufficient to pay when due and payable) all amounts
and charges relating to the Mortgaged Property that have become due and payable,
including Impositions, leasehold payments and ground rents;

 

(2)                                 paid all Taxes for the Mortgaged Property
that have become due pursuant to any notice of assessment received by Borrower
and any and all taxes that have become due against Borrower;

 

(3)                                 no knowledge of any basis for any additional
assessments;

 

(4)                                 no knowledge of any presently pending
special assessments against all or any part of the Mortgaged Property, or any
presently pending special assessments against Borrower; and

 

(5)                                 not received any written notice of any
contemplated special assessment against the Mortgaged Property, or any
contemplated special assessment against Borrower.

 

Section 12.02                                             Covenants.

 

(a)                                 Imposition Deposits, Taxes, and Other
Charges.

 

Borrower shall:

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 11

04-11

© 2011 Fannie Mae

 

54

--------------------------------------------------------------------------------


 

(1)                                 deposit the Imposition Deposits with Lender
on each Payment Date (or on another day designated in writing by Lender) in
amount sufficient, in Lender’s discretion, to enable Lender to pay each
Imposition before the last date upon which such payment may be made without any
penalty or interest charge being added, plus an amount equal to no more than
one-sixth (1/6) (or the amount permitted by applicable law) of the Impositions
for the trailing twelve (12) months (calculated based on the aggregate annual
Imposition costs divided by twelve (12) and multiplied by two (2));

 

(2)                                 deposit with Lender, within ten (10) days
after written notice from Lender (subject to applicable law), such additional
amounts estimated by Lender to be reasonably necessary to cure any deficiency in
the amount of the Imposition Deposits held for payment of a specific Imposition;

 

(3)                                 pay, or cause to be paid, all Impositions,
leasehold payments, ground rents and Borrower taxes when due and before the
addition of any interest, fine, penalty or cost for nonpayment;

 

(4)                                 promptly deliver to Lender a copy of all
notices of, and invoices for, Impositions, and, if Borrower pays any Imposition
directly, Borrower shall promptly furnish to Lender receipts evidencing such
payments; and

 

(5)                                 promptly deliver to Lender a copy of all
notices of any special assessments and contemplated special assessments against
the Mortgaged Property or Borrower.

 

Section 12.03                                             Mortgage Loan
Administration Matters Regarding Impositions.

 

(a)                                 Maintenance of Records by Lender.

 

Lender shall maintain records of the monthly and aggregate Imposition Deposits
held by Lender for the purpose of paying Taxes, insurance premiums and each
other obligation of Borrower for which Imposition Deposits are required.

 

(b)                                 Imposition Accounts.

 

All Imposition Deposits shall be held in an institution (which may be Lender, if
Lender is such an institution) whose deposits or accounts are insured or
guaranteed by a federal agency and which accounts meet the standards for
custodial accounts as required by Lender from time to time.  Lender shall not be
obligated to open additional accounts, or deposit Imposition Deposits in
additional institutions, when the amount of the Imposition Deposits exceeds the
maximum amount of the federal deposit insurance or guaranty.  No interest,
earnings or profits on the Imposition Deposits shall be paid to Borrower unless
applicable law so requires.  Imposition Deposits shall not be trust funds, nor
shall they operate to reduce the Indebtedness, unless applied by Lender for that
purpose in accordance with this Loan Agreement.  For the purposes of
9-104(a)(3) of the UCC, Lender is the owner of the Imposition Deposits and shall
be deemed a “customer” with sole control of the account holding the Imposition
Deposits.

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 12

04-11

© 2011 Fannie Mae

 

55

--------------------------------------------------------------------------------


 

(c)                                  Payment of Impositions; Sufficiency of
Imposition Deposits.

 

Lender may pay an Imposition according to any bill, statement or estimate from
the appropriate public office or insurance company without inquiring into the
accuracy of the bill, statement or estimate or into the validity of the
Imposition.  Imposition Deposits shall be required to be used by Lender to pay
Taxes, insurance premiums and any other individual Imposition only if:

 

(1)                                 no Event of Default exists;

 

(2)                                 Borrower has timely delivered to Lender all
applicable bills or premium notices that it has received; and

 

(3)                                 sufficient Imposition Deposits are held by
Lender for each Imposition at the time such Imposition becomes due and payable.

 

Lender shall have no liability to Borrower for failing to pay any Imposition if
any of the conditions are not satisfied.  If at any time the amount of the
Imposition Deposits held for payment of a specific Imposition exceeds the amount
reasonably deemed necessary by Lender to be held in connection with such
Imposition, the excess may be credited against future installments of Imposition
Deposits for such Imposition.

 

(d)                                 Imposition Deposits Upon Event of Default.

 

If an Event of Default has occurred and is continuing, Lender may apply any
Imposition Deposits, in such amount and in such order as Lender determines, to
pay any Impositions or as a credit against the Indebtedness.

 

(e)                                  Contesting Impositions.

 

Other than insurance premiums, Borrower may contest, at its expense, by
appropriate legal proceedings, the amount or validity of any Imposition if:

 

(1)                                 Borrower notifies Lender of the commencement
or expected commencement of such proceedings;

 

(2)                                 Lender determines that the Mortgaged
Property is not in danger of being sold or forfeited;

 

(3)                                 Borrower deposits with Lender (or the
applicable Governmental Authority if required by applicable law) reserves
sufficient to pay the contested Imposition, if required by Lender (or the
applicable Governmental Authority);

 

(4)                                 Borrower furnishes whatever additional
security is required in the proceedings or is reasonably requested by Lender;
and

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 12

04-11

© 2011 Fannie Mae

 

56

--------------------------------------------------------------------------------


 

(5)                                 Borrower commences, and at all times
thereafter diligently prosecutes, such contest in good faith until a final
determination is made by the applicable Governmental Authority.

 

(f)                                   Release to Borrower.

 

Upon payment in full of all sums secured by the Security Instrument and this
Loan Agreement and release by Lender of the lien of the Security Instrument,
Lender shall disburse to Borrower the balance of any Imposition Deposits then on
deposit with Lender.

 

ARTICLE 13 - REPLACEMENT RESERVE AND REPAIRS

 

Section 13.01                                             Covenants.

 

(a)                                 Initial Deposits to Replacement Reserve
Account and Repairs Escrow Account.

 

On the Effective Date, Borrower shall pay to Lender:

 

(1)                                 the Initial Replacement Reserve Deposit for
deposit into the Replacement Reserve Account; and

 

(2)                                 the Repairs Escrow Deposit for deposit into
the Repairs Escrow Account.

 

(b)                                 Monthly Replacement Reserve Deposits.

 

Borrower shall deposit the applicable Monthly Replacement Reserve Deposit into
the Replacement Reserve Account on each Payment Date.

 

(c)                                  Payment for Replacements and Repairs.

 

Borrower shall:

 

(1)                                 pay all invoices for the Replacements and
Repairs, regardless of whether funds on deposit in the Replacement Reserve
Account or the Repairs Escrow Account, as applicable, are sufficient, prior to
any request for disbursement from the Replacement Reserve Account or the Repairs
Escrow Account, as applicable (unless Lender has agreed to issue joint checks in
connection with a particular Replacement or Repair);

 

(2)                                 pay all applicable fees and charges of any
Governmental Authority on account of the Replacements and Repairs, as
applicable; and

 

(3)                                 provide evidence satisfactory to Lender of
completion of the Replacements and any Required Repairs (within the Completion
Period or within such other period or by such other date set forth in the
Required Repair Schedule and any Borrower Requested Repairs and Additional
Lender Repairs (by the date specified by Lender for any such Borrower Requested
Repairs or Additional Lender Repairs)).

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 12

04-11

© 2011 Fannie Mae

 

57

--------------------------------------------------------------------------------


 

(d)                                 Assignment of Contracts for Replacements and
Repairs.

 

Borrower shall assign to Lender any contract or subcontract for Replacements or
Repairs, upon Lender’s request, on a form of assignment approved by Lender.

 

(e)                                  Indemnification.

 

Borrower shall indemnify and hold Lender harmless from and against any and all
actions, suits, claims, demands, liabilities, losses, damages, obligations and
costs or expenses, including litigation costs and reasonable attorneys’ fees,
arising from or in any way connected with the performance of the Replacements or
Repairs or investment of the Reserve/Escrow Account Funds.

 

(f)                                   Amendments to Loan Documents.

 

Borrower shall execute and/or deliver to Lender, upon request, an amendment to
this Loan Agreement, the Security Instrument, any other Loan Document and/or the
original financing statement necessary or desirable to perfect Lender’s lien
upon any portion of the Mortgaged Property for which Reserve/Escrow Account
Funds were expended.

 

(g)                                 Administrative Fees and Expenses.

 

Borrower shall pay to Lender:

 

(1)                                 by the date specified in the applicable
invoice, the Repairs Escrow Account Administrative Fee and the Replacement
Reserve Account Administration Fee for Lender’s services in administering the
Repairs Escrow Account and Replacement Reserve Account and investing the funds
on deposit in the Repairs Escrow Account and the Replacement Reserve Account,
respectively;

 

(2)                                 upon demand, a reasonable inspection fee,
not exceeding the Maximum Inspection Fee, for each inspection of the Mortgaged
Property by Lender in connection with a Repair or Replacement, plus all other
reasonable costs and out-of-pocket expenses relating to such inspections; and

 

(3)                                 upon demand, all reasonable fees charged by
any engineer, architect, inspector or other person inspecting the Mortgaged
Property on behalf of Lender for each inspection of the Mortgaged Property in
connection with a Repair or Replacement, plus all other reasonable costs and
out-of-pocket expenses relating to such inspections.

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 13

04-11

© 2011 Fannie Mae

 

58

--------------------------------------------------------------------------------


 

Section 13.02                                             Mortgage Loan
Administration Matters Regarding Reserves.

 

(a)                                 Accounts, Deposits, and Disbursements.

 

(1)                                 Custodial Accounts.

 

(A)                               The Replacement Reserve Account shall be an
interest-bearing account that meets the standards for custodial accounts as
required by Lender from time to time.  Lender shall not be responsible for any
losses resulting from the investment of the Replacement Reserve Deposits or for
obtaining any specific level or percentage of earnings on such investment.  All
interest earned on the Replacement Reserve Deposits shall be added to and become
part of the Replacement Reserve Account; provided, however, if applicable law
requires, and so long as no Event of Default exists under any of the Loan
Documents, Lender shall pay to Borrower the interest earned on the Replacement
Reserve Account not less frequently than the Replacement Reserve Account
Interest Disbursement Frequency.  In no event shall Lender be obligated to
disburse funds from the Reserve/Escrow Account if an Event of Default exists.

 

(B)                               Lender shall not be obligated to deposit the
Repairs Escrow Deposits into an interest-bearing account.

 

(2)                                 Disbursements by Lender Only.

 

Only Lender or a designated representative of Lender may make disbursements from
the Replacement Reserve Account and the Repairs Escrow Account.  Except as
provided in Section 13.02(a)(8), disbursements shall only be made upon Borrower
request and after satisfaction of all conditions for disbursement.

 

(3)                                 Adjustment of Deposits.

 

(A)                               Mortgage Loan Terms Exceeding Ten (10) Years.

 

If the Loan Term exceeds ten (10) years, a physical needs assessment shall be
ordered by Lender for the Mortgaged Property at the expense of Borrower (which
expense may be paid of out of the Replacement Reserve Account if excess funds
are available).  The physical needs assessment shall be performed no earlier
than the sixth (6th) month and no later than the ninth (9th) month of the
tenth (10th) Loan Year (and of the twentieth (20th) Loan Year if the Loan Term
exceeds twenty (20) years).  After review of the physical needs assessment, the
amount of the Monthly Replacement Reserve Deposit may be adjusted by Lender for
the remaining Loan Term by written notice to Borrower so that the Monthly
Replacement Reserve Deposits are sufficient to fund the Replacements as and when
required and/or the amount to be held in the Repairs Escrow Account may be
adjusted by Lender so that the Repairs Escrow Deposit is sufficient to fund the
Repairs as and when required.

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 13

04-11

© 2011 Fannie Mae

 

59

--------------------------------------------------------------------------------

 

(B)                               Transfers.

 

In connection with any Transfer of the Mortgaged Property, or any Transfer of an
ownership interest in Borrower, Guarantor or Key Principal which requires
Lender’s consent, Lender may review the amounts on deposit, if any, in the
Replacement Reserve Account or the Repairs Escrow Account, the amount of the
Monthly Replacement Reserve Deposit and the likely repairs and replacements
required by the Mortgaged Property, and the related contingencies which may
arise during the remaining Loan Term.  Based upon that review, Lender may
require an additional deposit to the Replacement Reserve Account or the Repairs
Escrow Account, or an increase in the amount of the Monthly Replacement Reserve
Deposit as a condition to Lender’s consent to such Transfer.  In all events, the
transferee shall be required to assume Borrower’s duties and obligations under
this Loan Agreement.

 

(4)                                 Insufficient Funds.

 

Lender may, upon thirty (30) days prior written notice to Borrower, require an
additional deposit(s) to the Replacement Reserve Account or Repairs Escrow
Account, or an increase in the amount of the Monthly Replacement Reserve
Deposit, if Lender determines that the amounts on deposit in either the
Replacement Reserve Account or the Repairs Escrow Account are not sufficient to
cover the costs for Required Repairs or Required Replacements or, pursuant to
the terms of Section 13.02(a)(9), not sufficient to cover the costs for Borrower
Requested Repairs, Additional Lender Repairs, Borrower Requested Replacements or
Additional Lender Replacements.  Borrower’s agreement to complete the
Replacements or Repairs as required by this Loan Agreement shall not be affected
by the insufficiency of any balance in the Replacement Reserve Account or the
Repairs Escrow Account, as applicable.

 

(5)                                 Disbursements for Replacements and Repairs.

 

(A)                               Disbursement requests may only be made after
completion of the applicable Replacements (unless Lender has agreed to issue
joint checks in connection with a particular Replacement as provided in this
Loan Agreement) and only to reimburse Borrower for the actual approved costs of
the Replacements.  Lender shall not disburse from the Replacement Reserve
Account the costs of routine maintenance to the Mortgaged Property or for costs
which are to be reimbursed from the Repairs Escrow Account or any similar
account.  Disbursement from the Replacement Reserve Account and the Repairs
Escrow Account shall not be made more frequently than the Maximum Replacement
Reserve Disbursement Interval.  Other than in connection with a final request
for disbursement, disbursements from the Replacement Reserve Account shall not
be less than the Minimum Replacement Reserve Disbursement Amount.

 

(B)                               Disbursement requests may only be made after
completion of the applicable Repairs (unless Lender has agreed to issue joint
checks in connection

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 13

04-11

© 2011 Fannie Mae

 

60

--------------------------------------------------------------------------------


 

with a particular Repair as provided in this Loan Agreement) and only to
reimburse Borrower for the actual cost of the Repairs, up to the Maximum Repair
Cost.  Lender shall not disburse any amounts which would cause the funds
remaining in the Repairs Escrow Account after any disbursement (other than with
respect to the final disbursement) to be less than the Maximum Repair Cost of
the then-current estimated cost of completing all remaining Repairs.  Lender
shall not disburse from the Repairs Escrow Account the costs of routine
maintenance to the Mortgaged Property or for costs which are to be reimbursed
from the Replacement Reserve Account or any similar account.  Disbursement from
the Repairs Escrow Account shall not be made more frequently than the Maximum
Repair Disbursement Interval.  Other than in connection with a final request for
disbursement, disbursements from the Repairs Escrow Account shall not be less
than the Minimum Repairs Disbursement Amount.

 

(6)                                 Disbursement Requests.

 

Each request by Borrower for disbursement from the Replacement Reserve Account
or the Repairs Escrow Account must be in writing, must specify the Replacement
or Repair for which reimbursement is requested (provided that for any Borrower
Requested Replacements, Borrower Requested Repairs, Additional Lender
Replacements and Additional Lender Repairs, Lender shall have approved the use
of the Reserve/Escrow Account Funds for such replacements or repairs pursuant to
the terms of Section 13.02(a)(9)), and must:

 

(A)                               if applicable, specify the quantity and price
of the items or materials purchased, grouped by type or category;

 

(B)                               if applicable, specify the cost of all
contracted labor or other services involved in the Replacement or Repair for
which such request for disbursement is made;

 

(C)                               if applicable, include copies of invoices for
all items or materials purchased and all contracted labor or services provided;

 

(D)                               include evidence of payment of such
Replacement or Repair satisfactory to Lender (unless Lender has agreed to issue
joint checks in connection with a particular Repair or Replacement as provided
in this Loan Agreement); and

 

(E)                                contain a certification by Borrower that the
Repair or Replacement has been completed lien free and in a good and workmanlike
manner, in accordance with any plans and specifications previously approved by
Lender (if applicable) and in compliance with all applicable laws, ordinances,
rules and regulations of any Governmental Authority having jurisdiction over the
Mortgaged Property, and otherwise in accordance with the provisions of this Loan
Agreement.

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 13

04-11

© 2011 Fannie Mae

 

61

--------------------------------------------------------------------------------


 

(7)                                 Conditions to Disbursement.

 

Lender may require any or all of the following at the expense of Borrower as a
condition to disbursement of funds from the Replacement Reserve Account or the
Repairs Escrow Account (provided that for any Borrower Requested Replacements,
Borrower Requested Repairs, Additional Lender Replacements and Additional Lender
Repairs, Lender shall have approved the use of the Reserve/Escrow Account Funds
for such replacements or repairs pursuant to the terms of Section 13.02(a)(9)):

 

(A)                               an inspection by Lender of the Mortgaged
Property and the applicable Replacement or Repair;

 

(B)                               an inspection or certificate of completion by
an appropriate independent qualified professional (such as an architect,
engineer or property inspector, depending on the nature of the Repair or
Replacement) selected by Lender;

 

(C)                               either:

 

(i)                                     a search of title to the Mortgaged
Property effective to the date of disbursement; or

 

(ii)                                  a “date-down” endorsement to Lender’s
Title Policy extending the effective date of such policy to the date of
disbursement, and showing no Liens other than Permitted Encumbrances (or liens
which Borrower is diligently contesting in good faith that have been bonded off
to the satisfaction of Lender); and

 

(D)                               an acknowledgement of payment, waiver of
claims and release of lien for work performed and materials supplied from each
contractor, subcontractor or materialman in accordance with the requirements of
applicable law and covering all work performed and materials supplied (including
equipment and fixtures) for the Mortgaged Property by that contractor,
subcontractor or materialman through the date covered by the disbursement
request (or, in the event that payment to such contractor, subcontractor or
materialman is to be made by a joint check, the release of lien shall be
effective through the date covered by the previous disbursement).

 

(8)                                 Joint Checks for Periodic Disbursements.

 

Lender may issue joint checks, payable to Borrower and the applicable supplier,
materialman, mechanic, contractor, subcontractor or other similar party, if:

 

(A)                               the cost of the Replacement or Repair exceeds
the Replacement Threshold or the Repair Threshold, as applicable, and the
contractor performing

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 13

04-11

© 2011 Fannie Mae

 

62

--------------------------------------------------------------------------------


 

such Replacement or Repair requires periodic payments pursuant to the terms of
the applicable written contract;

 

(B)                               the contract for such Repair or Replacement
requires payment upon completion of the applicable portion of the work;

 

(C)                               Borrower makes the disbursement request after
completion of the applicable portion of the work required to be completed under
such contract;

 

(D)                               the materials for which the request for
disbursement has been made are on site at the Mortgaged Property and are
properly secured or installed;

 

(E)                                Lender determines that the remaining funds in
the Replacement Reserve Account designated for such Replacement, or in the
Repairs Escrow Account designated for such Repair, as applicable, are sufficient
to complete the Replacement or Repair;

 

(F)                                 each supplier, materialman, mechanic,
contractor, subcontractor or other similar party receiving payments shall have
provided, if requested by Lender, a waiver of liens with respect to amounts
which have been previously paid to them; and

 

(G)                               all other conditions for disbursement have
been satisfied.

 

(9)                                 Replacements and Repairs Other than Required
Replacements and/or Required Repairs.

 

(A)                               Borrower Requested Replacements and Borrower
Requested Repairs.

 

In the event Borrower requests a disbursement from the Replacement Reserve
Account or the Repairs Escrow Account to reimburse Borrower for any Borrower
Requested Replacement or Borrower Requested Repair, any related disbursement
request must also contain support for why Lender should allow such
disbursement.  Lender may make disbursements for Borrower Requested Replacements
or Borrower Requested Repairs if Lender determines that:

 

(i)                                     they are of the type intended to be
covered by the Replacement Reserve Account or the Repairs Escrow Account, as
applicable;

 

(ii)                                  the costs are reasonable;

 

(iii)                               the amount of funds in the Replacement
Reserve Account or Repairs Escrow Account, as applicable, is sufficient to pay
such costs and the then-current estimated cost of completing all remaining
Required Replacements or Required Repairs (at the Maximum Repair Cost), as

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 13

04-11

© 2011 Fannie Mae

 

63

--------------------------------------------------------------------------------


 

applicable, and any other Borrower Requested Replacements, Borrower Requested
Repairs, Additional Lender Replacements or Additional Lender Repairs that have
been previously approved by Lender; and

 

(iv)                              all conditions for disbursement from the
Replacement Reserve Account or Repairs Escrow Account, as applicable, have been
satisfied.

 

Nothing in this Loan Agreement shall limit Lender’s right to require an
additional deposit to the Replacement Reserve Account or an increase to the
Monthly Replacement Reserve Deposit in connection with any such Borrower
Requested Replacements, or an additional deposit to the Repairs Escrow Account
for any such Borrower Requested Repairs.

 

(B)                               Additional Lender Replacements and Additional
Lender Repairs.

 

Lender may require, as set forth in Section 6.02(b)(3), Section 6.03(c), or
otherwise from time to time, upon written notice to Borrower, that Borrower make
Additional Lender Replacements or Additional Lender Repairs.  Lender may make
disbursements from the Replacement Reserve Account for Additional Lender
Replacements or from the Repairs Escrow Account for Additional Lender Repairs,
as applicable, if Lender determines that:

 

(i)                                     the costs are reasonable;

 

(ii)                                  the amount of funds in the Replacement
Reserve Account or the Repairs Escrow Account, as applicable, is sufficient to
pay such costs and the then-current estimated cost of completing all remaining
Required Replacements or Required Repairs (at the Maximum Repair Cost), as
applicable, and any other Borrower Requested Replacements, Borrower Requested
Repairs, Additional Lender Replacements or Additional Lender Repairs that have
been previously approved by Lender; and

 

(iii)                               all conditions for disbursement from the
Replacement Reserve Account or Repairs Escrow Account, as applicable, have been
satisfied.

 

Nothing in this Loan Agreement shall limit Lender’s right to require an
additional deposit to the Replacement Reserve Account or an increase to the
Monthly Replacement Reserve Deposit for any such Additional Lender Replacements
or an additional deposit to the Repairs Escrow Account for any such Additional
Lender Repair.

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 13

04-11

© 2011 Fannie Mae

 

64

--------------------------------------------------------------------------------


 

(10)                          Excess Costs.

 

In the event any Replacement or Repair exceeds the approved cost set forth on
the Required Replacement Schedule for Replacements, or the Maximum Repair Cost
for Repairs, Borrower may submit a disbursement request to reimburse Borrower
for such excess cost.  The disbursement request must contain support for why
Lender should allow such disbursement.  Lender may make disbursements from the
Replacement Reserve Account or the Repairs Escrow Account, as applicable, if:

 

(A)                               the excess cost is reasonable;

 

(B)                               the amount of funds in the Replacement Reserve
Account or the Repairs Escrow Account, as applicable, is sufficient to pay such
excess cost and the then-current estimated cost of completing all remaining
Replacements and Repairs at the Maximum Repair Cost; and

 

(C)                               all conditions for disbursement from the
Replacement Reserve Account or the Repairs Escrow Account have been satisfied.

 

(11)                          Final Disbursements.

 

Upon completion of all Repairs in accordance with this Loan Agreement and so
long as no Event of Default has occurred, Lender shall disburse to Borrower any
amounts then remaining in the Repairs Escrow Account.  Upon payment in full of
the Indebtedness and release by Lender of the lien of the Security Instrument,
Lender shall disburse to Borrower any and all amounts then remaining in the
Replacement Reserve Account and the Repairs Escrow Account (if not previously
released).

 

(b)                                 Approvals of Contracts; Assignment of
Claims.

 

Lender retains the right to approve all contracts or work orders with
materialmen, mechanics, suppliers, subcontractors, contractors or other parties
providing labor or materials in connection with the Replacements or Repairs,
provided, however, that so long as no Event of Default has occurred and is
continuing, Lender’s approval shall not be required with respect to such
contracts or work orders in an amount not to exceed $20,000.  Notwithstanding
Borrower’s assignment (in the Security Instrument) of its rights and claims
against all persons or entities supplying labor or materials in connection with
the Replacement or Repairs, Lender will not pursue any such right or claim
unless an Event of Default has occurred or as otherwise provided in
Section 14.03(c).

 

(c)                                  Delays and Workmanship.

 

If Lender determines that any work for any Replacement or Repair has not timely
commenced, has not been timely performed in a workmanlike manner, or has not
been timely completed in a workmanlike manner, Lender may, without notice to
Borrower:

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 13

04-11

© 2011 Fannie Mae

 

65

--------------------------------------------------------------------------------


 

(1)                                 withhold disbursements from the Replacement
Reserve Account or Repairs Escrow Account for such unsatisfactory Replacement or
Repair, as applicable;

 

(2)                                 proceed under existing contracts or contract
with third parties to make or complete such Replacement or Repair;

 

(3)                                 apply the funds in the Replacement Reserve
Account or Repairs Escrow Account toward the labor and materials necessary to
make or complete such Replacement or Repair, as applicable; or

 

(4)                                 exercise any and all other remedies
available to Lender under this Loan Agreement or any other Loan Document,
including any remedies otherwise available upon an Event of Default pursuant to
the terms of Section 14.02.

 

To facilitate Lender’s completion or making of such Replacements or Repairs,
Lender shall have the right to enter onto the Mortgaged Property and perform any
and all work and labor necessary to make or complete the Replacements or Repairs
and employ watchmen to protect the Mortgaged Property from damage.  All funds so
expended by Lender shall be deemed to have been advanced to Borrower, shall be
part of the Indebtedness and shall be secured by the Security Instrument and
this Loan Agreement.

 

(d)                                 Appointment of Lender as Attorney-In-Fact.

 

Borrower hereby authorizes and appoints Lender as attorney-in-fact pursuant to
Section 14.03(c).

 

(e)                                  No Lender Obligation.

 

Nothing in this Loan Agreement shall:

 

(1)                                 make Lender responsible for making or
completing the Replacements or Repairs;

 

(2)                                 require Lender to expend funds, whether from
the Replacement Reserve Account, the Repairs Escrow Account or otherwise, to
make or complete any Replacement or Repair;

 

(3)                                 obligate Lender to proceed with the
Replacements or Repairs; or

 

(4)                                 obligate Lender to demand from Borrower
additional sums to make or complete any Replacement or Repair.

 

(f)                                   No Lender Warranty.

 

Lender’s approval of any plans for any Replacement or Repair, release of funds
from the Replacement Reserve Account or Repairs Escrow Account, inspection of
the Mortgaged Property by Lender or its agents, representatives or designees, or
other acknowledgment of

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 13

04-11

© 2011 Fannie Mae

 

66

--------------------------------------------------------------------------------


 

completion of any Replacement or Repair in a manner satisfactory to Lender shall
not be deemed an acknowledgment or warranty to any person that the Replacement
or Repair has been completed in accordance with applicable building, zoning or
other codes, ordinances, statutes, laws, regulations or requirements of any
governmental agency, such responsibility being at all times exclusively that of
Borrower.

 

ARTICLE 14 - DEFAULTS/REMEDIES

 

Section 14.01                                             Events of Default.

 

The occurrence of any one or more of the following in this Section 14.01 shall
constitute an Event of Default under this Loan Agreement.

 

(a)                                 Automatic Events of Default.

 

The following shall constitute automatic Events of Default:

 

(1)                                 any failure by Borrower to pay or deposit
when due any amount required by the Note, this Loan Agreement or any other Loan
Document;

 

(2)                                 any failure by Borrower to maintain the
insurance coverage required by any Loan Document;

 

(3)                                 any failure by Borrower to comply with the
provisions of Section 4.02(d) relating to its single asset status;

 

(4)                                 any warranty, representation, certificate or
statement of Borrower, Guarantor or Key Principal in this Loan Agreement or any
of the other Loan Documents shall be false, inaccurate or misleading in any
material respect when made;

 

(5)                                 fraud, gross negligence, willful misconduct
or material misrepresentation or material omission by Borrower, or any of its
officers, directors, trustees, partners, members or managers, or any Guarantor,
Key Principal or Principal or any of their employees, officers, directors,
trustees, partners, members or managers in connection with:

 

(A)                               the application for, or creation of, the
Indebtedness;

 

(B)                               any financial statement, rent roll or other
report or information provided to Lender during the term of the Mortgage Loan;

 

(C)                               any request for Lender’s consent to any
proposed action, including a request for disbursement of Reserve/Escrow Account
Funds or Collateral Account Funds;

 

(6)                                 the occurrence of any Transfer not permitted
by the Loan Documents;

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 13

04-11

© 2011 Fannie Mae

 

67

--------------------------------------------------------------------------------


 

(7)                                 the occurrence of a Bankruptcy Event;

 

(8)                                 the commencement of a forfeiture action or
proceeding, whether civil or criminal, which, in Lender’s reasonable judgment,
could result in a forfeiture of the Mortgaged Property or otherwise materially
impair the lien created by this Loan Agreement or the Security Instrument or
Lender’s interest in the Mortgaged Property;

 

(9)                                 if Borrower, Guarantor or Key Principal is a
trust, the termination or revocation of such trust, except as set forth in
Section 11.03(d);

 

(10)                          any failure by Borrower to complete any Repair
related to fire, life or safety issues in accordance with the terms of this Loan
Agreement within the Completion Period (or such other date set forth on the
Required Repair Schedule or otherwise required by Lender in writing for such
Repair), subject to the provisions of Section 6.02(b); and

 

(11)                          any exercise by the holder of any other debt
instrument secured by a mortgage, deed of trust or deed to secure debt on the
Mortgaged Property of a right to declare all amounts due under that debt
instrument immediately due and payable.

 

(b)                                 Events of Default Subject to a Specified
Cure Period.

 

The following shall constitute an Event of Default subject to the cure period
set forth in the Loan Documents:

 

(1)                                 if Key Principal or Guarantor is a natural
person, the death of such individual, unless requirements of
Section 11.03(e) are met;

 

(2)                                 the occurrence of a Guarantor Bankruptcy
Event, unless requirements of Section 11.03(f) are met;

 

(3)                                 any failure by Borrower, Key Principal or
Guarantor to comply with the provisions of Section 5.02(b) and Section 5.02(c);
and

 

(4)                                 any failure by Borrower to perform any
obligation under this Loan Agreement or any Loan Document that is subject to a
specified notice and cure period, which failure continues beyond such specified
notice and cure period as set forth herein or in the applicable Loan Document.

 

(c)                                  Events of Default Subject to Extended Cure
Period.

 

The following shall constitute an Event of Default subject to the cure period
set forth below:

 

(1)                                 Any failure by Borrower to perform any of
its obligations under this Loan Agreement or any Loan Document (other than those
specified in Section 14.01(a) or Section 14.01(b) above) as and when required,
which failure continues for a period of

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 14

04-11

© 2011 Fannie Mae

 

68

--------------------------------------------------------------------------------


 

thirty (30) days after notice of such failure by Lender to Borrower, provided,
however, such period may be extended for up to an additional thirty (30) days if
Borrower, in the discretion of Lender, is diligently pursuing a cure of such;
provided, further, however, no such notice, grace period or extension shall
apply if, in Lender’s discretion, immediate exercise by Lender of a right or
remedy under this Loan Agreement or any Loan Document is required to avoid harm
to Lender or impairment of the Mortgage Loan (including the Loan Documents), the
Mortgaged Property or any other security given for the Mortgage Loan.

 

Section 14.02                                             Remedies.

 

(a)                                 Acceleration; Foreclosure.

 

Upon the occurrence of an Event of Default, the entire unpaid principal balance
of the Mortgage Loan, any Accrued Interest, interest accruing at the Default
Rate, the Prepayment Premium (if applicable), and all other Indebtedness shall
at once become due and payable, at the option of Lender, without any prior
notice to Borrower, unless applicable law requires otherwise (and in such case,
after any required notice has been given).  Lender may exercise this option to
accelerate regardless of any prior forbearance.  In addition, Lender shall have
all rights and remedies afforded to it hereunder and under the other Loan
Documents, including, foreclosure on and/or the power of sale of the Mortgaged
Property, as provided in the Security Instrument, and any rights and remedies
available to it at law or in equity (subject to Borrower’s statutory rights of
reinstatement, if any, prior to a Foreclosure Event).  Any proceeds of a
foreclosure or other sale under this Loan Agreement or any other Loan Document
may be held and applied by Lender as additional collateral for the Indebtedness
pursuant to this Loan Agreement.  Notwithstanding the foregoing, the occurrence
of any Bankruptcy Event shall automatically accelerate the Mortgage Loan and all
obligations and Indebtedness shall be immediately due and payable without notice
or further action by Lender.

 

(b)                                 Loss of Right to Receive Replacement Reserve
Disbursements and Repairs Disbursements.

 

Upon the occurrence of an Event of Default under this Loan Agreement, Borrower
shall immediately lose all of its rights to receive disbursements from the
Reserve/Escrow Accounts and any Collateral Accounts.  Upon any such Event of
Default, Lender may use the Reserve/Escrow Account Funds and any Collateral
Account Funds (or any portion thereof) for any purpose, including:

 

(1)                                 repayment of the Indebtedness, including
principal prepayments and the Prepayment Premium applicable to such full or
partial prepayment, as applicable (however, such application of funds shall not
cure or be deemed to cure any Event of Default);

 

(2)                                 reimbursement of Lender for all losses and
expenses (including reasonable legal fees) suffered or incurred by Lender as a
result of such Event of Default;

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 14

04-11

© 2011 Fannie Mae

 

69

--------------------------------------------------------------------------------

 

(3)                                 completion of the Replacement or Repair or
for any other replacement or repair to the Mortgaged Property; and

 

(4)                                 payment of any amount expended in exercising
(and the exercise of) all rights and remedies available to Lender at law or in
equity or under this Loan Agreement or under any of the other Loan Documents.

 

Nothing in this Loan Agreement shall obligate Lender to apply all or any portion
of the Reserve/Escrow Account Funds or Collateral Account Funds on account of
any Event of Default by Borrower or to repayment of the Indebtedness or in any
specific order of priority.

 

(c)                                  Remedies Cumulative.

 

Each right and remedy provided in this Loan Agreement is distinct from all other
rights or remedies under this Loan Agreement or any other Loan Document or
afforded by applicable law, and each shall be cumulative and may be exercised
concurrently, independently or successively, in any order.  Lender shall not be
required to demonstrate any actual impairment of its security or any increased
risk of default in order to exercise any of its remedies with respect to an
Event of Default.

 

Section 14.03                                             Additional Lender
Rights; Forbearance.

 

(a)                                 No Effect Upon Obligations.

 

Lender may, but shall not be obligated to, agree with Borrower, from time to
time, and without giving notice to, or obtaining the consent of, or having any
effect upon the obligations of, any Guarantor, Key Principal or other third
party obligor, to take any of the following actions:

 

(1)                                 the time for payment of the principal of or
interest on the Indebtedness may be extended or the Indebtedness may be renewed
in whole or in part;

 

(2)                                 the rate of interest on or period of
amortization of the Mortgage Loan or the amount of the Monthly Debt Service
Payments payable under the Loan Documents may be modified;

 

(3)                                 the time for Borrower’s performance of or
compliance with any covenant or agreement contained in any Loan Document,
whether presently existing or hereinafter entered into, may be extended or such
performance or compliance may be waived;

 

(4)                                 the maturity of the Indebtedness may be
accelerated as provided in the Loan Documents;

 

(5)                                 any or all payments due under the Loan
Agreement or any other Loan Document may be reduced;

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 14

04-11

© 2011 Fannie Mae

 

70

--------------------------------------------------------------------------------


 

(6)                                 any Loan Document may be modified or amended
by Lender and Borrower in any respect, including an increase in the principal
amount of the Mortgage Loan;

 

(7)                                 any amounts under this Loan Agreement or any
other Loan Document may be released;

 

(8)                                 any security for the Indebtedness may be
modified, exchanged, released, surrendered or otherwise dealt with or additional
security may be pledged or mortgaged for the Indebtedness;

 

(9)                                 the payment of the Indebtedness or any
security for the Indebtedness, or both, may be subordinated to the right to
payment or the security, or both, of any other present or future creditor of
Borrower;

 

(10)                          any payments made by Borrower to Lender may be
applied to the Indebtedness in such priority as Lender may determine in its
discretion; or

 

(11)                          any other terms of the Loan Documents may be
modified.

 

(b)                                 No Waiver of Rights or Remedies.

 

Any waiver of an Event of Default or forbearance by Lender in exercising any
right or remedy under this Loan Agreement or any other Loan Document or
otherwise afforded by applicable law, shall not be a waiver of any other Event
of Default or preclude the exercise or failure to exercise of any other right or
remedy.  The acceptance by Lender of payment of all or any part of the
Indebtedness after the due date of such payment, or in an amount which is less
than the required payment, shall not be a waiver of Lender’s right to require
prompt payment when due of all other payments on account of the Indebtedness or
to exercise any remedies for any failure to make prompt payment.  Enforcement by
Lender of any security for the Indebtedness shall not constitute an election by
Lender of remedies so as to preclude the exercise or failure to exercise of any
other right available to Lender.  Lender’s receipt of any condemnation awards or
insurance proceeds shall not operate to cure or waive any Event of Default.

 

(c)                                  Appointment of Lender as Attorney-in-Fact.

 

Borrower hereby irrevocably makes, constitutes and appoints Lender (and any
officer of Lender or any Person designated by Lender for that purpose) as
Borrower’s true and lawful proxy and attorney-in-fact (and agent-in-fact) in
Borrower’s name, place and stead, with full power of substitution, to:

 

(1)                                 use any of the funds in the Replacement
Reserve Account or Repairs Escrow Account for the purpose of making or
completing the Replacements or Repairs;

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 14

04-11

© 2011 Fannie Mae

 

71

--------------------------------------------------------------------------------


 

(2)                                 make such additions, changes and corrections
to the Replacements or Repairs as shall be necessary or desirable to complete
the Replacements or Repairs;

 

(3)                                 employ such contractors, subcontractors,
agents, architects and inspectors as shall be required for such purposes;

 

(4)                                 pay, settle or compromise all bills and
claims for materials and work performed in connection with the Replacements or
Repairs, or as may be necessary or desirable for the completion of the
Replacements or Repairs, or for clearance of title;

 

(5)                                 adjust and compromise any claims under any
and all policies of insurance required pursuant to this Loan Agreement and any
other Loan Document;

 

(6)                                 appear in and prosecute any action arising
from any insurance policies;

 

(7)                                 collect and receive the proceeds of
insurance, and to deduct from such proceeds Lender’s expenses incurred in the
collection of such proceeds;

 

(8)                                 commence, appear in and prosecute, in
Lender’s or Borrower’s name, any action or proceeding relating to any
condemnation;

 

(9)                                 settle or compromise any claim in connection
with any condemnation;

 

(10)                          execute all applications and certificates in the
name of Borrower which may be required by any of the contract documents;

 

(11)                          prosecute and defend all actions or proceedings in
connection with the Mortgaged Property or the rehabilitation and repair of the
Mortgaged Property;

 

(12)                          take such actions as are permitted in this Loan
Agreement and any other Loan Documents;

 

(13)                          execute such financing statements and other
documents and to do such other acts as Lender may require to perfect and
preserve Lender’s security interest in, and to enforce such interests in, the
collateral; and

 

(14)                          carry out any remedy provided for in this Loan
Agreement and any other Loan Documents, including endorsing Borrower’s name to
checks, drafts, instruments and other items of payment and proceeds of the
collateral, executing change of address forms with the postmaster of the United
States Post Office serving the address of Borrower, changing the address of
Borrower to that of Lender, opening all envelopes addressed to Borrower and
applying any payments contained therein to the Indebtedness.

 

Borrower hereby acknowledges that the constitution and appointment of such proxy
and attorney-in-fact are coupled with an interest and are irrevocable and shall
not be affected by the disability or incompetence of Borrower.  Borrower
specifically acknowledges and agrees that this power of attorney granted to
Lender may be assigned by Lender to

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 14

04-11

© 2011 Fannie Mae

 

72

--------------------------------------------------------------------------------


 

Lender’s successors or assigns as holder of the Note (and the Mortgage Loan). 
However, the foregoing shall not require Lender to incur any expense or take any
action.  Borrower hereby ratifies and confirms all that such attorney-in-fact
may do or cause to be done by virtue of any provision of this Loan Agreement and
any other Loan Documents.

 

Section 14.04                                             Waiver of Marshaling.

 

Notwithstanding the existence of any other security interests in the Mortgaged
Property held by Lender or by any other party, Lender shall have the right to
determine the order in which any or all of the Mortgaged Property shall be
subjected to the remedies provided in this Loan Agreement, any other Loan
Document or applicable law.  Lender shall have the right to determine the order
in which all or any part of the Indebtedness is satisfied from the proceeds
realized upon the exercise of such remedies.  Borrower and any party who now or
in the future acquires a security interest in the Mortgaged Property and who has
actual or constructive notice of this Loan Agreement waives any and all right to
require the marshaling of assets or to require that any of the Mortgaged
Property be sold in the inverse order of alienation or that any of the Mortgaged
Property be sold in parcels or as an entirety in connection with the exercise of
any of the remedies permitted by applicable law or provided in this Loan
Agreement or any other Loan Documents.

 

ARTICLE 15 - MISCELLANEOUS

 

Section 15.01                                             Governing Law; Consent
to Jurisdiction and Venue.

 

(a)                                 Governing Law.

 

This Loan Agreement and any other Loan Document which does not itself expressly
identify the law that is to apply to it, shall be governed by the laws of the
Property Jurisdiction without regard to the application of choice of law
principles.

 

(b)                                 Venue.

 

Any controversy arising under or in relation to this Loan Agreement or any other
Loan Document shall be litigated exclusively in the Property Jurisdiction
without regard to conflicts of laws principles.  The state and federal courts
and authorities with jurisdiction in the Property Jurisdiction shall have
exclusive jurisdiction over all controversies which shall arise under or in
relation to this Loan Agreement or any other Loan Document.  Borrower
irrevocably consents to service, jurisdiction, and venue of such courts for any
such litigation and waives any other venue to which it might be entitled by
virtue of domicile, habitual residence or otherwise.

 

Section 15.02                                             Notice.

 

(a)                                 Process of Serving Notice.

 

Except as otherwise set forth herein or in any other Loan Document, all Notices
under this Loan Agreement and any other Loan Document shall be:

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 14

04-11

© 2011 Fannie Mae

 

73

--------------------------------------------------------------------------------


 

(1)                                 in writing and shall be:

 

(A)                               delivered, in person;

 

(B)                               mailed, postage prepaid, either by registered
or certified delivery, return receipt requested;

 

(C)                               sent by overnight courier; or

 

(D)                               sent by electronic mail with originals to
follow by overnight courier;

 

(2)                                 addressed to the intended recipient at
Borrower’s Notice Address and Lender’s Notice Address, as applicable; and

 

(3)                                 deemed given on the earlier to occur of:

 

(A)                               the date when the Notice is received by the
addressee; or

 

(B)                               if the recipient refuses or rejects delivery,
the date on which the Notice is so refused or rejected, as conclusively
established by the records of the United States Postal Service or such express
courier service.

 

(b)                                 Change of Address.

 

Any party to this Loan Agreement may change the address to which Notices
intended for it are to be directed by means of Notice given to the other parties
identified on the Summary of Loan Terms in accordance with this Section 15.02.

 

(c)                                  Default Method of Notice.

 

Any required Notice under this Loan Agreement or any other Loan Document which
does not specify how Notices are to be given shall be given in accordance with
this Section 15.02.

 

(d)                                 Receipt of Notices.

 

Neither Borrower nor Lender shall refuse or reject delivery of any Notice given
in accordance with this Loan Agreement.  Each party is required to acknowledge,
in writing, the receipt of any Notice upon request by the other party.

 

Section 15.03                                             Successors and Assigns
Bound; Sale of Mortgage Loan.

 

(a)                                 Binding Agreement.

 

This Loan Agreement shall bind, and the rights granted by this Loan Agreement
shall inure to, the successors and assigns of Lender and the permitted
successors and assigns of

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 15

04-11

© 2011 Fannie Mae

 

74

--------------------------------------------------------------------------------


 

Borrower.  However, a Transfer not permitted by this Loan Agreement shall be an
Event of Default and shall be void ab initio.

 

(b)                                 Sale of Mortgage Loan; Change of Servicer.

 

Nothing in this Loan Agreement shall limit Lender’s (including its successors
and assigns) right to sell or transfer the Mortgage Loan or any interest in the
Mortgage Loan.  The Mortgage Loan or a partial interest in the Mortgage Loan
(together with this Loan Agreement and the other Loan Documents) may be sold
one (1) or more times without prior notice to Borrower.  A sale may result in a
change of the Loan Servicer.

 

Section 15.04                                             Counterparts.

 

This Loan Agreement may be executed in any number of counterparts with the same
effect as if the parties hereto had signed the same document and all such
counterparts shall be construed together and shall constitute
one (1) instrument.

 

Section 15.05                                             Joint and Several (or
Solidary) Liability.

 

If more than one Person signs this Loan Agreement as Borrower, the obligations
of such Persons shall be joint and several (solidary instead for purposes of
Louisiana law).

 

Section 15.06                                             Relationship of
Parties; No Third Party Beneficiary.

 

(a)                                 Solely Creditor and Debtor.

 

The relationship between Lender and Borrower shall be solely that of creditor
and debtor, respectively, and nothing contained in this Loan Agreement shall
create any other relationship between Lender and Borrower.  Nothing contained in
this Loan Agreement shall constitute Lender as a joint venturer, partner or
agent of Borrower, or render Lender liable for any debts, obligations, acts,
omissions, representations or contracts of Borrower.

 

(b)                                 No Third Party Beneficiaries.

 

No creditor of any party to this Loan Agreement and no other person shall be a
third party beneficiary of this Loan Agreement or any other Loan Document or any
account created or contemplated under this Loan Agreement or any other Loan
Document.  Nothing contained in this Loan Agreement shall be deemed or construed
to create an obligation on the part of Lender to any third party nor shall any
third party have a right to enforce against Lender any right that Borrower may
have under this Loan Agreement.  Without limiting the foregoing:

 

(1)                                 any Servicing Arrangement between Lender and
any Loan Servicer shall constitute a contractual obligation of such Loan
Servicer that is independent of the obligation of Borrower for the payment of
the Indebtedness;

 

(2)                                 Borrower shall not be a third party
beneficiary of any Servicing Arrangement; and

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 15

04-11

© 2011 Fannie Mae

 

75

--------------------------------------------------------------------------------


 

(3)                                 no payment by the Loan Servicer under any
Servicing Arrangement will reduce the amount of the Indebtedness.

 

Section 15.07                                             Severability; Entire
Agreement; Amendments.

 

The invalidity or unenforceability of any provision of this Loan Agreement or
any other Loan Document shall not affect the validity or enforceability of any
other provision of this Loan Agreement or of any other Loan Document, all of
which shall remain in full force and effect, including the Guaranty.  This Loan
Agreement contains the complete and entire agreement among the parties as to the
matters covered, rights granted and the obligations assumed in this Loan
Agreement.  This Loan Agreement may not be amended or modified except by written
agreement signed by the parties hereto.

 

Section 15.08                                             Construction.

 

(a)                                 The captions and headings of the sections of
this Loan Agreement and the Loan Documents are for convenience only and shall be
disregarded in construing this Loan Agreement and the Loan Documents.

 

(b)                                 Any reference in this Loan Agreement to an
“Exhibit” or “Schedule” or a “Section” or an “Article” shall, unless otherwise
explicitly provided, be construed as referring, respectively, to an exhibit or
schedule attached to this Loan Agreement or to a Section or Article of this Loan
Agreement.

 

(c)                                  Any reference in this Loan Agreement to a
statute or regulation shall be construed as referring to that statute or
regulation as amended from time to time.

 

(d)                                 Use of the singular in this Loan Agreement
includes the plural and use of the plural includes the singular.

 

(e)                                  As used in this Loan Agreement, the term
“including” means “including, but not limited to” or “including, without
limitation,” and is for example only and not a limitation.

 

(f)                                   Whenever Borrower’s knowledge is
implicated in this Loan Agreement or the phrase “to Borrower’s knowledge” or a
similar phrase is used in this Loan Agreement, Borrower’s knowledge or such
phrase(s) shall be interpreted to mean to the best of Borrower’s knowledge after
reasonable and diligent inquiry and investigation.

 

(g)                                  Unless otherwise provided in this Loan
Agreement, if Lender’s approval is required for any matter hereunder, such
approval may be granted or withheld in Lender’s sole and absolute discretion.

 

(h)                                 Unless otherwise provided in this Loan
Agreement, if Lender’s designation, determination, selection, estimate, action
or decision is required, permitted or contemplated hereunder, such designation,
determination, selection, estimate, action or decision shall be made in Lender’s
sole and absolute discretion.

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 15

04-11

© 2011 Fannie Mae

 

76

--------------------------------------------------------------------------------


 

(i)                                     All references in this Loan Agreement to
a separate instrument or agreement shall include such instrument or agreement as
the same may be amended or supplemented from time to time pursuant to the
applicable provisions thereof.

 

(j)                                    “Lender may” shall mean at Lender’s
discretion, but shall not be an obligation.

 

Section 15.09                                             Mortgage Loan
Servicing.

 

All actions regarding the servicing of the Mortgage Loan, including the
collection of payments, the giving and receipt of notice, inspections of the
Mortgaged Property, inspections of books and records, and the granting of
consents and approvals, may be taken by the Loan Servicer unless Borrower
receives notice to the contrary.  If Borrower receives conflicting notices
regarding the identity of the Loan Servicer or any other subject, any such
notice from Lender shall govern.  The Loan Servicer may change from time to time
(whether related or unrelated to a sale of the Mortgage Loan).  If there is a
change of the Loan Servicer, Borrower will be given notice of the change.

 

Section 15.10                                             Disclosure of
Information.

 

Lender may furnish information regarding Borrower, Key Principal or Guarantor or
the Mortgaged Property to third parties with an existing or prospective interest
in the servicing, enforcement, evaluation, performance, purchase or
securitization of the Mortgage Loan, including trustees, master servicers,
special servicers, rating agencies and organizations maintaining databases on
the underwriting and performance of multifamily mortgage loans.  Borrower
irrevocably waives any and all rights it may have under applicable law to
prohibit such disclosure, including any right of privacy.

 

Section 15.11                                             Waiver; Conflict.

 

No specific waiver of any of the terms of this Loan Agreement shall be
considered as a general waiver.  If any provision of this Loan Agreement is in
conflict with any provision of any other Loan Document, the provision contained
in this Loan Agreement shall control.

 

Section 15.12                                             Determinations by
Lender.

 

In any instance in this Loan Agreement where the consent or approval of Lender
may be given or is required, or where any determination, judgment or decision is
to be rendered by Lender under this Loan Agreement, except as otherwise provided
herein, the granting, withholding or denial of such consent or approval and the
rendering of such determination, judgment or decision shall be made or exercised
by Lender (or its designated representative) at its discretion.

 

Section 15.13                                             Subrogation.

 

If, and to the extent that, the proceeds of the Mortgage Loan are used to pay,
satisfy or discharge any obligation of Borrower for the payment of money that is
secured by a pre-existing

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 15

04-11

© 2011 Fannie Mae

 

77

--------------------------------------------------------------------------------


 

mortgage, deed of trust or other lien encumbering the Mortgaged Property, such
Mortgage Loan proceeds shall be deemed to have been advanced by Lender at
Borrower’s request, and Lender shall automatically, and without further action
on its part, be subrogated to the rights, including lien priority, of the owner
or holder of the obligation secured by such prior lien, whether or not such
prior lien is released.

 

Section 15.14                                             Counting of Days.

 

Except where otherwise specifically provided, any reference in this Loan
Agreement to a period of “days” means calendar days, not Business Days.  If the
date on which Borrower is required to perform an obligation under this Loan
Agreement is not a Business Day, Borrower shall be required to perform such
obligation by the Business Day immediately preceding such date; provided,
however, in respect of any Payment Date, or if the Maturity Date is other than a
Business Day, Borrower shall be obligated to make such payment by the Business
Day immediately following such date.

 

Section 15.15                                             Revival and
Reinstatement of Indebtedness.

 

If the payment of all or any part of the Indebtedness by Borrower, Key Principal
or any Guarantor or the transfer to Lender of any collateral or other property
should for any reason subsequently be declared to be void or voidable under any
state or federal law relating to creditors’ rights, including provisions of the
Insolvency Laws relating to a Voidable Transfer, and if Lender is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the advice of its counsel, then the amount of such Voidable Transfer
or the amount of such Voidable Transfer that Lender is required or elects to
repay or restore, including all reasonable costs, expenses and attorneys’ fees
incurred by Lender in connection therewith, and the Indebtedness shall
automatically shall be revived, reinstated and restored by such amount and shall
exist as though such Voidable Transfer had never been made.

 

Section 15.16                                             Time is of the
Essence.

 

Borrower agrees that, with respect to each and every obligation and covenant
contained in this Loan Agreement and the other Loan Documents, time is of the
essence.

 

Section 15.17                                             Final Agreement.

 

THIS LOAN AGREEMENT ALONG WITH ALL OF THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. 
All prior or contemporaneous agreements, understandings, representations and
statements, oral or written, are merged into this Loan Agreement and the other
Loan Documents. This Loan Agreement, the other Loan Documents and any of their
provisions may not be waived, modified, amended, discharged or terminated except
by an agreement in writing signed by the

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 15

04-11

© 2011 Fannie Mae

 

78

--------------------------------------------------------------------------------


 

party against which the enforcement of the waiver, modification, amendment,
discharge or termination is sought, and then only to the extent set forth in
that agreement.

 

Section 15.18                                             WAIVER OF TRIAL BY
JURY.

 

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF BORROWER AND LENDER
(A) COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE
ARISING OUT OF THIS LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR THE
RELATIONSHIP BETWEEN THE PARTIES AS BORROWER AND LENDER, THAT IS TRIABLE OF
RIGHT BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH
ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE.  THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY
AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.

 

[Remainder of Page Intentionally Blank]

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Article 15

04-11

© 2011 Fannie Mae

 

79

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower and Lender have signed and delivered this Loan
Agreement under seal (where applicable) or have caused this Loan Agreement to be
signed and delivered under seal (where applicable) by their duly authorized
representatives.  Where applicable law so provides, Borrower and Lender intend
that this Loan Agreement shall be deemed to be signed and delivered as a sealed
instrument.

 

 

BORROWER:

 

 

 

BEHRINGER HARVARD ARBORS, LLC,

 

a Delaware limited liability company

 

 

 

By:

HARBOR TOWN APARTMENTS,

 

 

a Tennessee general partnership,

 

 

its Managing Member

 

 

 

 

By:

FinPar/Harbor Town, L.L.C.,

 

 

 

a Tennessee limited liability company,

 

 

 

its Managing Member

 

 

 

 

By:

Carter-Haston Financial Partners, L.L.C.,

 

 

 

a Tennessee limited liability company,

 

 

 

its Managing Member

 

 

 

 

By:

/s/ C. Harris Haston

(SEAL)

 

 

Name:

C. Harris Haston

 

 

Title:

Authorized Member

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Signature Page

04-11

© 2011 Fannie Mae

 

S-1

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

RED MORTGAGE CAPITAL, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ R. Barth Kallmerten

(SEAL)

 

Name:

R. Barth Kallmerten

 

Title:

Senior Managing Director

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Signature Page

04-11

© 2011 Fannie Mae

 

S-2

--------------------------------------------------------------------------------


 

SCHEDULE 1 TO

MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

Definitions Schedule

(Interest Rate Type — Fixed Rate)

 

Capitalized terms used in the Loan Agreement have the meanings given to such
terms in this Definitions Schedule.

 

“Accrued Interest” means unpaid interest, if any, on the Mortgage Loan that has
not been added to the unpaid principal balance of the Mortgage Loan pursuant to
Section 2.02(b) (Capitalization of Accrued But Unpaid Interest) of the Loan
Agreement.

 

“Additional Lender Repairs” means repairs of the type listed on the Required
Repair Schedule but not otherwise identified thereon that are determined
advisable by Lender to keep the Mortgaged Property in good order and repair and
in good marketable condition or to prevent deterioration (ordinary wear and tear
excepted) of the Mortgaged Property.

 

“Additional Lender Replacements” means replacements of the type listed on the
Required Replacement Schedule but not otherwise identified thereon that are
determined advisable by Lender to keep the Mortgaged Property in good order and
repair and in good marketable condition or to prevent deterioration (ordinary
wear and tear excepted) of the Mortgaged Property.

 

“Amortization Period” has the meaning set forth in the Summary of Loan Terms.

 

“Amortization Type” has the meaning set forth in the Summary of Loan Terms.

 

“Bank Secrecy Act” means the Bank Secrecy Act of 1970, as amended (e.g.,
31 U.S.C. Sections 5311-5330).

 

“Bankruptcy Event” means any one or more of the following:

 

(a)                                 the commencement, filing or continuation of
a voluntary case or proceeding under one or more of the Insolvency Laws by
Borrower;

 

(b)                                 the acknowledgment in writing by Borrower
(other than to Lender in connection with a workout) that it is unable to pay its
debts generally as they mature;

 

(c)                                  the making of a general assignment for the
benefit of creditors by Borrower;

 

(d)                                 the commencement, filing or continuation of
an involuntary case or proceeding under one or more Insolvency Laws against
Borrower; or

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Schedule 1

04-11

© 2011 Fannie Mae

 

1

--------------------------------------------------------------------------------


 

(e)                                  the appointment of a receiver, liquidator,
custodian, sequestrator, trustee or other similar officer who exercises control
over Borrower or any substantial part of the assets of Borrower;

 

provided, however, that any proceeding or case under (d) or (e) above shall not
be a Bankruptcy Event until the ninetieth (90th) day after filing (if not
earlier dismissed) so long as such proceeding or case occurred without the
consent, encouragement or active participation of Borrower, Guarantor, Key
Principal, Principal or any Borrower Affiliate (in which event such case or
proceeding shall be a Bankruptcy Event immediately).

 

“BH OP” has the meaning set forth in Section 11.02(b)(2).

 

“BH REIT” has the meaning set forth in Section 11.02(b)(2).

 

“BH Subsidiary” has the meaning set forth in Section 11.02(b)(4).

 

“Borrower” means, individually (and jointly and severally (solidarily instead
for purposes of Louisiana law) if more than one), the entity (or entities)
identified as “Borrower” in the first paragraph of the Loan Agreement.

 

“Borrower Affiliate” means, as to Borrower, Guarantor or Key Principal:

 

(a)                                 any entity that directly or indirectly owns,
controls or holds with power to vote, twenty percent (20%) or more of the
outstanding voting securities of Borrower, Guarantor or Key Principal;

 

(b)                                 any entity in which Borrower, Guarantor or
Key Principal directly or indirectly owns, controls or holds with the power to
vote, twenty percent (20%) or more of the outstanding voting securities of such
entity;

 

(c)                                  any entity controlled by or under common
control with, or which controls Borrower, Guarantor or Key Principal (the term
“control” for these purposes means the ability, whether by the ownership of
shares or other equity interests, by contract or otherwise, to elect a majority
of the directors of a corporation, to make management decisions on behalf of, or
independently to select the managing partner of, a partnership, or otherwise to
have the power independently to remove and then select a majority of those
individuals exercising managerial authority over an entity, and control shall be
conclusively presumed in the case of the ownership of fifty percent (50%) or
more of the equity interests);

 

(d)                                 any partner, manager, member or shareholder
of Borrower, Guarantor or Key Principal; or

 

(e)                                  any other individual that is related (to
the third degree of consanguinity) by blood or marriage to Borrower, Guarantor
or Key Principal.

 

“Borrower Requested Repairs” means repairs not listed on the Required Repair
Schedule requested by Borrower to be reimbursed from the Repairs Escrow Account.

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Schedule 1

04-11

© 2011 Fannie Mae

 

2

--------------------------------------------------------------------------------


 

“Borrower Requested Replacements” means replacements not listed on the Required
Replacement Schedule requested by Borrower to be reimbursed from the Replacement
Reserve Account.

 

“Borrower’s General Business Address” has the meaning set forth in the Summary
of Loan Terms.

 

“Borrower’s Notice Address” has the meaning set forth in the Summary of Loan
Terms.

 

“Business Day” means any day other than Saturday, Sunday or any other day on
which Lender is not open for business.

 

“Collateral Account Funds” means, collectively, the funds on deposit in any or
all of the Collateral Accounts, including the Reserve/Escrow Account Funds.

 

“Collateral Accounts” means any account designated as such by Lender pursuant to
a Collateral Agreement or as established pursuant to this Loan Agreement,
including the Reserve/Escrow Account.

 

“Collateral Agreement” means any separate agreement between Borrower and Lender
for the establishment of any other fund, reserve or account.

 

“Completion Period” has the meaning set forth in the Summary of Loan Terms.

 

“Condemnation Action” has the meaning set forth in the Security Instrument.

 

“Controlling Interest” means:

 

(a)                                 with respect to any entity, the following:

 

(1)                                 if such entity is a general partnership or a
joint venture, fifty-one percent (51%) of all general partnership or joint
venture interests in such entity;

 

(2)                                 if such entity is a limited partnership:

 

(A)                               any general partnership interest; or

 

(B)                               fifty-one percent (51%) of all limited
partnership interests in such entity;

 

(3)                                 if such entity is a limited liability
company or a limited liability partnership:

 

(A)                               fifty-one percent (51%) of all membership or
other ownership interests in such entity;

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Schedule 1

04-11

© 2011 Fannie Mae

 

3

--------------------------------------------------------------------------------


 

(B)                               the amount of membership or ownership
interests sufficient to have the power to appoint or change any manager; or

 

(C)                               the interest of any manager;

 

(4)                                 if such entity is a corporation (other than
a Publicly-Held Corporation) with only one class of voting stock, fifty-one
percent (51%) of voting stock in such corporation;

 

(5)                                 if such entity is a corporation (other than
a Publicly-Held Corporation) with more than one class of voting stock, the
amount of shares of voting stock sufficient to have the power to elect the
majority of directors of such corporation;

 

(6)                                 if such entity is a trust (other than a land
trust or a Publicly-Held Trust), the trustee of such trust or the ability to
remove, appoint or substitute the trustee of such trust (unless the trustee of
such trust after such removal, appointment or substitution is a trustee
identified in the trust agreement approved by Lender); or

 

(b)                                 the power or right in any agreement
(including provisions contained in the organizational and/or governing documents
of Borrower, Guarantor or Key Principal) to control or otherwise limit or
modify, directly or indirectly, the management and operations of Borrower,
Guarantor or Key Principal, including the power to:

 

(1)                                 cause a change in or replacement of the
Person that controls the management and operations of Borrower, Guarantor or Key
Principal; or

 

(2)                                 limit or otherwise modify the extent of such
Person’s control over the management and operations of Borrower, Guarantor or
Key Principal.

 

“Credit Score” means a numerical value or a categorization derived from a
statistical tool or modeling system used to measure credit risk and predict the
likelihood of certain credit behaviors, including default.

 

“Debt Service Amounts” means the Monthly Debt Service Payments and all other
amounts payable under the Loan Agreement, the Note, the Security Instrument or
any other Loan Document.

 

“Default Rate” means an interest rate equal to the lesser of:

 

(a)                                 the sum of the Interest Rate plus
four (4) percentage points; or

 

(b)                                 the maximum interest rate which may be
collected from Borrower under applicable law.

 

“Definitions Schedule” means this Schedule 1 (Definitions Schedule) to the Loan
Agreement.

 

“Developer Member” has the meaning set forth in Section 11.02(b)(4).

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Schedule 1

04-11

© 2011 Fannie Mae

 

4

--------------------------------------------------------------------------------


 

“Effective Date” has the meaning set forth in the Summary of Loan Terms.

 

“Employee Benefit Plan” has the meaning as defined in Section 3(3) of ERISA.

 

“Enforcement Costs” has the meaning set forth in the Security Instrument.

 

“Environmental Indemnity Agreement” means that certain Environmental Indemnity
Agreement dated as of the Effective Date made by Borrower to and for the benefit
of Lender, as the same may be amended, restated, replaced, supplemented, or
otherwise modified from time to time.

 

“Environmental Laws” has the meaning set forth in the Environmental Indemnity
Agreement.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Event of Default” means the occurrence of any event listed in Section 14.01
(Events of Default) of the Loan Agreement.

 

“Exceptions to Representations and Warranties” means the exceptions to
Borrower’s representations and warranties set forth on Schedule 7 (Exceptions to
Representations and Warranties Schedule) to the Loan Agreement.

 

“First Payment Date” has the meaning set forth in the Summary of Loan Terms.

 

“First Principal and Interest Payment Date” has the meaning set forth in the
Summary of Loan Terms, if applicable.

 

“Fixed Rate” has the meaning set forth in the Summary of Loan Terms.

 

“Fixtures” has the meaning set forth in the Security Instrument.

 

“Foreclosure Event” means:

 

(a)                           foreclosure under the Security Instrument;

 

(b)                           any other exercise by Lender of rights and
remedies (whether under the Security Instrument or under applicable law,
including Insolvency Laws) as holder of the Mortgage Loan and/or the Security
Instrument, as a result of which Lender (or its designee or nominee) or a third
party purchaser becomes owner of the Mortgaged Property;

 

(c)                            delivery by Borrower to Lender (or its designee
or nominee) of a deed or other conveyance of Borrower’s interest in the
Mortgaged Property in lieu of any of the foregoing; or

 

(d)                           in Louisiana, any dation en paiement.

 

“Governmental Authority” means any board, commission, department or body of any
municipal, county, state or federal governmental unit, or any subdivision of any
of them, that has

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Schedule 1

04-11

© 2011 Fannie Mae

 

5

--------------------------------------------------------------------------------


 

or acquires jurisdiction over Borrower or the Mortgaged Property or the use,
operation or improvement of the Mortgaged Property.

 

“Guarantor” means any guarantor of the Indebtedness or any other obligation of
Borrower under any Loan Document.

 

“Guarantor Bankruptcy Event” means any one or more of the following:

 

(a)                                 the commencement, filing or continuation of
a voluntary case or proceeding under one or more of the Insolvency Laws by
Guarantor;

 

(b)                                 the acknowledgment in writing by Guarantor
(other than to Lender in connection with a workout) that it is unable to pay its
debts generally as they mature;

 

(c)                                  the making of a general assignment for the
benefit of creditors by Guarantor;

 

(d)                                 the commencement, filing or continuation of
an involuntary case or proceeding under one or more Insolvency Laws against
Guarantor; or

 

(e)                                  the appointment of a receiver, liquidator,
custodian, sequestrator, trustee or other similar officer who exercises control
over Guarantor or any substantial part of the assets of Guarantor, as
applicable;

 

provided, however, that any proceeding or case under (d) or (e) above shall not
be a Guarantor Bankruptcy Event until the ninetieth (90th) day after filing (if
not earlier dismissed) so long as such proceeding or case occurred without the
consent, encouragement or active participation of Borrower, Guarantor, Key
Principal, Principal, or any Borrower Affiliate (in which event such case or
proceeding shall be a Guarantor Bankruptcy Event immediately).

 

“Guarantor’s General Business Address” has the meaning set forth in the Summary
of Loan Terms.

 

“Guarantor’s Notice Address” has the meaning set forth in the Summary of Loan
Terms.

 

“Guaranty” means, individually and collectively, any Payment Guaranty,
Non-Recourse Guaranty or other guaranty executed by Guarantor in connection with
the Mortgage Loan.

 

“Immediate Family Members” means a child, grandchild, spouse, sibling, or
parent, each of whom must have obtained a legal age of majority.

 

“Imposition Deposits” has the meaning set forth in the Security Instrument.

 

“Impositions” has the meaning set forth in the Security Instrument.

 

“Improvements” has the meaning set forth in the Security Instrument.

 

“Indebtedness” has the meaning set forth in the Security Instrument.

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Schedule 1

04-11

© 2011 Fannie Mae

 

6

--------------------------------------------------------------------------------


 

“Initial Replacement Reserve Deposit” has the meaning set forth in the Summary
of Loan Terms.

 

“Insolvency Laws” means the United States Bankruptcy Code, 11 U.S.C.
Section 101, et seq., together with any other federal or state law affecting
debtor and creditor rights or relating to the bankruptcy, insolvency,
reorganization, arrangement, moratorium, readjustment of debt, dissolution,
liquidation or similar laws, proceedings, or equitable principles affecting the
enforcement of creditors’ rights, as amended from time to time.

 

“Insolvent” means:

 

(a)                                 that the sum total of all of a specified
Person’s liabilities (whether secured or unsecured, contingent or fixed, or
liquidated or unliquidated) is in excess of the value of such Person’s
non-exempt assets, i.e., all of the assets of such Person that are available to
satisfy claims of creditors; or

 

(b)                                 such Person’s inability to pay its debts as
they become due.

 

“Intended Prepayment Date” means the date upon which Borrower intends to make a
prepayment on the Mortgage Loan, as set forth in the Prepayment Notice.

 

“Interest Accrual Method” has the meaning set forth in the Summary of Loan
Terms.

 

“Interest Only Term” has the meaning set forth in the Summary of Loan Terms.

 

“Interest Rate” means the Fixed Rate.

 

“Interest Rate Type” has the meaning set forth in the Summary of Loan Terms.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Investor” means any Person to whom Lender intends to sell, transfer, deliver or
assign the Mortgage Loan in the secondary mortgage market.

 

“Key Principal” means, collectively:

 

(a)                                 the natural person(s) or entity that
controls and manages Borrower that Lender determines is critical to the
successful operation and management of Borrower and the Mortgaged Property, as
identified as such in the Summary of Loan Terms; or

 

(b)                                 any natural person or entity who becomes a
Key Principal after the date of the Loan Agreement and is identified as such in
an assumption agreement, or another amendment or supplement to the Loan
Agreement.

 

“Key Principal’s General Business Address” has the meaning set forth in the
Summary of Loan Terms.

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Schedule 1

04-11

© 2011 Fannie Mae

 

7

--------------------------------------------------------------------------------


 

“Key Principal’s Notice Address” has the meaning set forth in the Summary of
Loan Terms.

 

“Land” means the land described in Exhibit A to the Security Instrument.

 

“Last Interest Only Payment Date” has the meaning set forth in the Summary of
Loan Terms, if applicable.

 

“Late Charge” means an amount equal to the delinquent amount then due under the
Loan Documents multiplied by five percent (5%).

 

“Leases” has the meaning set forth in the Security Instrument.

 

“Lender” means the entity identified as “Lender” in the first paragraph of the
Loan Agreement and its transferees, successors and assigns, or any subsequent
holder of the Note.

 

“Lender’s General Business Address” has the meaning set forth in the Summary of
Loan Terms.

 

“Lender’s Notice Address” has the meaning set forth in the Summary of Loan
Terms.

 

“Lender’s Payment Address” has the meaning set forth in the Summary of Loan
Terms.

 

“Lien” has the meaning set forth in the Security Instrument.

 

“Loan Agreement” means the Multifamily Loan and Security Agreement dated as of
the Effective Date executed by and between Borrower and Lender to which this
Definitions Schedule is attached, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

 

“Loan Amount” has the meaning set forth in the Summary of Loan Terms.

 

“Loan Application” means the application for the Mortgage Loan submitted by
Borrower to Lender.

 

“Loan Documents” means the Note, the Loan Agreement, the Security Instrument,
the Environmental Indemnity Agreement, the Guaranty, all guaranties, all
indemnity agreements, all Collateral Agreements, all O&M Programs, and any other
documents now or in the future executed by Borrower, Guarantor, Key Principal,
any guarantor or any other person in connection with the Mortgage Loan, as such
documents may be amended, restated, replaced, supplemented or otherwise modified
from time to time.

 

“Loan Servicer” means the entity that from time to time is designated by Lender
to collect payments and deposits and receive notices under the Note, the Loan
Agreement, the Security Instrument and any other Loan Document, and otherwise to
service the Mortgage Loan for the benefit of Lender.  Unless Borrower receives
notice to the contrary, the Loan Servicer shall be the Lender originally named
on the Summary of Loan Terms.

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Schedule 1

04-11

© 2011 Fannie Mae

 

8

--------------------------------------------------------------------------------

 

“Loan Term” has the meaning set forth in the Summary of Loan Terms.

 

“Loan Year” has the meaning set forth in the Summary of Loan Terms.

 

“Material Commercial Lease” means any non-Residential Lease, including any
master lease (which term “master lease” shall include any master lease to a
single corporate tenant), other than:

 

(a)                                 a non-Residential Lease that comprises less
than five percent (5%) of total gross income of the Mortgaged Property on an
annualized basis, so long as the lease is not a cell tower lease or a solar
(power) lease;

 

(b)                                 a cable television lease, so long as the
lessee is not a Borrower Affiliate, Key Principal or Guarantor;

 

(c)                                  storage units leased pursuant to any
Residential Lease; or

 

(d)                                 a laundry lease, so long as:

 

(1)           the lessee is not a Borrower Affiliate, Key Principal or
Guarantor;

 

(2)           the rent payable is not below-market (as determined by Lender);
and

 

(3)           such laundry lease is terminable for cause by lessor.

 

“Maturity Date” has the meaning set forth in the Summary of Loan Terms.

 

“Maximum Inspection Fee” has the meaning set forth in the Summary of Loan Terms.

 

“Maximum Repair Cost” shall be the amount(s) set forth in the Required Repair
Schedule, if any.

 

“Maximum Repair Disbursement Interval” has the meaning set forth in the Summary
of Loan Terms.

 

“Maximum Replacement Reserve Disbursement Interval” has the meaning set forth in
the Summary of Loan Terms.

 

“Minimum Repairs Disbursement Amount” has the meaning set forth in the Summary
of Loan Terms.

 

“Minimum Replacement Reserve Disbursement Amount” has the meaning set forth in
the Summary of Loan Terms.

 

“Monthly Debt Service Payment” has the meaning set forth in the Summary of Loan
Terms.

 

Multifamily Loan and Security Agreement
(Non-Recourse)

 

Form 6001.NR
[Modified — Behringer]

 

 

 

Schedule 1

 

04-11

 

© 2011 Fannie Mae

 

 

9

--------------------------------------------------------------------------------


 

“Monthly Replacement Reserve Deposit” has the meaning set forth in the Summary
of Loan Terms.

 

“Mortgage Loan” means the mortgage loan made by Lender to Borrower in the
principal amount of the Note made pursuant to the Loan Agreement, evidenced by
the Note and secured by the Loan Documents that are expressly stated to be
security for the Mortgage Loan.

 

“Mortgaged Property” has the meaning set forth in the Security Instrument.

 

“Multifamily Project” has the meaning set forth in the Summary of Loan Terms.

 

“Multifamily Project Address” has the meaning set forth in the Summary of Loan
Terms.

 

“Non-Recourse Guaranty” means, if applicable, that certain Guaranty of
Non-Recourse Obligations of even date herewith executed by Guarantor to and for
the benefit of Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

“Note” means that certain Multifamily Note of even date herewith in the original
principal amount of the stated Loan Amount made by Borrower in favor of Lender,
and all schedules, riders, allonges and addenda attached thereto, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time.

 

“Notice” means any notices, requests, demands or other communications.

 

“O&M Program” has the meaning set forth in the Environmental Indemnity
Agreement.

 

“OFAC” means the United States Treasury Department, Office of Foreign Assets
Control, and any successor thereto.

 

“Operating Agreement” means the Limited Liability Company Agreement of Borrower
dated December 20, 2011, executed by Developer Member and BH Member.

 

“Payment Date” means the First Payment Date and the first day of each month
thereafter until the Mortgage Loan is fully paid.

 

“Payment Guaranty” means, if applicable, that certain Guaranty (Payment) of even
date herewith executed by Guarantor to and for the benefit of Lender, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

 

“Permitted Encumbrance” has the meaning set forth in the Security Instrument.

 

“Permitted Prepayment Date” means the last Business Day of a calendar month.

 

“Person” means an individual, an estate, a trust, a corporation, a partnership,
a limited liability company or any other organization or entity (whether
governmental or private).

 

Multifamily Loan and Security Agreement
(Non-Recourse)

 

Form 6001.NR
[Modified — Behringer]

 

 

Schedule 1

 

04-11

 

© 2011 Fannie Mae

 

10

--------------------------------------------------------------------------------


 

“Personalty” has the meaning set forth in the Security Instrument.

 

“Prepayment Lockout Period” has the meaning set forth in the Summary of Loan
Terms.

 

“Prepayment Notice” means the written notice that Borrower is required to
provide to Lender in accordance with Section 2.03 (Lockout/Prepayment) of the
Loan Agreement in order to make a prepayment on the Mortgage Loan, which shall
include, at a minimum, the Intended Prepayment Date.

 

“Prepayment Premium” means the amount payable by Borrower in connection with a
prepayment of the Mortgage Loan, as provided in Section 2.03
(Lockout/Prepayment) of the Loan Agreement and calculated in accordance with the
Prepayment Premium Schedule.

 

“Prepayment Premium Period End Date” or “Yield Maintenance Period End Date” has
the meaning set forth in the Summary of Loan Terms.

 

“Prepayment Premium Period Term” or “Yield Maintenance Period Term” has the
meaning set forth in the Summary of Loan Terms.

 

“Prepayment Premium Schedule” means that certain Schedule 4 (Prepayment Premium)
to the Loan Agreement.

 

“Principal” means any Person owning at least a twenty-five percent (25%)
interest (direct or indirect) in Borrower, Guarantor or Key Principal.

 

“Prohibited Person” means:

 

(a)           any Person with whom Lender or Fannie Mae is prohibited from doing
business pursuant to any law, rule, regulation, judicial proceeding or
administrative directive; or

 

(b)           any Person identified on the United States Department of Housing
and Urban Development’s “Limited Denial of Participation, HUD Funding
Disqualifications and Voluntary Abstentions List,” or on the General Services
Administration’s “Excluded Parties List System,” each of which may be amended
from time to time, and any successor or replacement thereof; or

 

(c)           any Person that is determined by Fannie Mae to pose an
unacceptable credit risk due to the aggregate amount of debt of such Person
owned or held by Fannie Mae; or

 

(d)           any Person that has caused any unsatisfactory experience of a
material nature with Fannie Mae or Lender, such as a default, fraud, intentional
misrepresentation, litigation, arbitration or other similar act.

 

“Property Jurisdiction” has the meaning set forth in the Security Instrument.

 

“Property Square Footage” has the meaning set forth in the Summary of Loan
Terms.

 

Multifamily Loan and Security Agreement
(Non-Recourse)

 

Form 6001.NR
[Modified — Behringer]

 

 

Schedule 1

 

04-11

 

© 2011 Fannie Mae

 

11

--------------------------------------------------------------------------------


 

“Publicly-Held Corporation” means a corporation, the outstanding voting stock of
which is registered under Sections 12(b) or 12(g) of the Securities Exchange Act
of 1934, as amended.

 

“Publicly-Held Trust” means a real estate investment trust the outstanding
voting shares or beneficial interests of which are registered under
Sections 12(b) or 12(g) of the Securities Exchange Act of 1934, as amended.

 

“Remedial Work” means, in connection with the Mortgaged Property, any
investigation, site monitoring, containment, clean-up, restoration or other
remedial work necessary to comply with any Environmental Law or order of any
Governmental Authority.

 

“Rents” has the meaning set forth in the Security Instrument.

 

“Repair Threshold” has the meaning set forth in the Summary of Loan Terms.

 

“Repairs” means, individually and collectively, the Required Repairs, Borrower
Requested Repairs, and Additional Lender Repairs.

 

“Repairs Escrow Account” means the account established by Lender into which the
Repairs Escrow Deposit is deposited to fund the Repairs.

 

“Repairs Escrow Account Administrative Fee” has the meaning set forth in the
Summary of Loan Terms.

 

“Repairs Escrow Deposit” has the meaning set forth in the Summary of Loan Terms.

 

“Replacement Reserve Account” means the account established by Lender into which
the Replacement Reserve Deposits are deposited to fund the Replacements.

 

“Replacement Reserve Account Administration Fee” has the meaning set forth in
the Summary of Loan Terms.

 

“Replacement Reserve Account Interest Disbursement Frequency” has the meaning
set forth in the Summary of Loan Terms.

 

“Replacement Reserve Deposits” means the Initial Replacement Reserve Deposit,
Monthly Replacement Reserve Deposits and any other deposits to the Replacement
Reserve Account required by the Loan Agreement.

 

“Replacement Threshold” has the meaning set forth in the Summary of Loan Terms.

 

“Replacements” means, individually and collectively, the Required Replacements,
Borrower Requested Replacements and Additional Lender Replacements.

 

“Required Repair Schedule” means that certain Schedule 6 (Required Repairs) to
the Loan Agreement.

 

Multifamily Loan and Security Agreement
(Non-Recourse)

 

Form 6001.NR
[Modified — Behringer]

 

 

Schedule 1

 

04-11

 

© 2011 Fannie Mae

 

12

--------------------------------------------------------------------------------


 

“Required Repairs” means those items listed on the Required Repair Schedule.

 

“Required Replacement Schedule” means that certain Schedule 5 (Required
Replacements) to the Loan Agreement.

 

“Required Replacements” means those items listed on the Required Replacement
Schedule.

 

“Reserve/Escrow Account Funds” means, collectively, the funds on deposit in the
Reserve/Escrow Accounts.

 

“Reserve/Escrow Accounts” means, together, the Replacement Reserve Account and
the Repairs Escrow Account.

 

“Residential Lease” means a leasehold interest in an individual dwelling unit
and shall not include any master lease.

 

“Restoration” means restoring and repairing the Mortgaged Property to the
equivalent of its physical condition immediately prior to such casualty or to
another condition approved by Lender.

 

“Review Fee” means the non-refundable fee of Three Thousand Dollars ($3,000)
payable to Lender in connection with a Transfer for which Lender’s consent is
required (including any assumption of the Mortgage Loan).

 

“Schedule of Interest Rate Type Provisions” means that certain Schedule 3
(Schedule of Interest Rate Type Provisions) to the Loan Agreement.

 

“Security Instrument” means that certain multifamily mortgage, deed to secure
debt or deed of trust executed and delivered by Borrower as security for the
Mortgage Loan and encumbering the Mortgaged Property, including all riders or
schedules attached thereto, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

“Servicing Arrangement” means any arrangement between Lender and the Loan
Servicer for loss sharing or interim advancement of funds.

 

“Summary of Loan Terms” means that certain Schedule 2 (Summary of Loan Terms) to
the Loan Agreement.

 

“Taxes” has the meaning set forth in the Security Instrument.

 

“Title Policy” means the mortgagee’s loan policy of title insurance issued in
connection with the Mortgage Loan and insuring the lien of the Security
Instrument as set forth therein, as approved by Lender.

 

“Total Parking Spaces” has the meaning set forth in the Summary of Loan Terms.

 

“Total Residential Units” has the meaning set forth in the Summary of Loan
Terms.

 

Multifamily Loan and Security Agreement
(Non-Recourse)

 

Form 6001.NR
[Modified — Behringer]

 

 

Schedule 1

 

04-11

 

© 2011 Fannie Mae

 

13

--------------------------------------------------------------------------------


 

“Transfer” means:

 

(a)           a sale, assignment, transfer or other disposition (whether
voluntary, involuntary, or by operation of law);

 

(b)           a granting, pledging, creating or attachment of a lien,
encumbrance or security interest (whether voluntary, involuntary, or by
operation of law);

 

(c)           an issuance or other creation of a direct or indirect ownership
interest;

 

(d)           a withdrawal, retirement, removal or involuntary resignation of
any owner or manager of a legal entity; or

 

(e)           a merger, consolidation, dissolution or liquidation of a legal
entity.

 

“Transfer Fee” means a fee equal to one percent (1%) of the unpaid principal
balance of the Mortgage Loan payable to Lender in connection with a Transfer of
the Mortgaged Property or of an ownership interest in Borrower, Guarantor or Key
Principal for which Lender’s consent is required (including in connection with
an assumption of the Mortgage Loan).

 

“UCC” has the meaning set forth in the Security Instrument.

 

“UCC Collateral” has the meaning set forth in the Security Instrument.

 

“Voidable Transfer” means any fraudulent conveyance, preference or other
voidable or recoverable payment of money or transfer of property.

 

“Yield Maintenance Period End Date” or “Prepayment Premium Period End Date” has
the meaning set forth in the Summary of Loan Terms.

 

“Yield Maintenance Period Term” or “Prepayment Premium Period Term” has the
meaning set forth in the Summary of Loan Terms.

 

[INITIALS ADDED ON THE FOLLOWING PAGE]

 

Multifamily Loan and Security Agreement
(Non-Recourse)

 

Form 6001.NR
[Modified — Behringer]

 

 

Schedule 1

 

04-11

 

© 2011 Fannie Mae

 

14

--------------------------------------------------------------------------------


 

 

 

/s/ CHH

 

Borrower Initials

 

Multifamily Loan and Security Agreement
(Non-Recourse)

 

Form 6001.NR
[Modified — Behringer]

 

 

Schedule 1

 

04-11

 

© 2011 Fannie Mae

 

S-1-I

--------------------------------------------------------------------------------


 

SCHEDULE 2 TO

MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

Summary of Loan Terms
(Interest Rate Type - Fixed Rate)

 

I. GENERAL PARTY AND MULTIFAMILY PROJECT INFORMATION

 

Borrower

 

Behringer Harvard Arbors, LLC, a Delaware limited liability company

 

 

 

Lender

 

Red Mortgage Capital, LLC, a Delaware limited liability company

 

 

 

Key Principals

 

L. Marc Carter and C. Harris Haston

 

 

 

Guarantors

 

L. Marc Carter and C. Harris Haston

 

 

 

Multifamily Project

 

Arbors Harbor Town

 

 

 

ADDRESSES

 

Borrower’s General Business Address

 

c/o Carter Haston Real Estate Services, Inc., 3301 West End Avenue, Suite 200,
Nashville, TN 37203

 

 

 

Borrower’s Notice Address

 

c/o Carter Haston Real Estate Services, Inc., 3301 West End Avenue, Suite 200,
Nashville, TN 37203

 

 

 

Multifamily Project Address

 

671 Harbor Edge Drive, Memphis, TN 38103

 

 

 

Multifamily Project County

 

Shelby

 

 

 

Key Principal’s General Business Address

 

c/o Carter Haston Real Estate Services, Inc., 3301 West End Avenue, Suite 200,
Nashville, TN 37203

 

 

 

Key Principal’s Notice Address

 

c/o Carter Haston Real Estate Services, Inc., 3301 West End Avenue, Suite 200,
Nashville, TN 37203

 

 

 

Guarantor’s General Business Address

 

c/o Carter Haston Real Estate Services, Inc., 3301 West End Avenue, Suite 200,
Nashville, TN 37203

 

 

 

Guarantor’s Notice Address

 

c/o Carter Haston Real Estate Services, Inc., 3301 West End Avenue, Suite 200,
Nashville, TN 37203

 

Multifamily Loan and Security Agreement (Non-Recourse)

 

Form 6001.NR

[Modified — Behringer]

 

 

Schedule 2

 

04-11

 

© 2011 Fannie Mae

 

1

--------------------------------------------------------------------------------


 

Lender’s General Business Address

 

Two Miranova Place, 12th Floor, Columbus, OH 43215

 

 

 

Lender’s Notice Address

 

Two Miranova Place, 12th Floor, Columbus, OH 43215

 

 

 

Lender’s Payment Address

 

Two Miranova Place, 12th Floor, Columbus, OH 43215

 

 

 

II. MULTIFAMILY PROJECT INFORMATION

 

 

 

Property Square Footage

 

14.676 acres

 

 

 

Total Parking Spaces

 

564

 

 

 

Total Residential Units

 

345

 

 

 

 

III. MORTGAGE LOAN INFORMATION

 

 

 

Amortization Period

 

360 months

 

 

 

 

 

o

Amortizing

Amortization Type

 

o

Full Term Interest Only

 

 

x

Partial Interest Only

 

 

 

Effective Date

 

December 20, 2011.

 

 

 

First Payment Date

 

The first day of February, 2012.

 

 

 

First Principal and Interest Payment Date

 

The first day of February, 2014.

 

 

 

Fixed Rate

 

3.985%

 

Multifamily Loan and Security Agreement (Non-Recourse)

 

Form 6001.NR

[Modified — Behringer]

 

 

Schedule 2

 

04-11

 

© 2011 Fannie Mae

 

2

--------------------------------------------------------------------------------


 

 

 

o     30/360 (computed on the basis of a three hundred sixty (360) day year
consisting of twelve (12) thirty (30) day months).

 

 

 

 

 

or

 

 

 

 

Interest Accrual Method

 

x     Actual/360 (computed on the basis of a three hundred sixty (360) day year
and the actual number of calendar days during the applicable month, calculated
by multiplying the unpaid principal balance of the Mortgage Loan by the Interest
Rate, dividing the product by three hundred sixty (360), and multiplying the
quotient obtained by the actual number of days elapsed in the applicable month).

 

 

 

Interest Only Term

 

24 months

 

 

 

Interest Rate

 

The Fixed Rate

 

 

 

Interest Rate Type

 

Fixed Rate

 

 

 

Last Interest Only Payment Date

 

The first day of January, 2014.

 

 

 

Loan Amount

 

$26,000,000.00

 

 

 

Loan Term

 

84 months

 

 

 

Loan Year

 

The period beginning on the Effective Date and ending on the last day of
December, 2012, and each successive twelve (12) month period thereafter.

 

 

 

Maturity Date

 

The first day of January, 2019, or any earlier date on which the unpaid
principal balance of the Mortgage Loan becomes due and payable by acceleration
or otherwise.

 

Multifamily Loan and Security Agreement (Non-Recourse)

 

Form 6001.NR

[Modified — Behringer]

 

 

Schedule 2

 

04-11

 

© 2011 Fannie Mae

 

3

--------------------------------------------------------------------------------

 

 

 

(i)

$89,219.72 for the First Payment Date;

 

 

 

 

 

 

(ii)

for each Payment Date thereafter through and including the Last Interest Only
Payment Date:

 

 

 

 

 

 

 

(a)

$80,585.56 if the prior month was a 28-day month;

 

 

 

 

 

Monthly Debt Service Payment

 

 

(b)

$83,463.61 if the prior month was a 29-day month;

 

 

 

 

 

 

 

 

(c)

$86,341.67 if the prior month was a 30-day month; and

 

 

 

 

 

 

 

 

(d)

$89,219.72 if the prior month was a 31-day month; and

 

 

 

 

 

 

(iii)

$123,903.24 for the First Principal and Interest Payment Date and each Payment
Date thereafter until the Mortgage Loan is fully paid.

 

 

 

Prepayment Lockout Period

 

(0) year(s) from the Effective Date

 

 

 

IV.          YIELD MAINTENANCE/PREPAYMENT PREMIUM INFORMATION

 

 

 

Yield Maintenance Period End Date

 

The last day of December, 2016.

 

 

 

Yield Maintenance Period Term

 

60 months

 

 

 

V.            RESERVE INFORMATION

 

 

 

Completion Period

 

Within the applicable period described on Schedule 6 to this Loan Agreement

 

 

 

Initial Replacement Reserve

 

$0

 

Multifamily Loan and Security Agreement
(Non-Recourse)

 

Form 6001.NR

[Modified — Behringer]

 

 

Schedule 2

 

04-11

 

© 2011 Fannie Mae

 

4

--------------------------------------------------------------------------------


 

Deposit

 

 

 

 

 

Maximum Inspection Fee

 

$1,500.00

 

 

 

Maximum Repair Disbursement Interval

 

One (1) time per calendar month

 

 

 

Maximum Replacement Reserve Disbursement Interval

 

One (1) time per calendar month

 

 

 

Minimum Repairs Disbursement Amount

 

$1,500.00

 

 

 

Minimum Replacement Reserve Disbursement Amount

 

$1,500.00

 

 

 

Monthly Replacement Reserve Deposit

 

$8,912.50

 

 

 

Repair Threshold

 

$25,000.00

 

 

 

Repairs Escrow Account Administrative Fee

 

$250.00, payable one time

 

 

 

Repairs Escrow Deposit

 

$1,229,233.00

 

 

 

Replacement Reserve Account Administration Fee

 

$250.00, payable annually

 

 

 

Replacement Reserve Account Interest Disbursement Frequency

 

Quarterly

 

 

 

Replacement Threshold

 

$25,000.00

 

[INITIALS APPEAR ON THE FOLLOWING PAGE]

 

Multifamily Loan and Security Agreement
(Non-Recourse)

 

Form 6001.NR

[Modified — Behringer]

 

 

Schedule 2

 

04-11

 

© 2011 Fannie Mae

 

5

--------------------------------------------------------------------------------


 

 

 

/s/ CHH

 

Borrower Initials

 

Multifamily Loan and Security Agreement
(Non-Recourse)

 

Form 6001.NR

[Modified — Behringer]

 

 

Schedule 2

 

04-11

 

© 2011 Fannie Mae

 

S-2-I

--------------------------------------------------------------------------------


 

SCHEDULE 3 TO

MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

Schedule of Interest Rate Type Provisions
(Fixed Rate)

 

1.                                     Defined Terms.

 

Capitalized terms not otherwise defined in this Schedule have the meanings given
to such terms in the Definitions Schedule to the Loan Agreement.

 

2.                                     Interest Accrual.

 

Except as otherwise provided in the Loan Agreement, interest shall accrue at the
Interest Rate until fully paid.

 

[INITIALS APPEAR ON THE FOLLOWING PAGE]

 

Multifamily Loan and Security Agreement
(Non-Recourse)

Form 6001.NR
[Modified — Behringer]

 

Schedule 3

04-11

© 2011 Fannie Mae

 

S-3-I

--------------------------------------------------------------------------------


 

 

/s/ CHH

 

Borrower Initials

 

Multifamily Loan and Security Agreement
(Non-Recourse)

Form 6001.NR
[Modified — Behringer]

 

Schedule 3

04-11

© 2011 Fannie Mae

 

S-3-I

--------------------------------------------------------------------------------


 

SCHEDULE 4 TO

MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

Prepayment Premium Schedule
(Standard Yield Maintenance — Fixed Rate)

 

1.                                     Defined Terms.

 

All capitalized terms used but not defined in this Prepayment Premium Schedule
shall have the meanings assigned to them in the Loan Agreement.

 

2.                                     Prepayment Premium.

 

Any Prepayment Premium payable under Section 2.03 (Lockout/Prepayment) of the
Loan Agreement shall be computed as follows:

 

(a)                                 If the prepayment is made at any time after
the Effective Date and before the Yield Maintenance Period End Date, the
Prepayment Premium shall be the greater of:

 

(1)                                 one percent (1%) of the amount of principal
being prepaid; or

 

(2)                                 the product obtained by multiplying:

 

(A)          the amount of principal being prepaid,

 

by

 

(B)          the difference obtained by subtracting from the Fixed Rate on the
Mortgage Loan, the Yield Rate (as defined below) on the twenty-fifth (25th)
Business Day preceding (i) the Intended Prepayment Date, or (ii) the date Lender
accelerates the Mortgage Loan or otherwise accepts a prepayment pursuant to
Section 2.03(d) (Application of Collateral) of the Loan Agreement,

 

by

 

(C)          the present value factor calculated using the following formula:

 

1 - (1 + r)-n/12

r

 

[r =                              Yield Rate

 

n =                               the number of months remaining between
(i) either of the following: (x) in the case of a voluntary prepayment, the last
day of the month in which the prepayment is made, or (y) in any other case, the
date on which Lender accelerates

 

Multifamily Loan and Security Agreement
(Non-Recourse)

 

Form 6001.NR

[Modified — Behringer]

 

 

Schedule 4

 

04-11

 

© 2011 Fannie Mae

 

1

--------------------------------------------------------------------------------


 

the unpaid principal balance of the Mortgage Loan and (ii) the Yield Maintenance
Period End Date.

 

For purposes of this clause (ii), the “Yield Rate” means the yield calculated by
interpolating the yields for the immediately shorter and longer term U.S.
“Treasury constant maturities” (as reported in the Federal Reserve Statistical
Release H.15 Selected Interest Rates (the “Fed Release”) under the heading “U.S.
government securities”) closest to the remaining term of the Yield Maintenance
Period Term, as follows (rounded to three (3) decimal places):

 

[g315063ko23i001.jpg]

 

a =                               the yield for the longer U.S. Treasury
constant maturity

 

b =                               the yield for the shorter U.S. Treasury
constant maturity

 

x =                               the term of the longer U.S. Treasury constant
maturity

 

y =                               the term of the shorter U.S. Treasury constant
maturity

 

z =                                “n” (as defined in the present value factor
calculation above) divided by twelve (12).

 

Notwithstanding any provision to the contrary, if “z” equals a term reported
under the U.S. “Treasury constant maturities” subheading in the Fed Release, the
yield for such term shall be used, and interpolation shall not be necessary.  If
publication of the Fed Release is discontinued by the Federal Reserve Board,
Lender shall determine the Yield Rate from another source selected by Lender. 
Any determination of the Yield Rate by Lender will be binding absent manifest
error.]

 

(b)           If the prepayment is made on or after the Yield Maintenance Period
End Date but before the last calendar day of the fourth (4th) month prior to the
month in which the Maturity Date occurs, the Prepayment Premium shall be one
percent (1%) of the amount of principal being prepaid.

 

Multifamily Loan and Security Agreement
(Non-Recourse)

 

Form 6001.NR

[Modified — Behringer]

 

 

Schedule 4

 

04-11

 

© 2011 Fannie Mae

 

2

--------------------------------------------------------------------------------


 

(c)           Notwithstanding the provisions of Section 2.03
(Lockout/Prepayment) of the Loan Agreement, no Prepayment Premium shall be
payable with respect to any prepayment made on or after the last calendar day of
the fourth (4th) month prior to the month in which the Maturity Date occurs.

 

[INITIALS APPEAR ON THE FOLLOWING PAGE]

 

Multifamily Loan and Security Agreement
(Non-Recourse)

 

Form 6001.NR

[Modified — Behringer]

 

 

Schedule 4

 

04-11

 

© 2011 Fannie Mae

 

3

--------------------------------------------------------------------------------


 

 

 

/s/ CHH

 

Borrower Initials

 

Multifamily Loan and Security Agreement
(Non-Recourse)

 

Form 6001.NR

[Modified — Behringer]

 

 

Schedule 4

 

04-11

 

© 2011 Fannie Mae

 

S-4-I

--------------------------------------------------------------------------------

 

SCHEDULE 5 TO

MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

Required Replacement Schedule

 

[g315063ko25i001.gif]

 

 

 

 

Borrower Initials

 

Multifamily Loan and Security Agreement

Form 6001.NR

 

(Non-Recourse)

[Modified — Behringer]

 

Schedule 5

04-11

© 2011 Fannie Mae

 

S-5-1

--------------------------------------------------------------------------------

 

SCHEDULE 6 TO

MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

Required Repair Schedule

 

[g315063ko27i001.jpg]

 

 

 

 

 

Borrower Initials

 

Multifamily Loan and Security Agreement

 

Form 6001.NR

 

 

(Non-Recourse)

 

[Modified — Behringer]

 

 

Schedule 6

 

04-11

 

© 2011 Fannie Mae

 

S-6-1

--------------------------------------------------------------------------------


 

SCHEDULE 7 TO

MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

Exceptions to Representations and Warranties Schedule

 

NONE.

 

 

 

/s/ CHH

 

Borrower Initials

 

Multifamily Loan and Security Agreement

 

Form 6001.NR

 

 

(Non-Recourse)

 

[Modified — Behringer]

 

 

Schedule 7

 

04-11

 

© 2011 Fannie Mae

 

S-7-1

--------------------------------------------------------------------------------


 

 [Arbors Harbor Town]

 

EXHIBIT A

TO

MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

MODIFICATIONS TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

(ERISA Plan)

 

The foregoing Loan Agreement is hereby modified as follows:

 

1.             Capitalized terms used and not specifically defined herein have
the meanings given to such terms in the Loan Agreement.

 

2.             The Definitions Schedule is hereby amended by adding the
following new definitions in the appropriate alphabetical order:

 

“ERISA Affiliate” shall mean, with respect to any Person, any entity that,
together with such Person, would be treated as a single employer under
Section 414(b) or (c) of the Internal Revenue Code, or Section 4001(a)(14) of
ERISA, or the regulations thereunder.  For purposes of this definition, it shall
be assumed that each entity is a “trade or business” unless Borrower provides a
written opinion of counsel satisfactory to Lender establishing that an entity is
not a “trade or business.”

 

“ERISA Event” shall mean:

 

(a)           any “reportable event,” as defined in Section 4043 of ERISA or the
regulations issued thereunder, with respect to an ERISA Plan;

 

(b)           with respect to any ERISA Plan, the failure to satisfy the minimum
funding standard of Section 412 of the Internal Revenue Code and Section 302 of
ERISA, whether or not waived;

 

(c)           the failure to make by its due date a required contribution under
Section 412 of the Internal Revenue Code (or Sections 430 or 431 of the Internal
Revenue Code, as amended by the Pension Protection Act of 2006) with respect to
any ERISA Plan;

 

(d)           the filing pursuant to Section 412 of the Internal Revenue Code of
an application for a waiver of the minimum funding standard with respect to any
ERISA Plan;

 

(e)           the incurrence by Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to any ERISA Plan (other than the
obligation to pay Pension Benefit Guaranty Corporation (“PBGC”) premiums);

 

Modifications to Multifamily Loan and

 

 

 

 

Security Agreement (ERISA Plan)

 

Form 6235

 

 

Fannie Mae

 

11-11

 

© 2011 Fannie Mae

 

A-1

--------------------------------------------------------------------------------


 

(f)            the receipt by Borrower or any of its ERISA Affiliates from the
PBGC or a plan administrator of any notice relating to the intention to
terminate any ERISA Plan or ERISA Plans or to appoint a trustee to administer
any ERISA Plan, or the occurrence of any event or condition which could
reasonably be expected to constitute grounds under ERISA for the termination of,
or the appointment of a trustee to administer, any ERISA Plan;

 

(g)           the incurrence by Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal from any ERISA Plan or Multiemployer
Plan;

 

(h)           the receipt by Borrower or its ERISA Affiliates of any notice
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent, in reorganization, in
endangered status or in critical status within the meaning of Title IV of ERISA;

 

(i)            the making of any amendment to any ERISA Plan which could result
in the imposition of a lien or the posting of a bond or other security; and

 

(j)            the occurrence of a nonexempt prohibited transaction (within the
meaning of Section 4975 of the Internal Revenue Code or Section 406 of ERISA)
which could reasonably be expected to result in liability to Borrower.

 

“ERISA Plan” means any employee pension benefit plan within the meaning of
Section 3(2) of ERISA (or related trust) which is subject to the requirements of
Title IV of ERISA, Section 412 of the Internal Revenue Code, or Section 302 of
ERISA, which is maintained or contributed to by Borrower or its ERISA
Affiliates, or with respect to which Borrower or its ERISA Affiliates could
incur liability.

 

“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which Borrower or any ERISA
Affiliate is making or accruing an obligation to make contributions; (b) to
which Borrower or any ERISA Affiliate has in the past made contributions; or
(c) with respect to which Borrower or any ERISA Affiliate could incur liability.

 

“Withdrawal Liability” shall mean liability as a result of a complete or partial
withdrawal from a Multiemployer Plan, as such terms are defined in Part 1 of
Subtitle E of Title IV of ERISA.

 

3.             Section 4.01(m) (Representations and Warranties — ERISA) is
hereby deleted and restated as follows:

 

(m)          ERISA.

 

Borrower acknowledges that:

 

Modifications to Multifamily Loan and

 

 

 

 

Security Agreement (ERISA Plan)

 

Form 6235

 

 

Fannie Mae

 

11-11

 

© 2011 Fannie Mae

 

A-2

--------------------------------------------------------------------------------


 

(1)           except as could not reasonably be expected, individually or in the
aggregate, to have a material adverse effect on Borrower, the Mortgaged Property
or Lender’s security interest in the Mortgaged Property, Borrower and its ERISA
Affiliates are in compliance with the applicable provisions of ERISA and the
Internal Revenue Code and the regulations and published interpretations
thereunder;

 

(2)           no ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events, could reasonably be
expected to result in a material adverse effect on Borrower, the Mortgaged
Property or Lender’s security interest in the Mortgaged Property;

 

(3)           there are no unfunded benefit liabilities (within the meaning of
Section 4062(b) of ERISA) under any ERISA Plan; and

 

(4)           using actuarial assumptions and computation methods consistent
with Part 1 of Subtitle E of Title IV of ERISA, the aggregate liabilities of
Borrower and its ERISA Affiliates to all Multiemployer Plans in the event of a
complete withdrawal therefrom, as of the close of the most recent fiscal year of
each such Multiemployer Plan, could not reasonably be expected to result in a
material adverse effect on Borrower, the Mortgaged Property or Lender’s security
interest in the Mortgaged Property.

 

4.             Section 4.02(e) (Covenants — ERISA) is hereby deleted and
restated as follows:

 

(e)           ERISA.

 

Borrower acknowledges that:

 

(1)           each ERISA Plan shall comply in all respects with the requirements
of a “qualified plan” under Section 401(a) of the Internal Revenue Code;

 

(2)           none of the assets of Borrower shall constitute “plan assets”
(within the meaning of Department of Labor Regulation Section 2510.3 101) of any
Employee Benefit Plan subject to Title I of ERISA;

 

(3)           it shall promptly give written notice to Lender of the occurrence
of any ERISA Event; and

 

(4)           it shall not experience one or more ERISA Events that could
reasonably be expected, individually or in the aggregate with other ERISA
Events, to have a material adverse effect on Borrower, the

 

Modifications to Multifamily Loan and

 

 

 

 

Security Agreement (ERISA Plan)

 

Form 6235

 

 

Fannie Mae

 

11-11

 

© 2011 Fannie Mae

 

A-3

--------------------------------------------------------------------------------


 

Mortgaged Property or Lender’s security interest in the Mortgaged Property.

 

[INITIALS APPEAR ON THE FOLLOWING PAGE]

 

Modifications to Multifamily Loan and

 

 

 

 

Security Agreement (ERISA Plan)

 

Form 6235

 

 

Fannie Mae

 

11-11

 

© 2011 Fannie Mae

 

A-4

--------------------------------------------------------------------------------


 

 

/s/ CHH

 

Borrower Initials

 

Modifications to Multifamily Loan and

 

 

 

 

Security Agreement (ERISA Plan)

 

Form 6235

 

 

Fannie Mae

 

11-11

 

© 2011 Fannie Mae

 

A-I

--------------------------------------------------------------------------------

 
